 

Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

dated as of August 14, 2002

 

by and among

GABRIEL COMMUNICATIONS FINANCE COMPANY,
and
NUVOX, INC. (f/k/a GABRIEL COMMUNICATIONS, INC.),
as Borrowers,

CERTAIN DIRECT AND INDIRECT SUBSIDIARIES OF BORROWERS,
as Guarantors,

 

CIT LENDING SERVICES CORPORATION,
as Lender

and

GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent and Lender



 

 

 

--------------------------------------------------------------------------------

Senior Secured Term Loan Facilities

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

          This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, is dated as
of August 14, 2002 (the "Agreement Date") and is effective as the date on which
all conditions precedent set forth in Section 3, including without limitation
the making of the Required Contribution, have been satisfied (the "Effective
Date"), and is entered into by and among GABRIEL COMMUNICATIONS FINANCE COMPANY,
a Delaware corporation ("Finance"), NUVOX, INC. (formerly known as Gabriel
Communications, Inc.), a Delaware corporation ("Parent;" and together with
Finance collectively referred to hereinafter as the "Borrowers" and each as an
individual "Borrower"), CERTAIN OTHER DIRECT AND INDIRECT SUBSIDIARIES OF
BORROWERS SIGNATORY HERETO, as Guarantors, CIT LENDING SERVICES CORPORATION
("CIT"), as a Lender, and GENERAL ELECTRIC CAPITAL CORPORATION ("GE Capital"),
as a Lender and as the Administrative Agent (in such capacity, the
"Administrative Agent").

RECITALS:

          WHEREAS, a credit facility was established in favor of Finance
pursuant to the terms of that certain Credit and Guaranty Agreement dated as of
October 31, 2000 (as amended and modified prior to the date hereof, the
"Existing Credit Facility") among Finance, as "Borrower," Parent, in its
capacity as a "Guarantor," the subsidiaries and affiliates of the Parent and
Finance identified therein as "Guarantors," the financial institutions party
thereto as the "Lenders" (the "Previous Lenders"), including, without
limitation, CIT and GE Capital, Goldman Sachs Credit Partners, L.P., as Sole
Lead Arranger, Sole Book Runner, and Syndication Agent, Wachovia Bank, National
Association (f/k/a First Union National Bank) ("Wachovia"), in its capacity as
the Administrative Agent and Collateral Agent (the "Previous Agent"), Barclays
Bank PLC, as Documentation Agent, and CIT, as Co-Documentation Agent;

          WHEREAS, on or prior to the Effective Date, the Parent shall join the
Existing Credit Facility as a co-borrower pursuant to that certain Assumption
Agreement to be dated as of the Effective Date (the "Assumption Agreement"), and
in connection therewith, shall execute and deliver to the Administrative Agent
that certain Parent Security Agreement dated as of the Effective Date (the
"Co-Borrower Security Agreement"); and

          WHEREAS, pursuant to the terms and conditions of the Settlement
Agreement, (a) GE Capital shall succeed the Previous Agent as the
"Administrative Agent" under the Existing Credit Facility, (b) the Exiting
Lenders shall release all of their rights and interests as Lenders under the
Existing Credit Facility, and (c) certain of the Existing Indebtedness will be
repaid or otherwise deemed satisfied by the Previous Lenders; and

          WHEREAS, the Parent and Finance have requested that the Existing
Credit Facility be amended, modified and restated in its entirety pursuant to
the terms set forth herein; and


1

          WHEREAS, the Lenders have agreed to amend, modify and restate the
terms of the Existing Credit Facility on the terms and conditions set forth
herein; and

          WHEREAS, concurrently with the amendment and restatement of the
Existing Credit Facility as set forth herein, (a) GE Capital will advance to the
Borrowers its Pro Rata Share of the Tranche A Term Loan Commitment and CIT will
advance to the Borrowers its Pro Rata Share of the Tranche A Term Loan
Commitment, (b) the Parent will issue the Series A Preferred Stock and the
Preferred Note, and (c) the Parent will receive an equity contribution from the
Purchasers under the Series A Preferred Stock Agreement in an amount not less
than the Required Contribution; and

          WHEREAS, each of the Borrowers and the Guarantors acknowledge and
agree that on the Effective Date, the Obligations (as defined in the Existing
Credit Facility) owed to the Continuing Lenders under the Existing Credit
Facility are as follows: (a) with respect to GE Capital, $25,474,453, of which
(i) $10,000,000 shall be deemed to be GE Capital's Tranche B Term Loan
Commitment hereunder, and (ii) $15,474,453 shall be converted into 4,833,333
shares of the Series A Preferred Stock, and (b) with respect to CIT,
$25,474,453, of which (i) $3,750,000 shall be deemed to be CIT's Tranche B Term
Loan Commitment hereunder, and (ii) $21,724,453 shall be converted into the
Preferred Note; and

          WHEREAS, each of the Borrowers and the Guarantors acknowledge and
agree that the Liens and security interests granted pursuant to the Pledge and
Security Agreement (as defined in the Existing Credit Facility) and the
Co-Borrower Security Agreement shall remain outstanding and in full force and
effect, without interruption or impairment of any kind, in accordance with their
terms, as renewed, amended or restated pursuant to the Pledge and Security
Agreement (as defined herein) and shall continue to secure the Obligations (as
defined herein); and

          WHEREAS, each of the Borrowers and the Guarantors acknowledge and
agree that such Liens and security interests granted pursuant to the Pledge and
Security Agreement (as defined in the Existing Credit Agreement) and the
Co-Borrower Security Agreement have been assigned to the Administrative Agent by
the Previous Agent; and

          WHEREAS, each of the Borrowers and the Guarantors acknowledge and
agree that (i) the Obligations represent, among other things, the amendment,
restatement, and modification of certain Indebtedness under the Existing Credit
Facility (as modified by the Assumption Agreement); (ii) the Credit Documents
(as defined herein) are intended to restate, renew, amend and modify the
Existing Credit Facility and the other Credit Documents (as defined in the
Existing Credit Facility) executed in connection therewith; and (iii) this
Agreement is not intended to constitute, and shall not constitute, a novation
and shall in no way adversely affect or impair the priority of the Liens, and
security interests granted in connection with the Existing Credit Facility and
the other Credit Documents (as defined in the Existing Credit Facility); and

          WHEREAS, capitalized terms used in these Recitals and not otherwise
defined therein shall have the respective meanings set forth for such terms in
Section 1.1 hereof;


2

          NOW THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree that the Existing Credit Facility is
hereby amended and restated as follows:

     SECTION 1.     DEFINITIONS AND INTERPRETATION

          1.1     Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

          "Access Lines" shall mean the total number of DS-O equivalent lines
installed and activated, for customer billing purposes, that are being used to
provide voice or data telecommunications service to non-residential customers of
the Credit Parties, including on-switch lines and UNE-P lines, but excluding any
other form of resale lines.

          "Access Lines Per New Customer" means, for any Fiscal Quarter, the
ratio of (i) the number of Access Lines installed in such Fiscal Quarter which
are for New Customers divided by (ii) the number of New Customers added in such
Fiscal Quarter.

          "Adjusted Eurodollar Rate" means, for any Interest Rate Determination
Date with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum obtained by dividing (and rounding upward to the next whole multiple of
1/16 of 1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the rate determined by the Administrative Agent to be the offered rate
which appears on Telerate page 3750 and accessed by Bloomberg's Professional
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
the Administrative Agent to be the offered rate on such other index rate
reporting service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the Adjusted Eurodollar Rate shall be determined from such
financial reporting service or other information as shall be mutually acceptable
to the Administrative Agent and the Borrowers, by (ii) an amount equal to (a)
one minus (b) the Applicable Reserve Requirement.

          "Administrative Agent" shall have the meaning ascribed to it in the
preamble.

          "Adverse Proceeding" means any action, suit, proceeding (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
any Credit Party, threatened against or affecting such Credit Party or any of
its property.


3

          "Affected Lender" shall have the meaning ascribed to it in Section
2.17.

          "Affected Loans" shall have the meaning ascribed to it in Section
2.17.

          "Affiliate" means, as applied to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with"), as applied to any Person, means the possession, directly or
indirectly, of the power to (i) vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii)
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
Neither the Administrative Agent nor any Lender shall be deemed Affiliates of
any Credit Party by virtue of the security interests granted under the Pledge
and Security Agreement or any other relationship described or contemplated
herein.

          "Aggregate Amounts Due" shall have the meaning ascribed to it in
Section 2.16.

          "Aggregate Payments" shall have the meaning ascribed to it in Section
7.2.

          "Agreement" means this Credit and Guaranty Agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time.

          "Agreement Date" shall have the meaning ascribed to it in the
preamble.

          "Applicable Margin" means, (i) with respect to Eurodollar Rate Loans,
(a) from the Effective Date until June 30, 2004, 4.50% per annum, and (b) from
July 1, 2004 until the date that is the earlier to occur of (1) the date on
which all Obligations are paid in full in cash, or (2) the Maturity Date, 4.25%
per annum, and (ii) with respect to Base Rate Loans, (a) from the Effective Date
until June 30, 2004, 3.50% per annum, and (b) from July 1, 2004 until the date
that is the earlier to occur of (1) the date on which all Obligations are paid
in full in cash, or (2) the Maturity Date, 3.25% per annum; provided, however,
that in the event that the interest rate at any time for any Indebtedness
permitted pursuant to Section 6.1(f) exceeds, on a current-pay basis, a per
annum interest rate equal to the greater of (A) ten percent (10%), and (B) the
sum of the then current Adjusted Eurodollar Rate (for Interest Periods of six
months) plus six percent (6%), the Applicable Margin shall be increased for such
period of time by the amount by which such interest rate exceeds the greater of
(A) and (B) above.

          "Applicable Reserve Requirement" means, at any time, for any
Eurodollar Rate Loan, the maximum rate, expressed as a decimal, at which
reserves (including, without limitation, any basic, marginal, special,
supplemental, emergency or other reserves) are required to be maintained with
respect thereto against "Eurocurrency liabilities" (as such term is defined in
Regulation D) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System or other applicable banking regulator.
Without limiting the effect of the foregoing, the Applicable Reserve Requirement
shall reflect any other reserves required to be maintained by such member banks
with respect to (i) any category of liabilities which includes


4

deposits by reference to which the applicable Adjusted Eurodollar Rate or any
other interest rate of a Loan is to be determined, or (ii) any category of
extensions of credit or other assets which include Eurodollar Rate Loans. A
Eurodollar Rate Loan shall be deemed to constitute Eurocurrency liabilities and
as such shall be deemed subject to reserve requirements without benefits of
credit for proration, exceptions or offsets that may be available from time to
time to the applicable Lender. The rate of interest on Eurodollar Rate Loans
shall be adjusted automatically on and as of the effective date of any change in
the Applicable Reserve Requirement.

          "Asset Sale" means a sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, transfer or other
disposition to, or any exchange of property with, any Person (other than between
Credit Parties), in one transaction or a series of transactions, of all or any
part of any Credit Party's businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, including, without limitation, the Capital Stock of any
Credit Party other than (u) sales of the Capital Stock or assets of any
Unrestricted Subsidiary, (v) inventory (or other assets, including surplus
capacity on a telecommunications network or dark fiber in the ordinary course of
business) sold or leased in the ordinary course of business, and (w) disposals
of obsolete, worn out or surplus property which any Credit Party reasonably
deems no longer needed or useful in the conduct of the Telecommunications
Business of the Parent and its Subsidiaries, including, without limitation,
assets relating to any Indirect Geographic Market or shut down Geographic
Market, (x) any swaps or exchanges of networks in any Geographic Market, (y) the
sale or other disposition of all of the Capital Stock of Amtel Acquisition
Corp., CCN Acquisition Corp. and Teleco Acquisition Corp. for $150,000 in Cash,
a $325,000 8% secured promissory note due in monthly installments commencing
September 1, 2002 through September 1, 2007 of $6,589.83 each, and $75,000 in
release of the obligations under the employment agreement with Russell Powell,
and (z) sales of all or substantially all of the assets of no more than two
Geographic Markets in the aggregate during the term of the Loans (excluding
Indirect Geographic Markets and shut down Geographic Markets) for which the
trailing revenues of the entities or assets sold for the most recent four Fiscal
Quarters for which such information is available prior to any such sale or
sales, in the aggregate, were less than the difference between (i) 10% of
aggregate Revenues for the most recent four Fiscal Quarters as at any date of
determination (without giving effect to such sale or sales), and (ii) the
trailing revenues of the entities or assets sold in prior sales of any
Geographic Market for the most recently ended four Fiscal Quarters for which
such information was available prior to such sale or sales, provided, however,
that in the event of any sale of assets of all or substantially all of the
assets of a Geographic Market which, together with any such prior sales, would
exceed the difference between (i) and (ii) above, only the last such sale shall
be an "Asset Sale."

          "Assignment Agreement" means an Assignment Agreement substantially in
the form of Exhibit A, with such amendments or modifications as may be approved
by the Administrative Agent.

          "Assumption Agreement" shall have the meaning ascribed to it in the
recitals hereto.


5

          "Authorized Officer" means, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of its executive or senior vice presidents (or the
equivalent thereof), and such Person's chief financial officer or treasurer.

          "Available Cash" means the sum as at each calculation date of the Cash
and Cash Equivalents on hand of the Credit Parties.

          "Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute.

          "Base Rate" means, for any day, a rate per annum (rounded to the
nearest 1/100 of 1%) equal to the greater of (i) the variable rate of interest
per annum on such day equal to the rate publicly quoted from time to time by
Deutsche Bank as its prime lending rate (or, if Deutsche Bank ceases quoting
such a rate, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
"Selected Interest Rates" as the Bank prime loan rate or its equivalent), and
(ii) the Federal Funds Effective Rate on such day plus 1/2 of 1% per annum. Any
change in the Base Rate due to a change in the prime rate as set forth in clause
(i) above, or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the prime rate or the Federal Funds Effective
Rate, respectively.

          "Base Rate Loan" means a Loan bearing interest at a rate determined by
reference to the Base Rate.

          "Beneficiary" means the Administrative Agent and the Lenders.

          "Borrower" or "Borrowers" shall have the meaning ascribed to it in the
preamble hereto. For the avoidance of doubt, each reference herein to the
"Borrowers" shall be deemed, as the context requires, to be a reference to
"each" Borrower.

          "Business Day" means (i) any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of New York or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close and (ii) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
Eurodollar Rate or any Eurodollar Rate Loans, the term "Business Day" shall mean
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in Dollar deposits in the London interbank
market.

          "Capital Lease" means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

          "Capital Stock" means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation,


6

partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

          "Cash" means money, currency or a credit balance in any demand account
or Deposit Account.

          "Cash Equivalents" means, as at any date of determination, (i)
marketable securities (a) issued or directly and unconditionally guaranteed as
to interest and principal by the United States Government or (b) issued by any
agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody's; (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody's; (iv) certificates of deposit, time deposits, Eurodollar time deposits,
overnight bank deposits or bankers' acceptances maturing within one year after
such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (a) is at least "adequately capitalized" (as
defined in the regulations of its primary Federal banking regulator) and (b) has
Tier 1 capital (as defined in such regulations) of not less than $100,000,000;
(v) shares of any money market mutual fund that (a) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(i) and (ii) above, (b) has net assets of not less than $500,000,000, and (c)
has the highest rating obtainable from either S&P or Moody's; and (vi)
repurchase obligations of any Lender or of any commercial bank satisfying the
requirements of clause (i) of this definition, having a term of not more than 30
days, with respect to securities issued or fully guaranteed or insured by the
United States government.

          "Certificate re Non-Bank Status" means a certificate substantially in
the form of Exhibit B.

          "CIT" shall have the meaning ascribed to it in the preamble hereto.

          "Class" means each of the following classes of Lenders: (i) the
Lenders having Tranche A Term Loan Exposure, and (ii) the Lenders having Tranche
B Term Loan Exposure.

          "CLEC" means a competitive local exchange carrier.

          "Co-Borrower Security Agreement" shall have the meaning ascribed to it
in the recitals hereto.

          "Collocation Equipment" means multiplexers, channel banks, collocation
termination devices (e.g., 1/0 DCS for T - 1 customers), data aggregation units
(routers and frame relay switches), racks, DSX panels and such other comparable
or replacement equipment which any of the Credit Parties may install in
collocation sites in incumbent telephone company central


7

offices used by any of the Credit Parties in the operation of their respective
telecommunications networks.

          "Collateral" means, collectively, all of the real, personal and mixed
property (including Capital Stock) in which Liens are purported to be granted or
assigned to the Administrative Agent pursuant to the Collateral Documents as
security for any of the Obligations.

          "Collateral Documents" means the Pledge and Security Agreement, the
Co-Borrower Security Agreement, the Mortgages (if any), the Landlord Personal
Property Collateral Access Agreements, if any, assignments of any of the
foregoing in favor of the Administrative Agent, and all other instruments,
documents and agreements delivered by any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to the
Administrative Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of such Credit Party as security for the Obligations,
in each case, as amended, restated, supplemented or otherwise modified from time
to time.

          "Commitments" means the commitments of the Lenders to make Loans as
set forth in Section 2.1(a) and (b) of this Agreement. The amount of each
Lender's Commitment is set forth on Appendix A or in the applicable Assignment
Agreement and is subject to any adjustment or reduction pursuant to the terms
and conditions hereof.

          "Communications Act" means the Communications Act of 1934, as amended
(including, without limitation, pursuant to the Telecommunications Act of 1996),
or any successor statute or statutes thereto, and all regulations thereunder, in
each case as from time to time in effect.

          "Communications License" means any license, authorization,
certification, waiver or permit required from the FCC, any PUC or any other
relevant Governmental Authority acting under applicable law or regulations
pertaining to or regulating the Telecommunications Business of the Credit
Parties.

          "Compliance Certificate" means a Compliance Certificate substantially
in the form of Exhibit C.

          "Continuing Lenders" means, either individually or collectively, as
the context requires, CIT and GE Capital.

          "Contractual Obligation" means, as applied to any Credit Party, any
provision of any Security issued by that Credit Party or of any agreement in
respect of indebtedness for borrowed money or Material Contract to which that
Credit Party is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.

          "Contributing Guarantors" shall have the meaning ascribed to it in
Section 7.2.

          "Conversion/Continuation Date" means the effective date of a
continuation or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.


8

          "Conversion/Continuation Notice" means a Conversion/Continuation
Notice substantially in the form of Exhibit D.

          "Corporate Headquarters" means the leased corporate headquarters
facilities of the Borrowers and the Holding Company that are presently located
at 16090 Swingley Ridge Road, Chesterfield, MO and 301 North Main Street,
Greenville, SC, respectively, and any expansion or replacement of such corporate
headquarters facilities of the Parent, the Holding Company or the Borrowers by
means of a new or amended lease.

          "Counterpart Agreement" means a Counterpart Agreement substantially in
the form of Exhibit E.

          "Credit Document" means any of this Agreement, the Notes, if any, the
Collateral Documents, and all other documents, instruments or agreements
executed and delivered by any Credit Party for the benefit of the Administrative
Agent or any Lender in connection herewith, as may be amended, restated,
supplemented or otherwise modified from time to time; provided however, that
Credit Documents shall not include the Preferred Note and the Series A Preferred
Stock Agreement.

          "Credit Party" or "Credit Parties" means, individually or collectively
as the context requires, each Person (other than the Administrative Agent, any
Lender or any other representative thereof) from time to time party to a Credit
Document, including, without limitation, the Parent and any of its Subsidiaries
(other than the Unrestricted Subsidiaries).

          "Customer Premises Equipment" shall mean telecommunications equipment
installed or intended for installation in the premises of customers of any
Credit Party including integrated access devices, routers and modems.

          "Days Sales Outstanding" means for any Fiscal Quarter (i) accounts
receivable as of the end of such Fiscal Quarter multiplied by (ii) 365 divided
by (iii) the product of (a) 4 multiplied by (b) the Revenues for such Fiscal
Quarter.

          "Default" means a condition or event that, after notice or lapse of
time or both, would constitute an Event of Default.

          "Deposit Account" means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.

          "Dollars" and the sign "$" mean the lawful money of the United States
of America.

          "DS-O" means the standard telecommunications industry digital signal
format having a bit rate of up to 64 kilobits per second.

          "EBITDA" means, for any period, the earnings (loss) before interest,
taxes, depreciation and amortization, as calculated generally by the Parent, on
a consolidated basis,


9

in the historical preparation of its financial statements except as may
otherwise be required by changes in GAAP.

          "Effective Date" shall have the meaning ascribed to it in the preamble
and shall not be later than August 16, 2002 unless otherwise agreed by Parent,
GE Capital and CIT.

           "Eligible Assignee" means (i) any Lender, any Affiliate of any Lender
and any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity or trust that is an
"accredited investor" (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans as one of its businesses; provided, however,
that (y) no Affiliate of the Parent or (z) unless an Event of Default shall have
occurred and be continuing, no competitor of Parent or any of the other Credit
Parties shall be an Eligible Assignee.

          "Employee Benefit Plan" means any "employee benefit plan" as defined
in Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Parent, any of its Subsidiaries or any
of their respective ERISA Affiliates.

          "Environmental Claim" means any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order, by any Governmental Authority, arising (i) pursuant to or in connection
with any actual or alleged violation of any Environmental Law; (ii) in
connection with any Release of Hazardous Material; or (iii) in connection with
any actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment.

          "Environmental Laws" means any and all current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, guidance documents, judgments,
Governmental Authorizations, or any other requirements of Governmental
Authorities relating to environmental matters, including those relating to; (i)
the generation, use, storage, transportation or disposal of Hazardous Materials;
or (ii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
any Credit Party or any Facility.

          "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.

          "ERISA Affiliate" means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and (iii)
any member of an affiliated service group within the meaning of Section 414(m)
or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause (ii)
above is a member. Any former ERISA Affiliate of the Parent or any other Credit
Party shall continue to be


10

considered an ERISA Affiliate of the Parent or such other Credit Party within
the meaning of this definition with respect to the period such entity was an
ERISA Affiliate of the Parent or such other Credit Party and with respect to
liabilities arising after such period for which the Parent or such other Credit
Party could be liable under the Internal Revenue Code or ERISA.

          "ERISA Event" means (i) a "reportable event" within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by the Parent, any other Credit Party, or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on the Parent, any other Credit Party, or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of the Parent, any
other Credit Party, or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by the Parent, any other Credit Party, or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could reasonably be expected to give rise
to the imposition on the Parent, any other Credit Party or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(ix) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against the Parent, any other Credit Party or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan; (x)
receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (xi) the imposition of a Lien pursuant to Section
401(a)(29) or 412(n) of the Internal Revenue Code or pursuant to ERISA with
respect to any Pension Plan.

          "Eurodollar Rate Loan" means a Loan bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.


11

          "Event of Default" means each of the conditions or events set forth in
Section 8.1.

          "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

          "Existing Credit Facility" shall have the meaning ascribed to it in
the recitals hereto.

          "Existing Indebtedness" means the Indebtedness and other obligations
of the Borrowers, the Holding Company and the other Guarantors outstanding under
the Existing Credit Facility immediately prior to the Effective Date, and before
giving effect to the Settlement Agreement, in the outstanding principal amount
of approximately $196 Million.

          "Existing Letter of Credit" means that certain letter of credit issued
by Wachovia, in its capacity as "Issuing Bank" under the Existing Credit
Facility in favor of BellSouth Corporation in the original face amount of
$1,000,000, which Existing Letter of Credit will be cancelled on or before the
Effective Date.

          "Exiting Lenders" means, collectively, Goldman Sachs Credit Partners
L.P., Wachovia, Barclays Bank PLC, Nortel Networks Inc. and CIBC Inc.

          "Facility" means any real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by any Credit Party or any predecessor or Affiliate of
such Credit Party.

          "Fair Share" shall have the meaning ascribed to it in Section 7.2.

          "Fair Share Contribution Amount" shall have the meaning ascribed to it
in Section 7.2.

          "Fair Share Shortfall" shall have the meaning ascribed to it in
Section 7.2.

          "FCC" means the Federal Communications Commission or any successor
United States Governmental Authority exercising similar regulatory and
jurisdictional authority.

          "Federal Funds Effective Rate" means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Effective Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate charged to the Administrative Agent, in
its capacity as a Lender, on such day on such transactions from three federal
funds brokers of recognized standing selected by the Administrative Agent.


12

          "Financial Officer Certification" means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Parent that such financial statements fairly
present, in all material respects, the financial condition of the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject (in the case of unaudited financial statements) to
changes resulting from audit and normal year-end adjustments and the absence of
footnotes.

          "Financial Plan" shall have the meaning ascribed to it in Section
5.1(j).

          "First Priority" means, with respect to any Lien purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien is
the only Lien to which such Collateral is subject, other than Permitted
Liens.     

          "Fiscal Quarter" means a fiscal quarter of any Fiscal Year.

          "Fiscal Year" means the fiscal year of the Parent and its Subsidiaries
ending on December 31 of each calendar year.

          "Flood Hazard Property" means any Real Estate Asset subject to a
mortgage in favor of the Administrative Agent, for the benefit of the Lenders,
and located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

          "Fraudulent Transfer Laws" shall have the meaning ascribed to it in
Section 7.2.

          "Free Cash Flow from Operations" means, for any period, free cash flow
from operations as calculated generally by the Parent, in the Updated Financial
Plan, on a consolidated basis, except as may otherwise be required by changes in
GAAP.

          "Funding Guarantors" shall have the meaning ascribed to it in Section
7.2.

          "Funding Notice" means a Funding Notice substantially in the form of
Exhibit F.

          "GAAP" means, subject to the limitations on the application thereof
set forth in Section 1.2, United States generally accepted accounting principles
in effect as of the date of determination thereof.

          "GE Capital" shall have the meaning ascribed to it in the preamble
hereto.

          "Geographic Market" means any one or more of the following: (i) any
Market in which any Credit Party is engaged in the Telecommunications Business
as of the Effective Date; (ii) any Pre-approved Borrower Market which has been
designated in writing by the Parent to the Administrative Agent as being a
Pre-approved Borrower Market in which the Parent wishes to establish a
Subsidiary to engage in the Telecommunications Business, and in respect of which
the Parent has provided the Administrative Agent with a revised Financial Plan
which revised


13

Financial Plan demonstrates that the Credit Parties' business (including the
business of the proposed Subsidiary) in all proposed and existing Geographic
Markets, as described in such revised Financial Plan, is fully financed and is
approved by the Requisite Lenders, such approval not to be unreasonably
withheld; (iii) an Other Market becoming a Geographic Market as a result of an
RS Conversion in accordance with Section 6.17(b)(i); or (iv) the New Borrower
Markets;

          "Governmental Acts" means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.

          "Governmental Authority" means any federal, state, municipal, national
or other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

          "Governmental Authorization" means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.

          "Grantor" shall have the meaning ascribed to it in the Pledge and
Security Agreement.

          "Guaranteed Obligations" shall have the meaning ascribed to it in
Section 7.1.

          "Guarantor" means the Holding Company, and each current and future
Subsidiary of each Borrower (other than the Unrestricted Subsidiaries).

          "Guarantor Subsidiary" means any Subsidiary of the Borrowers that is a
Guarantor.

          "Guaranty" means the guaranty of each Guarantor set forth in Section
7.

          "Hazardous Materials" means any chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority or which could pose an actual hazard to the health and safety of the
owners, occupants or any Persons in the vicinity of any Facility or to the
environment.

          "Highest Lawful Rate" means the maximum lawful interest rate, if any,
that at any time or from time to time may be contracted for, charged, or
received under the laws applicable to any Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

          "Historical Financial Statements" means as of the Effective Date, (i)
the audited consolidated financial statements of the Parent and its Subsidiaries
for the Fiscal Year ended December 31, 2001, consisting of its consolidated
balance sheet and the related consolidated statements of income, stockholders'
equity and cash flows for such Fiscal Year, (ii) the unaudited


14

consolidated financial statements of the Parent and its Subsidiaries for the
three months ended March 31, 2002, consisting of its consolidated balance sheet
and the related consolidated statements of income, stockholders' equity and cash
flows for the three-month period ending on such date in each case, certified by
the chief financial officer of the Parent, (a) that they fairly present, in all
material respects, the financial condition of the Parent and its Subsidiaries as
at the dates indicated and the consolidated results of its operations and
consolidated cash flows for the periods indicated, in accordance with GAAP, but
subject, with respect to the unaudited financial statements, to changes
resulting from audit and normal year-end adjustments and the absence of
footnotes.

          "Holding Company" means Gabriel Communications Properties, Inc., a
Delaware corporation and Wholly Owned Subsidiary of the Parent.

          "Increased-Cost Lender" shall have the meaning ascribed to it in
Section 2.21.

          "Indebtedness" as applied to any Person, means, without duplication,
(i) all indebtedness for borrowed money; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services (excluding any ordinary course trade
payables and accrued expenses), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or similar written instrument; (v) all indebtedness created
or arising under any conditional sale or other title retention agreement with
respect to any property or asset acquired by that Person regardless of whether
the indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (ix)
any liability of such Person for the obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above; and (x) obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including, without
limitation, any Interest Rate Agreement.

          "Indemnified Liabilities" means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, actions, judgments, suits, claims


15

(including Environmental Claims), costs (including the reasonable costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Release of Hazardous Materials, to the extent required by applicable
law), reasonable expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any reasonable fees
or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (or the use or intended use of the
proceeds thereof, or any enforcement of any of the Credit Documents (including
any sale of, collection from, or other realization upon any of the Collateral or
the enforcement of the Guaranty)); (ii) the statements contained in the
commitment letter delivered by any Lender to the Borrowers with respect to the
transactions contemplated by this Agreement; or (iii) any Environmental Claim
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of any Credit Party.

          "Indemnified Proceeding" shall have the meaning ascribed to it in
Section 10.3.

          "Indemnitee" shall have the meaning ascribed to it in Section 10.3.

          "Indirect Geographic Market" means the Geographic Markets of: (i)
Miami/Fort Lauderdale, Florida; (ii) Jacksonville, Florida; (iii) Cincinnati,
Ohio; (iv) Lexington, Kentucky; (v) Dayton, Ohio; and (vi) Oklahoma City,
Oklahoma, in each case as described in the Updated Financial Plan in which the
relevant Credit Party does not utilize direct sales account executives (other
than after-market sales account executives) in the ordinary course of its
business.

          "Intellectual Property" shall have the meaning ascribed to it in the
Pledge and Security Agreement.

          "Intellectual Property Collateral" means all of the Intellectual
Property subject to the Lien of the Pledge and Security Agreement.

          "Interconnection Agreement" means any agreement entered into with an
incumbent provider of local exchange telephone service in accordance with
Sections 251 and 252 of the Communications Act as such may be amended, restated,
supplemented or otherwise modified from time to time.

          "Interest Payment Date" means, commencing on the first such date to
occur after June 30, 2004 and ending on the Maturity Date, with respect to (i)
any Base Rate Loan, each March 31, June 30, September 30 and December 31 of each
year, and (ii) any Eurodollar Rate


16

Loan commencing after June 30, 2004, the last day of each Interest Period
applicable to such Loan; provided, in the case of Interest Periods of longer
than three months, "Interest Payment Date" shall also include each date that is
three months, or an integral multiple thereof, after the commencement of such
Interest Period.

          "Interest Period" means, in connection with a Eurodollar Rate Loan, an
interest period of one, two, three, or six months, as selected by the Borrowers
in the applicable Conversion/Continuation Notice, (i) initially, commencing on
the Effective Date or Conversion/Continuation Date thereof, as the case may be;
and (ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) of this definition, end on the last Business Day of
a calendar month; (c) no Interest Period with respect to any portion of the
Loans shall extend beyond the Maturity Date.

          "Interest Rate Agreement" means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement, each of which is
for the purpose of hedging the interest rate exposure associated with the
operations of the Parent and its Subsidiaries.

          "Interest Rate Determination Date" means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.

          "Internal Revenue Code" means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute.

          "Investment" means (i) any direct or indirect purchase or other
acquisition by any Credit Party of, or of a beneficial interest in, any of the
Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Credit Party from
any Person (other than any other Credit Party), of any Capital Stock of such
Person; and (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by any Credit Party to any other Person (other than any other Credit Party),
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment (including increases or decreases as
a result of equity accounting adjustments).

          "Investment Related Property" shall have the meaning ascribed to it in
the Pledge and Security Agreement.


17

          "Joint Venture" means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership, limited liability company, or
other legal form; provided, in no event shall any corporate Subsidiary of any
Person be considered to be a Joint Venture to which such Person is a party.

          "Landlord Consent and Estoppel" means, with respect to any Leasehold
Property, a letter, certificate or other instrument in writing from the lessor
under the related lease, pursuant to which, among other things, the landlord
consents to the granting of a Mortgage on such Leasehold Property by the Credit
Party tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to the Administrative Agent in its reasonable discretion, but in any
event sufficient for the Administrative Agent to obtain a Title Policy with
respect to such Mortgage.

          "Landlord Personal Property Collateral Access Agreement" means a
Landlord Collateral Access Agreement substantially in the form of Exhibit G with
such amendments or modifications as may be approved by the Administrative Agent.

          "Leasehold Property" means at any time, any leasehold interest owned
by any Credit Party as lessee under any lease of real property, other than any
such leasehold interest designated from time to time by the Administrative Agent
in its sole discretion as not being required to be included in the Collateral.

          "Lender" means each financial institution or other Person that becomes
a Lender under this Agreement as of the Effective Date or thereafter, together
with each such institution's successors and permitted assigns.

          "Lien" means (i) any lien, claim, mortgage, pledge, assignment,
hypothecation, security interest, charge or encumbrance of any kind (including
any agreement to give any of the foregoing, any conditional sale or other title
retention agreement and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

          "Loan" or "Loans" means, individually or collectively as the context
requires, any Loan made by a Lender to the Borrowers pursuant to Section 2.1 of
this Agreement.

          "Loan Installment" shall have the meaning ascribed to it in
Section 2.10.

          "Management Services Agreement" means, collectively, (i) that certain
Management Services Agreement dated as of June 1, 2001 between Gabriel
Communications Investments, Inc. and the Holding Company, (ii) that certain
Management Services Agreement dated as of June 1, 2001, among Gabriel
Communications Transportation Company, Inc., GCI Transportation Company, LLC and
the Holding Company, as such agreements may be amended, restated, supplemented,
or otherwise modified from time to time in accordance with Section 6.14.


18

          "Margin Stock" shall have the meaning ascribed to it in Regulation T,
U or X of the Board of Governors of the Federal Reserve System as in effect from
time to time.

          "Market" means any MSA and its environs located in the United States
of America.

          "Material Adverse Effect" means a material adverse effect on (i) the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of the Credit Parties taken as a whole; (ii) the ability of any Credit
Party to fully and timely perform the Obligations; (iii) the legality, validity,
binding effect or enforceability against a Credit Party of a Credit Document to
which it is a party; (iv) the material rights, remedies and benefits available
to, or conferred upon, any the Administrative Agent and any Lender under any
Credit Document; or (v) the Administrative Agent's Liens, on behalf of Secured
Parties, on the Collateral or the priority of such Liens.

          "Material Contract" means any contract or other arrangement to which
the Borrowers and any of their respective Subsidiaries (other than the
Unrestricted Subsidiaries) is, at any time, a party (other than the Credit
Documents) for which breach, nonperformance, cancellation or failure to renew
would reasonably be expected to have a Material Adverse Effect, including
without limitation (other than in the case of Section 4.16 itself) the contracts
listed on Schedule 4.16(a).

          "Material Real Estate Asset'' means (i) (a) any fee-owned Real Estate
Asset acquired by any Credit Party having a fair market value in excess of
$1,000,000 as of the date of the acquisition thereof and (b) any Leasehold
Property other than the Corporate Headquarters, the aggregate payments under
then current term of which exceed $500,000 per annum or (ii) any other Real
Estate Asset that the loss of use thereof would reasonably be expected to have a
Material Adverse Effect.

          "Maturity Date" means the earliest to occur of (a) September 30, 2006,
or (b) the date on which all Loans and other Obligations are declared
immediately due and payable in accordance with Section 8 hereof.

          "Merger Partner" shall have the meaning ascribed to it in Section
6.7(h).

          "Moody's" means Moody's Investor Services, Inc.

          "Mortgage" means a mortgage, deed of trust or similar instrument, in
form satisfactory to the Administrative Agent, as it may be amended, restated,
supplemented or otherwise modified from time to time.

          "Mortgaged Property" shall have the meaning ascribed to it in Section
5.10.

          "MSA" means a Metropolitan Statistical Area as such term is defined
and modified by the U.S. Census Bureau.

          "Multiemployer Plan" means any Employee Benefit Plan which is a
"multiemployer plan" as defined in Section 3(37) of ERISA.


19

          "NAIC" means The National Association of Insurance Commissioners, and
any successor thereto.

          "Narrative Report" means, with respect to the financial statements for
which such narrative report is required, either (i) a narrative report
describing the operations of the Parent and its Subsidiaries in the form
prepared for presentation to senior management thereof for the applicable month,
Fiscal Quarter or Fiscal Year and for the period from the beginning of then
current Fiscal Year to the end of such period to which such financial statements
relate, or (ii) the Form 10K or Form 10Q, if any, filed in connection with such
financial statements.

          "Net Asset Sale Proceeds" means, with respect to any Asset Sale of any
Credit Party or any network swap effected in accordance with Section 6.8, an
amount equal to: (i) Cash payments (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or as a
result of the release of any amounts subject to any reserve described in clause
(c) below or otherwise, but only as and when so received) received by such
Credit Party from such Asset Sale or network swap, as the case may be, minus
(ii) any bona fide direct costs incurred in connection with such Asset Sale or
network swap, as the case may be, including (a) income or gains taxes payable by
the seller as a result of any gain recognized in connection with such Asset Sale
or network swap, (b) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of any such Asset Sale or network
swap, (c) a reasonable reserve for post-closing adjustments or any
indemnification payments (fixed or contingent) attributable to seller's
indemnities and representations and warranties to purchaser in respect of such
Asset Sale or network swap undertaken by any Credit Party, in connection with
such Asset Sale or network swap, and (d) reasonable attorneys fees, investment
banking fees, accountants fees, commissions and other reasonable and customary
fees and expenses actually incurred in connection therewith.

          "Net Insurance/Condemnation Proceeds" means an amount equal to: (i)
any Cash payments or proceeds received by any Credit Party, (a) under any
casualty insurance policy in respect of a covered loss thereunder or (b) as a
result of the taking of any assets of any Credit Party by any Person pursuant to
the power of eminent domain, condemnation or otherwise, or pursuant to a sale of
any such assets to a purchaser with such power under threat of such a taking,
minus (ii) (a) any actual and reasonable costs incurred by any Credit Party, in
connection with the adjustment or settlement of any claims of such Credit Party,
in respect thereof, and (b) any bona fide direct costs incurred in connection
with any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith and reasonable attorneys fees, investment banking fees, accountants
fees, commissions and other reasonable and customary fees and expenses actually
incurred in connection therewith.

          "Network Critical Equipment" means all switches and switch components
and software in the Credit Parties' telecommunications networks, and all
equipment required for the continued operation of the Credit Parties' network
operating center.

          "New Borrower Market" means an Other Market which is designated to
constitute a Geographic Market by the Parent with the approval of Requisite
Lenders following a


20

written request by the Parent in respect of such Other Market in which the
Parent wishes to establish a Subsidiary to engage in Telecommunications Business
and in respect of which the Parent has provided the Administrative Agent with a
revised Financial Plan, which revised Financial Plan demonstrates that
Borrowers' business (including the business of the proposed Subsidiary) in all
proposed and existing Geographic Markets, as described in such revised Financial
Plan, is fully financed and is approved in writing by the Requisite Lenders,
such approval not to be unreasonably withheld.

          "New Customer" means each new billing name activated for customer
billing purposes.

          "Non-US Lender" shall have the meaning ascribed to it in Section
2.19(c).

          "Note" or "Notes" means, either individually or collectively as the
context requires, the Tranche A Term Loan Note and/or the Tranche B Term Loan
Note, in each case, as amended, restated, supplemented or otherwise modified
from time to time, including, without limitation, replacement notes delivered to
the Lenders representing PIK Interest pursuant to Section 2.6(b).

          "Notice" means a Conversion/Continuation Notice.

          "Obligations" means all obligations of every nature of each Credit
Party from time to time owed to the Administrative Agent, the Lenders or any of
them or their respective Affiliates under any Credit Document, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), payments for fees, expenses,
indemnification or otherwise.

          "Obligee Guarantor" shall have the meaning ascribed to it in Section
7.7.

          "Organizational Documents" means (i) with respect to any corporation,
its certificate or articles of incorporation, as amended, and its by-laws, as
amended, (ii) with respect to any limited partnership, its certificate of
limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its certificate
of formation or articles of organization, as amended, and its operating
agreement, as amended. In the event any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such "Organizational Document" shall only be to a document of a type customarily
certified by such governmental official.

          "Other Markets" means any Market other than the Initial Borrower
Markets and the Pre-approved Borrower Markets.


21

          "PBGC" means the Pension Benefit Guaranty Corporation or any successor
thereto.

          "Pension Plan" means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.

          "Permitted Acquisition" shall have the meaning ascribed to such term
in Section 6.5(l).

          "Permitted Liens" means each of the Liens permitted pursuant to
Section 6.2.

          "Person" means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

          "PIK Interest" shall have the meaning ascribed to it in
Section 2.6(b).

          "Pledge and Security Agreement" means the Amended and Restated Pledge
and Security Agreement substantially in the form of Exhibit H, as it may be
amended, restated, supplemented or otherwise modified from time to time, to be
executed by each of the Credit Parties.

          "Pre-approved Borrower Markets" means those geographic Markets
specified in Schedule 1.1.

          "Preferred Note" means the unsecured junior discount preferred note of
the Parent due September 30, 2008 in favor of CIT in the form attached hereto as
Exhibit I, dated the Effective Date and with a principal amount at maturity of
$21,724,453.

          "Previous Agent" shall have the meaning ascribed to it in the recitals
hereto.

          "Previous Lenders" means the Exiting Lenders and the Continuing
Lenders.

          "Principal Office" means, for each of the Administrative Agent and the
Lenders, such Person's "Principal Office" as set forth on Appendix B, or such
other office as such Person may from time to time designate in writing as its
"Principal Office" to the Borrowers, the Administrative Agent and each Lender.

          "Pro Rata Share" means, with respect to all payments, computations and
other matters relating to (i) the Tranche A Term Loan of any Lender, the
percentage obtained by dividing (x) the Tranche A Term Loan Exposure of that
Lender by (y) the aggregate Tranche A Term Loan Exposure of all Lenders; (ii)
the Tranche B Loan of any Lender, the percentage obtained by dividing (x) the
Tranche B Term Loan Exposure of that Lender by (y) the aggregate Tranche B Term
Loan Exposure of all Lenders; and (iii) for all other purposes with respect to
each Lender, the percentage obtained by dividing (x) the sum of the Tranche A
Term Loan


22

Exposure of that Lender plus the Tranche B Term Loan Exposure of that Lender by
(y) the sum of the aggregate Tranche A Term Loan Exposure of all Lenders plus
the Tranche B Term Loan Exposure of all Lenders; in any such case, as the
applicable percentage may be adjusted by assignments permitted pursuant to
Section 10.6.

          "PUC" means, with respect the any state, the public utilities
commission, public service commission or other state Governmental Authority with
responsibility for telecommunications regulation in such state having
telecommunications regulatory jurisdiction over any Credit Party or any of such
Credit Party's business, operations or assets.

          "Real Estate Asset" means, at any time of determination, any interest
(fee, leasehold or otherwise) then owned by any Credit Party in any real
property.

          "Record Document" means, with respect to any Leasehold Property, (i)
the lease evidencing such Leasehold Property or a memorandum thereof, executed
and acknowledged by the owner of the affected real property, as lessor, or (ii)
if such Leasehold Property was acquired or subleased from the holder of a
Recorded Leasehold Interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Administrative Agent.

          "Recorded Leasehold Interest" means a Leasehold Property with respect
to which a Record Document has been recorded in all places necessary or
desirable, in the Administrative Agent's reasonable judgment, to give
constructive notice under applicable state law of such Leasehold Property to
third-party purchasers and encumbrancers of the affected real property.

          "Register" shall have the meaning ascribed to it in Section 2.5(b).

          "Regulation D" means Regulation D of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

          "Regulatory Authorizations" shall have the meaning ascribed to it in
Section 8.1(m).

          "Related Agreements" means, collectively, the Tax Sharing Agreement
and the Management Services Agreement.

          "Related Fund" means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

          "Release" means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material).


23

          "Replacement Lender" shall have the meaning ascribed to it in Section
2.21.

          "Required Contribution" shall mean cumulative Cash equity
contributions in an aggregate amount of not less than $55,000,000 made to the
Parent pursuant to the Series A Preferred Stock Agreement from and including
July 9, 2002 up to and including the Effective Date.

          "Requisite Lenders" means one or more Lenders having or holding
Tranche A Term Loan Exposure or Tranche B Term Loan Exposure representing more
than 66-2/3% of the sum of (i) the aggregate Tranche A Term Loan Exposure of all
Lenders, and (ii) the aggregate Tranche B Term Loan Exposure of all Lenders;
provided, however, that at any time that any single Lender and its Affiliates
hold more than 66-2/3% of such sum, the foregoing percentage shall be increased
to 90% without any further action of the parties.

          "Restricted Payment" means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
the Parent now or hereafter outstanding, except a dividend payable solely in
shares of that class of Capital Stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, to the extent made in Cash, of any
shares of any class of Capital Stock of the Parent now or hereafter outstanding,
other than any redemption of shares of any class of Capital Stock of the Parent
in Cash in an amount not to exceed $100,000 in the aggregate during the term of
the Loans; (iii) any Cash payment on account of subordinated debt to any Person
other than a Credit Party; and (iv) any Cash payment in excess of $100,000 in
the aggregate during the term of the Loans made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of the Parent now or hereafter outstanding.

          "Revenues" means, for any Fiscal Quarter, the gross revenues of the
Parent and its Subsidiaries (other than the Unrestricted Subsidiaries) on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP.

          "RS Conversion" shall have the meaning ascribed to it in Section
6.17(b).

          "S&P" means Standard & Poor's Ratings Group, a division of The McGraw
Hill Companies, Inc.

          "Secured Parties" shall have the meaning ascribed to it in the Pledge
and Security Agreement.

          "Securities" means any Capital Stock, voting trust certificates,
certificates of interest or participation in any profit-sharing agreement or
arrangement, bonds, debentures, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as "securities" or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.


24

          "Securities Act" means the Securities Act of 1933, as amended from
time to time, and any successor statute.

          "Series A Preferred Stock" means shares of the Parent's $0.01 par
value Series A Convertible Preferred Stock.

          "Series A Preferred Stock Agreement" means that certain Securities
Purchase Agreement dated July 9, 2002, among the Parent and the Purchasers named
therein.

          "Settlement Agreement" means that certain settlement agreement as in
effect on the Effective Date immediately prior to the effectiveness of this
Agreement, by and among the Credit Parties, the Exiting Lenders and the
Continuing Lenders.

          "Standby Letters of Credit" shall mean standby letters of credit
issued for the account of any Credit Party in the ordinary course of business
and limited in amount to the sum of (i) $3,800,000, plus, (ii) 50% of the amount
of Cash equity contributions in excess of $55,000,000 received after the date
hereof by Parent (x) from the sale of Series A Preferred Stock on or prior to
the date hereof, and (y) from the sale of Series A Preferred Stock or otherwise
after the date hereof.

          "Subsidiary" means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which 50% or more of the total voting power of shares of
stock or other ownership interests entitled (other than stock or other ownership
interests having such power only by reason of the occurrence of any contingency)
to vote in the election of the Person or Persons (whether directors, managers,
trustees or other Persons performing similar functions) having the power to
direct or cause the direction of the management and policies thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof; provided, (i)
in determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a "qualifying share" of
the controlled Person shall be deemed to be outstanding and (ii) unless
otherwise qualified, for the purposes of the Credit Documents, all references to
"Subsidiaries" shall refer to Subsidiaries of the Parent.

          "Tax" means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed; provided, "Tax on the overall net income" of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person is organized or in which that Person's applicable principal office
(and/or, in the case of a Lender, its lending office) is located or in which
that Person (and/or, in the case of a Lender, its lending office) is deemed to
be doing business on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).


25

          "Tax Sharing Agreement" means the Tax Sharing Agreement substantially
in the form of Exhibit J, as it may be amended, restated, supplemented or
otherwise modified from time to time.

          "Telecommunications Approvals" shall have the meaning ascribed to it
in Section 4.25.

          "Telecommunications Assets" means all assets, rights (contractual or
otherwise) and properties, real or personal, whether tangible or intangible,
used or intended for use in connection with a Telecommunications Business.

          "Telecommunications Business" means the business of (i) transmitting,
or providing services relating to the transmission of, voice, fax, video or data
through owned or leased wireline or wireless transmission equipment, facilities
and services, (ii) creating, developing, providing, constructing, installing,
repairing, maintaining or marketing communications-related systems, network
equipment and facilities, software and other products and services including,
without limitation, Internet access, Internet portal, web hosting and design,
e-commerce solutions, application hosting, peering, communication equipment
collocation and content products and services or (iii) evaluating, owning,
operating, participating in or pursuing any other business (including, without
limitation, the publication and distribution of "yellow pages" directories) that
is primarily related to those identified in the foregoing clauses (i) or (ii)
above (in the case of this clause (iii), however, in a manner consistent with
the manner of business of the Credit Parties on the Effective Date), and shall,
in any event, for all purposes include all businesses in which the Parent and
its Subsidiaries (other than Unrestricted Subsidiaries) are engaged on the
Effective Date; provided that the determination of what constitutes a
Telecommunications Business shall be made in good faith by the board of
directors of the Parent.

          "Total Acquisition Cost Per New Customer" means for any Fiscal Quarter
the ratio of (i) Total Acquisition Costs for such Fiscal Quarter divided by (ii)
the number of New Customers added in such Fiscal Quarter.

          "Total Acquisition Costs" means for any Fiscal Quarter all sales and
marketing expenses for such Fiscal Quarter plus the actual cost of Customer
Premise Equipment installed for New Customers in such Fiscal Quarter.

          "Total Debt" shall have the meaning ascribed to such term in
Section 6.7(h).

          "Total Leverage Ratio" means the ratio, as at any date of
determination, of (a) the aggregate stated balance sheet amount of all
Indebtedness of any Person to (b) the EBITDA of such Person for the most
recently ended Fiscal Quarter multiplied by 4, in each case determined on a
consolidated basis.

          "Tranche A Term Loan" means a Tranche A Term Loan made by a Lender to
the Borrowers pursuant to Section 2.1(a) of this Agreement.


26

          "Tranche A Term Loan Commitment" means the commitment of a Lender to
make or otherwise fund a Tranche A Term Loan to the Borrowers on the Effective
Date, and "Tranche A Term Loan Commitments" means such commitments of all
Lenders in the aggregate. The amount of each Lender's Tranche A Term Loan
Commitment, if any, is set forth on Appendix A-1 or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Tranche A Term Loan Commitments
as of the Effective Date is $12,500,000.

          "Tranche A Term Loan Exposure" means, with respect to any Lender, as
of any date of determination, the outstanding principal amount of the Tranche A
Term Loans of such Lender, provided, however, that at any time prior to the
making of the Loans, the Tranche A Term Loan Exposure of any Lender shall be
equal to such Lender's Tranche A Term Loan Commitment.

          "Tranche A Term Loan Note" means a promissory note in the form of
Exhibit K, as it may be amended, restated, supplemented or otherwise modified
from time to time.

          "Tranche B Term Loan" means a Tranche B Term Loan made by a Lender to
the Borrowers pursuant to Section 2.1(b) of this Agreement.

          "Tranche B Term Loan Commitment" means, as of the Effective Date, the
agreement of the Continuing Lenders to restructure $13,750,000 of Existing
Indebtedness for an equal principal amount of the Tranche B Term Loans.

          "Tranche B Term Loan Exposure" means, with respect to any Lender, as
of any date of determination, the outstanding principal amount of the Tranche B
Term Loans of such Lender, provided, however, that at any time prior to the
making of the Loans, the Tranche B Term Loan Exposure of any Lender shall be
equal to such Lender's Tranche B Term Loan Commitment.

          "Tranche B Term Loan Note" means a promissory note in the form of
Exhibit L, as it may be amended, restated, supplemented or otherwise modified
from time to time.

          "Transaction Costs" means the fees, costs and expenses payable
pursuant to Section 10.2 hereof by the Borrowers on or before the Effective Date
in connection with the transactions contemplated by the Credit Documents.

          "Type of Loan" means either a Base Rate Loan or a Eurodollar Rate
Loan.

          "UCC" means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

          "UNE-P" means unbundled network element platform.


27

          "Unrestricted Subsidiary" means a direct or indirect Subsidiary of the
Parent specified on Schedule 6.17.

          "Updated Financial Plan" means the Financial Plan of the Credit
Parties dated July 25, 2002 attached hereto as Exhibit Q.

          "Wachovia" shall have the meaning ascribed to it in the recitals
hereto.

          "Wholly Owned Subsidiary" means, as to any Person, any other Person
all of the Capital Stock of which (other than directors' qualifying shares
required by law) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.

          1.2     Accounting Terms. Except as otherwise expressly provided
herein, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP. Financial statements and
other information required to be delivered by the Borrowers to the Lenders
pursuant to Section 5.1(a), 5.1(b) and 5.1(c) shall be prepared in accordance
with GAAP as in effect at the time of such preparation (and delivered together
with the reconciliation statements provided for in Section 5.1(e), if
applicable), except, in the case of unaudited quarterly and monthly statements,
for accompanying notes thereto. Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements.

          1.3     Interpretation, etc. Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference. References herein to any Section, Appendix, Schedule
or Exhibit shall be to a Section, an Appendix , a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word "include" or "including", when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as "without
limitation" or "but not limited to" or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.

     SECTION 2.     LOANS

          2.1     Loans.

          (a)     Tranche A Term Loans. Subject to the terms and conditions
hereof, each Lender having a Tranche A Term Loan Commitment severally agrees to
make a Tranche A Term Loan to the Borrowers on the Effective Date in an amount
equal to such Lender's Tranche A Term Loan Commitment. The Borrowers may make
only one borrowing under the Tranche A Term Loan Commitment, which shall be on
the Effective Date. Any amount borrowed under this Section 2.1(a) and
subsequently repaid or prepaid may not be reborrowed. Subject to Sections 2.10,
2.11(a) and 2.12, all amounts owed hereunder with respect


28

to the Tranche A Term Loans shall be paid in full no later than the Maturity
Date. Each Lender's Tranche A Term Loan Commitment shall terminate immediately
and without further action on the Effective Date after giving effect to the
funding of such Lender's Tranche A Term Loan Commitment. The Tranche A Term
Loans shall be evidenced by a Tranche A Term Loan Note for the benefit of each
Lender having a Tranche A Term Loan Commitment in the amount equal to such
Lender's Pro Rata Share of the Tranche A Term Loan Commitment and on the
Effective Date, the Borrowers shall execute and deliver such Tranche A Term Loan
Notes to the Administrative Agent for the benefit of each of the Lenders with a
Tranche A Term Loan Commitment. The Tranche A Term Loan Note shall represent the
obligation of the Borrowers to pay to the Lenders the amount of their respective
Tranche A Term Loans, together with interest thereon as provided in Section 2.6.

          (b)     Tranche B Term Loans. On the Effective Date, $13,750,000 of
the Existing Indebtedness owed to the Continuing Lenders shall be restructured
as an equal principal amount of the Tranche B Term Loans hereunder and shall be
subject to the terms of this Agreement. For the avoidance of doubt, each of the
Credit Parties, the Lenders and the Administrative Agent acknowledge and agree
that (i) the Lenders shall have no obligation or commitment to advance
additional funds to the Borrowers hereunder on account of the Tranche B Term
Loan Commitment, (ii) after the Effective Date, the Credit Parties shall have no
obligation to pay any other accrued and unpaid principal, interest or fees with
respect to any Existing Indebtedness owed to the Previous Lenders except as set
forth herein with respect to the Continuing Lenders, and (iii) each Lender's
Tranche B Term Loan Commitment shall terminate immediately and without further
action on the Effective Date. Subject to Sections 2.10, 2.11(a) and 2.12, all
amounts owed hereunder with respect to the Tranche B Term Loans shall be paid in
full no later than the Maturity Date. The Tranche B Term Loans shall be
evidenced by a Tranche B Term Loan Note for the benefit of each Lender having a
Tranche B Term Loan Commitment in the amount equal to such Lender's Pro Rata
Share of the Tranche B Term Loan Commitment and on the Effective Date, the
Borrowers shall execute and deliver such Tranche B Term Loan Notes to the
Administrative Agent for the benefit of the Lenders with a Tranche B Term Loan
Commitment. The Tranche B Term Loan Notes shall represent the obligation of the
Borrowers to pay to the Lenders the amount of their respective Tranche B Term
Loans, together with interest thereon as provided in Section 2.6.

          (c)     Joint and Several Obligations. The obligation to repay in full
the principal amount of, and interest on, the Tranche A Term Loans, the Tranche
B Term Loans, and all other Obligations hereunder, shall be joint and several
obligations of the Borrowers.

          2.2     Intentionally Omitted.

          2.3     Pro Rata Shares. All Loans shall be made, and all
participations purchased, by the Lenders proportionately to their respective
Commitments and otherwise in accordance with subsection 2.1, it being understood
that no Lender shall be responsible for any default by any other Lender in such
other Lender's obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Commitment of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender's obligation to make a Loan requested hereunder or purchase a
participation required hereby.


29

          2.4     Use of Proceeds. The proceeds of the Tranche A Term Loans
shall be fully drawn on the Effective Date and shall be used (i) to pay a
portion of the Existing Indebtedness, (ii) to pay Transaction Costs, (iii) for
general corporate purposes, and (iv) as otherwise permitted hereunder. The
Tranche B Term Loan represents a restructuring of certain Existing Indebtedness
as set forth in Section 2.1(b) and accordingly, no funds will be advanced on the
Effective Date in connection therewith.

          2.5     Evidence of Debt; Register; Lenders' Books and Records; Notes.

               (a)     Lenders' Evidence of Debt. Each Lender shall maintain on
its internal records an account or accounts evidencing the Indebtedness of the
Borrowers to such Lender, including the amounts of the Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on the Borrowers, absent manifest error; provided,
failure to make any such recordation, or any error in such recordation, shall
not affect the Borrowers' Obligations in respect of any applicable Loans; and
provided further, in the event of any inconsistency between the Register and any
Lender's records, the recordations in the Register shall govern, absent manifest
error.

               (b)     Register. The Administrative Agent shall maintain at its
Principal Office a register for the recordation of the names and addresses of
the Lenders and the Loans of each Lender from time to time (the "Register"). The
Register shall be available for inspection by the Borrowers or any Lender at any
reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent shall record in the Register the Loans, and each repayment
or prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on the Borrowers and each Lender,
absent manifest error (it being acknowledged that any Lender may request any
supporting documentation and the Administrative Agent shall promptly provide the
same); provided, failure to make any such recordation, or any error in such
recordation, shall not affect the Borrowers' Obligations in respect of any Loan.

          2.6     Interest on Loans

               (a)     Except as otherwise set forth in clause (b) below, each
Loan shall bear interest on the unpaid principal amount thereof from the
Effective Date until the date such Loan is paid in full in cash as follows:

                    (i)     if a Base Rate Loan, at the Base Rate plus the
Applicable Margin; or

                    (ii)     if a Eurodollar Rate Loan, at the Adjusted
Eurodollar Rate plus the Applicable Margin.

               (b)     During the period from the Effective Date until June 30,
2004, interest on the Tranche A Term Loans and the Tranche B Term Loans shall be
pay-in-kind interest ("PIK Interest") and shall accrue daily on the principal
balance thereof at the applicable rate as set forth in Section 2.6(a) above. For
a Eurodollar Rate Loan, PIK Interest accrued during


30

an Interest Period shall be added to the principal balance in arrears on the
last day of an Interest Period. For a Base Rate Loan, accrued PIK Interest shall
be added to the principal balance in arrears on the last Business Day of a
calendar quarter. Replacement Notes evidencing the outstanding principal of such
Loan plus accrued PIK Interest shall be issued by the Borrowers in favor of the
Lenders on the first anniversary of the Effective Date and on June 30, 2004. For
the avoidance of doubt, all PIK Interest accrued pursuant to this Section 2.6(b)
shall constitute Obligations hereunder.

               (c)     The basis for determining the rate of interest with
respect to any Loan, and the Interest Period with respect to any Eurodollar Rate
Loan, shall be selected by the Borrowers and notified to the Administrative
Agent and the Lenders pursuant to the Conversion/Continuation Notice. If on any
day a Loan is outstanding with respect to which a Conversion/Continuation Notice
has not been delivered to the Administrative Agent in accordance with the terms
hereof specifying the applicable basis for determining the rate of interest,
then for that day such Loan shall be a Base Rate Loan.

               (d)     In connection with Eurodollar Rate Loans there shall be
no more than five (5) Interest Periods outstanding at any time. In the event the
Borrowers fail to specify between a Base Rate Loan or a Eurodollar Rate Loan in
the Conversion/Continuation Notice, such Loan (if outstanding as a Eurodollar
Rate Loan) will be automatically converted into a Base Rate Loan on the last day
of then-current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan). In the event the Borrowers fail to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Conversion/Continuation Notice, the
Borrowers shall be deemed to have selected an Interest Period of one month. As
soon as practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the Eurodollar Rate
Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof and of the applicable
Interest Period (in writing or by telephone confirmed in writing) to the
Borrowers and each Lender.

               (e)     Interest payable pursuant to Section 2.6(a) and (b) shall
be computed in the case of Base Rate Loans on the basis of a 365-day or 366-day
year, as the case may be, and in the case of Eurodollar Rate Loans, on the basis
of a 360-day year, in each case, for the actual number of days elapsed in the
period during which interest accrues. In computing interest on any Loan, the
date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day's interest shall be paid on that Loan.


31

               (f)     Except as otherwise set forth in this section, interest
on each Loan shall be payable in arrears (i) on each Interest Payment Date
applicable to that Loan; (ii) in the case of any prepayment of that Loan,
whether voluntary or mandatory, on the date of prepayment (to the extent accrued
on the amount being prepaid); and (iii) at maturity, including final maturity;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

          2.7     Conversion/Continuation.

               (a)     Subject to Section 2.17 and so long as no Default or
Event of Default shall have occurred and then be continuing, the Borrowers shall
have the option:

                    (i)     to convert at any time all or any part of any Loan
equal to $1,000,000 and integral multiples of $500,000 in excess of that amount
(plus the amount representing PIK Interest added to the principal amount of the
Loans pursuant to Section 2.6(b)) from one Type of Loan to another Type of Loan;
provided, a Eurodollar Rate Loan may only be converted into a Base Rate Loan on
the expiration of the Interest Period applicable to such Eurodollar Rate Loan
unless the Borrowers shall pay all amounts due under Section 2.17 in connection
with any such conversion; or

                    (ii)     upon the expiration of any Interest Period
applicable to any Eurodollar Rate Loan, to continue all or any portion of such
Loan equal to $1,000,000 and integral multiples of $500,000 in excess of that
amount as a Eurodollar Rate Loan.

               (b)     The Borrowers shall deliver to the Administrative Agent
telephonic notice no later than 12:00 noon (New York City time), followed by a
Conversion/Continuation Notice, at least one Business Day in advance of the
proposed conversion date (in the case of a conversion to a Base Rate Loan) and
at least two Business Days in advance of the proposed conversion/continuation
date (in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan). Except as otherwise provided herein, any such telephonic notice and/or a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrowers shall be bound to effect a conversion or continuation in accordance
therewith. Notice of receipt of each Conversion/Continuation Notice in respect
of Loans, the amount of each Lender's Pro Rata Share thereof, if any, together
with the applicable interest rate and Interest Period, shall be provided by the
Administrative Agent to each applicable Lender by telefacsimile with reasonable
promptness, but not later than 2:00 PM (New York City time) on the same day as
the Administrative Agent's receipt of such Conversion/Continuation Notice from
the Borrowers.

          2.8     Default Interest. Upon the occurrence and during the
continuance of an Event of Default described in Section 8.1(a), the principal
amount of all Loans and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder or under any
of the other Credit Documents not paid when due, in each case whether at stated
maturity, by notice of prepayment, by acceleration or otherwise, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code


32

or other applicable bankruptcy laws) payable on demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Loans (or, in the case of any such fees, over-due interest (to
the extent permitted by applicable law) and other amounts, at a rate which is 2%
per annum in excess of the interest rate otherwise payable hereunder for Base
Rate Loans); provided, in the case of Eurodollar Rate Loans, upon the expiration
of the Interest Period in effect at the time any such increase in interest rate
is effective, such Eurodollar Rate Loans shall thereupon become Base Rate Loans
and shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.8 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

          2.9     Fees. On the Effective Date and on each anniversary of the
Effective Date through the Maturity Date, Borrowers shall pay to the
Administrative Agent a loan administration fee of $15,000 per annum, which fee
shall be fully earned on the date each such payment is due.

          2.10     Scheduled Payments. The principal amount of the Loans shall
be repaid in the percentage set forth below, measured based on the principal
balance of the Loans as of June 30, 2004, in consecutive quarterly installments
(each, a "Loan Installment") on the dates set forth below:

Date

Percentage

June 30, 2004

2.50%

September 30, 2004

2.50%

December 31, 2004

2.50%

March 31, 2005

2.50%

June 30, 2005

3.75%

September 30, 2005

3.75%

December 31, 2005

3.75%

March 31, 2006

3.75%

June 30, 2006

5.00%

September 30, 2006

70.0%

          Notwithstanding the foregoing, (a) the amount of such Loan
Installments shall be reduced in connection with any voluntary or mandatory
reduction or prepayments of the Loans in accordance with Sections 2.11, 2.12 or
2.13 and (b) the Loans, together with all other amounts owed hereunder with
respect thereto, shall be repaid in full no later than the Maturity Date.

          2.11     Voluntary Prepayments.

               (a)     Any time and from time to time:

33

                    (i)     with respect to Base Rate Loans, the Borrowers may
prepay, without premium or penalty, any such Loans on any Business Day in whole
or in part, in an aggregate minimum amount of $1,000,000 and integral multiples
of $500,000 in excess of that amount (or a lesser amount if such lesser amount
constitutes the entire outstanding principal amount of such Loan); and

                    (ii)     with respect to Eurodollar Rate Loans, the
Borrowers may prepay, without premium or penalty (but subject to Section 2.17),
any such Loans on any Business Day in whole or in part in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that amount
(or a lesser amount if such lesser amount constitutes the entire outstanding
principal amount of such Loan).

               (b)     All such prepayments shall be made:

                    (i)     upon not less than one Business Day's prior written
or telephonic notice in the case of Base Rate Loans; and

                    (ii)     upon not less than three Business Day's prior
written or telephonic notice in the case or Eurodollar Rate Loans;

in each case, given to the Administrative Agent, as the case may be, by 12:00
p.m. (New York City time) on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
by telefacsimile or telephonic notice confirmed in writing to each Lender, but
in no event later than 3:00 p.m. (New York City time) on the date such notice is
received by the Administrative Agent). Upon the giving of any such notice, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein, and any amounts prepaid may
not be-reborrowed

          2.12     Mandatory Prepayments.

               (a)     Asset Sales. If, within the period of 270 days after
receipt by any Credit Party of Net Asset Sale Proceeds, such Credit Party has
not reinvested or caused to be invested such Net Asset Sale Proceeds in
Telecommunications Assets which are replacement assets of similar kind and
quality to those which generated such Net Asset Sale Proceeds, as certified to
the Administrative Agent by the Parent, then, to the extent the Borrowers have
not previously done so, the Borrowers shall prepay the Loans as set forth in
Section 2.13, in an aggregate amount equal to the excess of such Net Asset Sale
Proceeds over amounts so invested. To the extent such Net Asset Sale Proceeds
are reinvested as provided above, replacement Liens shall be granted to the
Administrative Agent pursuant to the Pledge and Security Agreement.

               (b)     Insurance/Condemnation Proceeds. If, within the period of
270 days after receipt by any Credit Party of Net Insurance/Condemnation
Proceeds, such Credit Party has not invested or caused to be invested such Net
Insurance/Condemnation Proceeds in Telecommunications Assets which are
replacement assets of similar kind and quality to those which generated the Net
Insurance/Condemnation Proceeds, as certified to the Administrative


34

Agent by the Parent, then, to the extent the Borrowers have not previously done
so, the Borrowers shall prepay the Loans as set forth in Section 2.13, in an
aggregate amount equal to the excess of such Net Insurance/Condemnation Proceeds
over amounts so invested.

               (c)     Treatment of Proceeds. In the event the Borrowers receive
any Net Asset Sale Proceeds or any Net Insurance/Condemnation Proceeds which are
not immediately used to prepay the Loans, any such amounts shall be invested in
Cash Equivalents pending reinvestment in Telecommunications Assets or
application to the prepayment of the Loans, in a securities or deposit account
which is subject to a deposit account control agreement or a securities account
control agreement in the form required by the Pledge and Security Agreement.

               (d)     Event of Default. In the event that, during any period of
270 days described in Section 2.12(a) or Section 2.12(b), (i) prior to such time
as Parent has achieved positive Free Cash Flow from Operations, there occurs an
Event of Default, or (ii) on and after such time as Parent has achieved positive
Free Cash Flow from Operations, there occurs an Event of Default specified in
Section 8.1(a), the right of the Borrowers to reinvest such Net Asset Sale
Proceeds or Net Insurance/Condemnation Proceeds shall be suspended until such
Event of Default is cured or waived.

               (e)     Prepayment Certificate. Concurrently with any prepayment
of the Loans pursuant to Sections 2.12(a) or 2.12(b), the Borrowers shall
deliver to the Administrative Agent (a copy of which the Administrative Agent
shall promptly provide to each Lender) a certificate of an Authorized Officer
demonstrating the calculation of the amount of the applicable net proceeds. In
the event that the Borrowers shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, the Borrowers shall
promptly make an additional prepayment of the Loans, and the principal balance
of the Loans shall be permanently reduced, in an aggregate amount equal to such
excess, and the Borrowers shall concurrently therewith deliver to the
Administrative Agent (a copy of which the Administrative Agent shall promptly
provide to each Lender) a certificate of an Authorized Officer demonstrating the
derivation of such excess.

          2.13     Application of Prepayments/Reductions.

               (a)     Application of Prepayments of the Loans. Any prepayment
of any Loan shall be applied on a pro rata basis to each scheduled installment
of principal of the Loans.

               (b)     Application of Prepayments of Loans to Base Rate Loans
and Eurodollar Rate Loans. Considering each Class of Loans being prepaid
separately, any prepayment thereof shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by the Borrowers pursuant to Section 2.17(c).

          2.14     Allocation of Certain Payments and Proceeds. If an Event of
Default shall have occurred and not otherwise be waived, and the maturity of the
Obligations shall have been accelerated pursuant to Section 8.1, all payments or
proceeds received by the Administrative Agent hereunder in respect of any of the
Obligations, shall be applied by the


35

Administrative Agent in accordance with the application arrangements described
in the Pledge and Security Agreement.

          2.15     General Provisions Regarding Payments.

               (a)     All payments by the Borrowers of principal, interest,
fees and other Obligations shall be made in Dollars in same day funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to the Administrative Agent not later than 1:00 p.m. (New York City
time) on the date due at the Administrative Agent's Principal Office for the
account of the Lenders; funds received by the Administrative Agent after that
time on such due date shall be deemed to have been paid by the Borrowers on the
next succeeding Business Day.

               (b)     All payments in respect of the principal amount of any
Loan shall include payment of accrued interest on the principal amount being
repaid or prepaid and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest before application to
principal.

               (c)     the Administrative Agent shall promptly distribute on the
date of receipt thereof if received not later than 1:00 p.m. (New York City
time) on the date of receipt and on the Business Day immediately following such
date if received thereafter by wire transfer to each Lender at such address as
such Lender shall indicate in writing, such Lender's applicable Pro Rata Share,
giving effect to adjustments in Pro Rata Shares on and after the Effective Date,
of all payments and prepayments of principal and interest due hereunder,
together with all other amounts due thereto hereunder or under any of the other
Credit Documents, including, without limitation, all fees payable with respect
thereto, to the extent received by the Administrative Agent.

               (d)     Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

               (e)     Subject to the provisos set forth in the definition of
"Interest Period", whenever any payment to be made hereunder shall be stated to
be due on a day that is not a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder.

               (f)     The Borrowers hereby authorize the Administrative Agent
to charge any Borrowers' accounts with the Administrative Agent in order to
cause timely payment to be made to the Administrative Agent of all principal,
interest, fees and expenses due hereunder (subject to sufficient funds being
available in its accounts for that purpose).

               (g)     the Administrative Agent shall deem any payment by or on
behalf of the Borrowers hereunder that is not made in same day funds prior to
1:00 p.m. (New York


36

City time) on or before the due date to be a non-conforming payment. Any such
payment shall not be deemed to have been received by the Administrative Agent
until the later of (i) the time such funds become available funds, and (ii) the
next Business Day. The Administrative Agent shall give prompt telephonic notice
to the Borrowers and each applicable Lender (confirmed in writing) if any
payment is non-conforming. Any non-conforming payment may constitute or become a
Default or Event of Default in accordance with the terms of Section 8.1(a).
Interest shall continue to accrue on any principal as to which a non-conforming
payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the next succeeding applicable
Business Day) at the rate determined pursuant to Section 2.8 from the date such
amount was due and payable until the date such amount is paid in full.

               (h)     If an Event of Default shall have occurred and not
otherwise been waived, and the maturity of the Obligations shall have been
accelerated pursuant to Section 8.1, all payments or proceeds received by the
Administrative Agent hereunder in respect of any of the Obligations, shall be
applied in accordance with the application arrangements described in the Pledge
and Security Agreement.

          2.16     Ratable Sharing. The Lenders hereby agree among themselves
that, except as otherwise provided in the Collateral Documents with respect to
amounts realized from the exercise of rights with respect to Liens on the
Collateral, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set-off or banker's lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the "Aggregate Amounts Due" to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall notify the Administrative Agent and each
other Lender of the receipt of such payment and apply a portion of such payment
to purchase participations (which it shall be deemed to have purchased from each
seller of a participation simultaneously upon the receipt by such seller of its
portion of such payment) in the Aggregate Amounts Due to the other Lenders so
that all such recoveries of Aggregate Amounts Due shall be shared by all Lenders
in proportion to the Aggregate Amounts Due to them; provided, if such
participation is entered into after the Effective Date, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the
Borrowers or otherwise, those purchases shall be rescinded and the purchase
prices paid for such participations shall be promptly returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
The Borrowers expressly consent to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker's lien, set-off or counterclaim with respect to any and all monies owing
by the Borrowers to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.


37

          2.17     Making or Maintaining Eurodollar Rate Loans.

               (a)     Inability to Determine Applicable Interest Rate. In the
event that the Administrative Agent shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto), on any
Interest Rate Determination Date with respect to any Eurodollar Rate Loans, that
by reason of circumstances affecting the London interbank market adequate and
fair means do not exist for ascertaining the interest rate applicable to such
Loans on the basis provided for in the definition of Adjusted Eurodollar Rate,
the Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to the Borrowers and each Lender of such
determination, whereupon no Loans may be made as, or converted to, Eurodollar
Rate Loans until such time as the Administrative Agent notifies the Borrowers
and the Lenders (by telefacsimile or by telephonic notice confirmed in writing)
that the circumstances giving rise to such notice no longer exist, and any
Funding Notice or Conversion/Continuation Notice given by the Borrowers with
respect to the Loans in respect of which such determination was made shall be
deemed to be rescinded by the Borrowers.

               (b)     Illegality or Impracticability of Eurodollar Rate Loans.
In the event that on any date any Lender shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with the Borrowers and the
Administrative Agent) that the making, maintaining or continuation of its
Eurodollar Rate Loans has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or has become impracticable,
as a result of contingencies occurring after the date hereof which materially
and adversely affect the London interbank market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an "Affected
Lender" and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to the Borrowers and the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each other Lender by telefacsimile or by telephonic notice confirmed in
writing). Thereafter the obligation of the Affected Lender to make Loans as, or
to convert Loans to, Eurodollar Rate Loans shall be suspended until such notice
shall be withdrawn by the Affected Lender by telefacsimile or by telephonic
notice confirmed in writing and, to the extent such determination by the
Affected Lender relates to a Eurodollar Rate Loan then being requested by the
Borrowers pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Affected Lender shall make such Loan as (or continue such Loan as or convert
such Loan to, as the case may be) a Base Rate Loan, and the Affected Lender's
obligation to maintain its outstanding Eurodollar Rate Loans (the "Affected
Loans") shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and the Affected Loans shall automatically convert into Base
Rate Loans on the date of such termination. Notwithstanding the foregoing, to
the extent a determination by an Affected Lender as described above relates to a
Eurodollar Rate Loan then being requested by the Borrowers pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Borrowers shall have the option,
subject to the provisions of Section 2.17(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on


38

which the Affected Lender gives notice of its determination as described above
(which notice of rescission the Administrative Agent shall promptly transmit to
each other Lender by telefacsimile or by telephonic notice confirmed in
writing). Except as provided in the immediately preceding sentence, nothing in
this Section 2.17(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, Eurodollar
Rate Loans in accordance with the terms hereof.

               (c)     Compensation for Breakage or Non-Commencement of Interest
Periods. The Borrowers shall compensate each Lender, upon written request by
such Lender (which request shall set forth the basis for requesting such
amounts), for all reasonable losses, expenses and liabilities (including any
interest paid by such Lender to lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment or any
conversion of any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan; (iii) if any prepayment
of any of its Eurodollar Rate Loans is not made on any date specified in a
notice of prepayment given by the Borrowers; or (iv) as a consequence of any
other default by the Borrowers in the repayment of its Eurodollar Rate Loans
when required by the terms hereof.

               (d)     Booking of Eurodollar Rate Loans. Subject to Section
2.20, any Lender may make, carry or transfer Eurodollar Rate Loans at, to, or
for the account of any of its branch offices or the office of an Affiliate of
such Lender.

               (e)     Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.17 and under
Section 2.18 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, subject to Section 2.20, each Lender may fund each of its
Eurodollar Rate Loans in any manner it sees fit and the foregoing assumptions
shall be utilized only for the purposes of calculating amounts payable under
this Section 2.17 and under Section 2.18.

          2.18     Increased Costs; Capital Adequacy.

               (a)     Compensation For Increased Costs and Taxes. Subject to
the provisions of Section 2.19 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty


39

or governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law): (i)
subjects such Lender (or its applicable lending office) to any additional Tax
(other than any Tax on the overall net income of such Lender) with respect to
this Agreement or any other Credit Document or any of its obligations hereunder
or thereunder or any payments to such Lender (or its applicable lending office)
of principal, interest, fees or any other amount payable hereunder or
thereunder; (ii) imposes, modifies or holds applicable any reserve (including
any marginal, emergency, supplemental, special or other reserve), special
deposit, compulsory loan, Federal Deposit Insurance Corporation insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
under any other Credit Document or the London interbank market; and the result
of any of the foregoing is to increase the cost to such Lender of agreeing to
make, making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, the Borrowers shall promptly pay to the
Administrative Agent for prompt delivery to such Lender, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
may be necessary to compensate such Lender for any such increased cost or
reduction in amounts received or receivable hereunder or under any other Credit
Document. Such Lender shall deliver to the Borrowers (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.18(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

               (b)     Capital Adequacy Adjustment. In the event that any Lender
shall have determined that the adoption, effectiveness, phase-in or
applicability after the date hereof of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender's Loans or Commitments, or
participations therein or other obligations hereunder or under any of the other
Credit Documents with respect to the Loans to a level below that which such
Lender or such controlling corporation could have achieved but for such
adoption, effectiveness, phase-in, applicability, change or


40

compliance (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy), then from time to
time, within five Business Days after receipt by the Borrowers from such Lender
of the statement referred to in the next sentence, the Borrowers shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such controlling corporation on an after-tax basis for such reduction. Such
Lender shall deliver to the Borrowers (with a copy to the Administrative Agent)
a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to Lender under this Section 2.18(b),
which statement shall be conclusive and binding upon all parties hereto absent
manifest error.

          2.19     Taxes; Withholding, etc.

               (a)     Payments to Be Free and Clear. All sums payable by any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

               (b)     Withholding of Taxes. If any Credit Party or any other
Person is required by law to make any deduction or withholding on account of any
such Tax from any sum paid or payable by any Credit Party to the Administrative
Agent or any Lender under any of the Credit Documents: (i) the Borrowers shall
notify the Administrative Agent of any such requirement or any change in any
such requirement as soon as the Borrowers becomes aware of it; (ii) the
Borrowers shall pay any such Tax before the date on which penalties attach
thereto, such payment to be made (if the liability to pay is imposed on any
Credit Party) for its own account or (if that liability is imposed on the
Administrative Agent or such Lender, as the case may be) on behalf of and in the
name of the Administrative Agent or such Lender; (iii) the sum payable by such
Credit Party in respect of which the relevant deduction, withholding or payment
is required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, the Administrative Agent or
such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within thirty (30) days after paying any sum from
which it is required by law to make any deduction or withholding, and within
thirty (30) days after the due date of payment of any Tax which it is required
by clause (ii) above to pay, the Borrowers shall deliver to the Administrative
Agent and the other affected parties evidence satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority; provided, no such additional amount
shall be required to be paid to any Lender under clause (iii) above except to
the extent that any change after the date hereof (in the case of each Lender
listed on the signature pages hereof on the Effective Date) or after the
effective date of the Assignment Agreement pursuant to which such Lender became
a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an


41

increase in the rate of such deduction, withholding or payment from that in
effect at the date hereof or at the date of such Assignment Agreement in respect
of payments to such Lender.

               (c)     Evidence of Exemption From U.S. Withholding Tax. Each
Lender that is not a United States Person (as such term is defined in Section
7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax purposes
(a "Non-US Lender") shall deliver to the Administrative Agent for transmission
to the Borrowers, or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of the Borrowers or
the Administrative Agent (each in the reasonable exercise of its discretion),
two original copies of Internal Revenue Service Form W-8BEN or W-8ECI (or any
successor forms), properly completed and duly executed by such Lender, and such
other documentation required under the Internal Revenue Code and reasonably
requested by the Borrowers to establish that such Lender is not subject to
deduction or withholding of United States federal income tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Credit Documents, or if such Lender is not a "bank" or other
Person described in Section 881(c)(3) of the Internal Revenue Code and cannot
deliver either Internal Revenue Service Form W-8BEN or W-8ECI pursuant to clause
(i) above, a Certificate re Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8 (or any successor form), properly completed
and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by the Administrative Agent
or the Borrowers to establish that such Lender is not subject to deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of interest payable under any of the Credit Documents. Each Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this
Section 2.19(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to the Administrative Agent for transmission to the Borrowers
two new original copies of Internal Revenue Service Form W-8BEN or W-8ECI, or a
Certificate re Non-Bank Status and two original copies of Internal Revenue
Service Form W-8, as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by the Borrowers to confirm or establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Credit Documents,
or notify the Administrative Agent and the Borrowers of its inability to deliver
any such forms, certificates or other evidence. The Borrower shall not be
required to pay any additional amount to any Non-US Lender under Section
2.19(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence referred to in the second sentence of this
Section 2.19(c), or (2) to notify the Administrative Agent and the Borrowers of
its inability to deliver any such forms, certificates or other evidence, as the
case may be; provided, if such Lender shall have satisfied the requirements of
the first sentence of this Section 2.19(c) on the Effective Date or on the date
of the Assignment Agreement pursuant to which it became a Lender, as applicable,
nothing in this last sentence of Section 2.19(c) shall relieve the Borrowers of
their obligation to pay any additional amounts pursuant to Section 2.19(a) in
the event that, as


42

a result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein.

          2.20     Obligation to Mitigate. Each Lender agrees that, as promptly
as practicable after the officer of such Lender responsible for administering
its Loans, as the case may be, becomes aware of the occurrence of an event or
the existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.17,
2.18 or 2.19, it will, to the extent not inconsistent with the internal policies
of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund or maintain its applicable
Commitments or Loans, including any Affected Loans, through another office of
such Lender, or (b) take such other measures as such Lender may deem reasonable,
if as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.17, 2.18
or 2.19 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Commitments
or Loans through such other office or in accordance with such other measures, as
the case may be, would not otherwise adversely affect such Commitments or Loans
or the interests of such Lender; provided, such Lender will not be obligated to
utilize such other office pursuant to this Section 2.20 unless the Borrowers
agrees to pay all incremental expenses incurred by such Lender as a result of
utilizing such other office as described in clause (i) above. A certificate as
to the amount of any such expenses payable by the Borrowers pursuant to this
Section 2.20 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to the Borrowers (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.

          2.21     Removal or Replacement of a Lender. Anything contained herein
to the contrary notwithstanding, in the event that any Lender (an
"Increased-Cost Lender") shall give notice to the Borrowers that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.17, 2.18 or 2.19, the circumstances which have caused such Lender to
be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and such Lender shall fail to withdraw such notice
within five Business Days after Borrowers' request for such withdrawal then,
with respect to each such Increased-Cost Lender, the Borrowers may, by giving
written notice to Administrative Agent and any Increased-Cost Lender of their
election to do so, elect to cause such Increased-Cost Lender (and such
Increased-Cost Lender hereby irrevocably agrees) to assign its outstanding Loans
to one or more Eligible Assignees (each a "Replacement Lender") in accordance
with the provisions of Section 10.6 and Increased Cost Lender shall pay any fees
payable thereunder in connection with such assignment; provided, (1) on the date
of such assignment, the Replacement Lender shall pay to Increased-Cost Lender an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Increased-Cost Lender, and (2) on the date of such assignment, the
Borrowers shall pay any amounts payable to such Increased-Cost Lender pursuant
to Section 2.17(c), 2.18 or 2.19 or otherwise as if it were a prepayment. Upon
the prepayment of all amounts owing to any Increased-Cost Lender, such
Increased-Cost Lender shall no longer


43

constitute a "Lender" for purposes hereof; provided, any rights of such
Increased-Cost Lender to indemnification hereunder shall survive as to such
Increased-Cost Lender.

     SECTION 3.     CONDITIONS PRECEDENT

          3.1     Effective Date. The obligation of each Lender to make an
advance equal to such Lender's Pro Rata Share of the Tranche A Term Loan
Commitment to the Borrowers pursuant to Section 2.1(a) hereof, and to
restructure certain Existing Indebtedness in an equal principal amount of
Tranche B Term Loans pursuant to Section 2.1(b) hereof, is subject to the
satisfaction, or waiver in accordance with Section 10.5 of the following
conditions on or before the Effective Date:

               (a)     Credit Documents. The Administrative Agent shall have
received sufficient copies of each Credit Document originally executed and
delivered by each applicable Credit Party for each Lender, together with two
original copies of the Settlement Agreement.

               (b)     Organizational Documents; Incumbency. The Administrative
Agent shall have received (i) sufficient copies of each Organizational Document
originally executed and delivered by each Credit Party, as applicable, and, to
the extent applicable, certified as of a recent date by the appropriate
governmental official, for each Lender and its counsel, each dated the Effective
Date or a recent date prior thereto; (ii) signature and incumbency certificates
of the Authorized Officers of such Person executing the Credit Documents to
which it is a party, dated as of the Effective Date; (iii) duly adopted
resolutions of the Board of Directors or similar governing body of each Credit
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party or by which it
or its assets may be bound as of the Effective Date, which resolutions, in the
case of the Parent, shall have been approved by a supermajority vote of its
board of directors, certified as of the Agreement Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a good standing certificate from the applicable Governmental
Authority of each Credit Party's jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated not more than 20 days
prior to the Effective Date; and (v) such other documents as the Administrative
Agent or any Lender may request.

               (c)     Organizational and Capital Structure. The organizational
structure and the capital structure of the Credit Parties shall be as set forth
on Schedule 4.2.

               (d)     Capitalization Matters. On or before the Effective Date,
the Parent shall have (i) issued 4,833,333 shares of the Series A Preferred
Stock to GE Capital or such Affiliate of GE Capital as GE Capital shall
designate in writing to represent the restructuring of $15,474,453 in principal
amount of Existing Indebtedness, and any accrued and unpaid interest in respect
thereof, which shares shall represent $7,250,000 of notional investment amount
in accordance with a Series A Preferred Stock Purchase Agreement in
substantially the form of Exhibit P hereto, (ii) issued the Preferred Note to
CIT or such Affiliate of CIT as CIT shall designate in writing in to represent
the restructuring of $21,724,453 in principal amount of


44

Existing Indebtedness, and any accrued and unpaid interest and fees in respect
thereof, and (iii) received the Required Contribution.

               (e)     Cancellation of Existing Indebtedness. On or prior to the
Effective Date, the Credit Parties shall have (i) effected a payment in full of
all obligations (other than such obligations in favor of CIT and GE Capital)
under the Existing Credit Facility to the Exiting Lenders by means of a cash
payment equal to the sum of $0.135 per $1.00 of all funded Loans
($17,982,000.00), plus $1,600,000 plus $0.135 per $1.00 of the settlement amount
of the Interest Rate Agreement between Finance and Wachovia ($1,619,151.56),
plus up to $50,000 for lawyers' and accountants fees and expenses (in addition
to the $654,862 previously paid) pursuant to the terms and conditions of the
Settlement Agreement, and (ii) provided for the cancellation of the Existing
Letter of Credit.

               (f)     Governmental Authorizations and Consents. Each Credit
Party shall have obtained all Governmental Authorizations and all consents of
other Persons, in each case that are required in connection with the
transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect and in form and substance satisfactory to the
Administrative Agent and the Lenders. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents and no action, request for
stay, petition for review or rehearing, reconsideration, or appeal with respect
to any of the foregoing shall be pending, and the time for any applicable agency
to take action to set aside its consent on its own motion shall have expired.

               (g)     Personal and Mixed Property Collateral. In order to
create in favor of the Administrative Agent or assign to the Administrative
Agent, as applicable, for the benefit of Secured Parties, a valid and perfected
First Priority security interest in the personal property Collateral, the
Borrowers shall have delivered, or caused the applicable third-party to deliver,
to the Administrative Agent:

                    (i)     (1) certificates (which certificates shall be
accompanied by irrevocable undated stock powers, duly endorsed in blank and
otherwise satisfactory in form and substance to the Administrative Agent and the
Lenders) representing all certificated shares or other interests (however
designated) with respect to Capital Stock pledged pursuant to the Pledge and
Security Agreement and (2) all instruments and promissory notes (which
instruments shall be accompanied by instruments of transfer or assignment duly
endorsed in blank and otherwise in form and substance satisfactory to the
Administrative Agent and the Lenders) evidencing all Indebtedness pledged
pursuant to the Pledge and Security Agreement;

                    (ii)     (1) the results of a recent search, by a Person
satisfactory to the Administrative Agent, of UCC financing statements and
fixture filings and all judgment and tax lien filings made with respect to any
personal or mixed property of any Credit Party, together with copies of all such
filings disclosed by such search, and (2) UCC termination statements duly
executed by all applicable Persons for filing in all applicable jurisdictions as
may be necessary to terminate any effective UCC financing statements or fixture
filings disclosed in such search (other than any such financing statements or
fixture filings in respect of Permitted Liens) or, with


45

respect to the Existing Indebtedness, commitments to execute and file related
UCC termination statements in form and substance satisfactory to the
Administrative Agent and the Lenders;

                    (iii)     UCC financing statements and fixture filings, or
amendments or assignments thereof, as appropriate, duly executed (where
necessary) by each applicable Credit Party with respect to all personal and
mixed property Collateral of such Credit Party, for filing in all jurisdictions
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect or continue perfected and assign the security interests created in such
Collateral pursuant to the Collateral Documents under the UCC;

                    (iv)     all releases, cover sheets or other documents or
instruments required to be filed in order to create, perfect or assign to the
Administrative Agent, Liens in respect of any Intellectual Property Collateral;

                    (v)     upon request by the Administrative Agent or any
Lender, delivery to the Administrative Agent of assignments by the Previous
Agent of Landlord Personal Property Collateral Access Agreements with respect to
at least two thirds of the properties listed on Schedule 3.1, such listed
properties being all those Leasehold Properties at which Collateral having an
aggregate book value in excess of $1,000,000 is located; and

                    (vi)     evidence that each Credit Party shall have taken or
caused to be taken any other action, executed and delivered or caused to be
executed and delivered any other agreement, document and instrument (including,
without limitation, any agreements governing deposit and/or security accounts),
and made or caused to be made any other filing and recording (other than as set
forth herein) required pursuant to the Pledge and Security Agreement or
otherwise required by the Administrative Agent or any Lender.

               (h)     Environmental Reports. The Administrative Agent shall
have received reports and other information, in form, scope and substance
reasonably satisfactory to the Administrative Agent and the Lenders regarding
any Environmental Claim relating to any Facility.

               (i)     Updated Financial Plan. The Lenders shall have received
the Updated Financial Plan.

               (j)     Evidence of Insurance. The Administrative Agent shall
have received a certificate from the Borrowers' insurance broker or other
evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 5.5 is in full force and effect and that the Administrative
Agent, for the benefit of the Secured Parties, and the Secured Parties have been
named as additional insured and the Administrative Agent, for the benefit of the
Secured Parties, has been named as loss payee thereunder to the extent required
under Section 5.5.

               (k)     No Litigation. There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of the


46

Administrative Agent, singly or in the aggregate, materially impairs any of the
other transactions contemplated by the Credit Documents, or that could have a
Material Adverse Effect.

               (l)     Completion of Proceedings. All partnership, corporate and
other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by the Administrative Agent and its counsel shall be satisfactory in
form and substance to the Administrative Agent, the Lenders, and such counsel,
and the Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as the
Administrative Agent may request, and the Parent shall have delivered the
Effective Date Certificate.

               (m)     Legal Opinions. The Administrative Agent shall have
received (i) the legal opinion of Bryan Cave LLP, counsel to the Credit Parties
and the same shall be substantially in the form attached hereto as Exhibit M,
and (ii) such opinions of Borrowers' in-house counsel as may be reasonably
requested by Administrative Agent relating to FCC and state public utility
commission regulatory matters.

          Each Lender, by delivering its signature page to this Agreement (other
than in escrow for later release upon the instruction of such Lender) on the
Effective Date or by giving instructions for the release on such date of its
signature pages previously delivered by it in escrow (as the case may be), shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any the
Administrative Agent, Requisite Lenders or the Lenders, as applicable, on or
prior to the Effective Date.

          3.2     Conditions to each Conversion/Continuation. The conversion or
continuation of any Loan to a Eurodollar Rate Loan or Base Rate Loan, as
applicable, shall be subject to the satisfaction of the following conditions on
or before the applicable Conversion/Continuation Date as set forth in the
applicable Conversion/Continuation Notice:

               (a)     Administrative Agent shall have received a duly executed
Conversion/Continuation Notice in the manner required by Section 2.7; and

               (b)     No Default or Event of Default shall have occurred and be
continuing.

     SECTION 4.     REPRESENTATIONS AND WARRANTIES

          In order to induce the Lenders to enter into this Agreement and to
make the Loans, each Credit Party represents and warrants to each Lender, as of
the Effective Date, that the following statements are true and correct:

          4.1     Organization; Requisite Power and Authority; Qualification.
Each of the Credit Parties (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the


47

transactions contemplated thereby, and (c) is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not reasonably be expected to have, a Material Adverse Effect.

          4.2     Capital Stock and Ownership. The Capital Stock of each of the
Credit Parties has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which any of the Credit Parties is a party requiring, and there is no
membership interest or other Capital Stock of any of the Credit Parties
outstanding which upon conversion or exchange would require, the issuance by any
of the Credit Parties of any additional membership interests or other Capital
Stock of any such Credit Party or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of any of the Credit Parties.
Schedule 4.2 correctly sets forth the ownership interest of each of the Credit
Parties in their respective Subsidiaries (other than the Unrestricted
Subsidiaries) as of the Effective Date.

          4.3     Due Authorization. The execution, delivery and performance of
the Credit Documents have been duly authorized by all necessary action on the
part of each Credit Party that is a party thereto.

          4.4     No Conflict. The execution, delivery and performance by each
of the Credit Parties of the Credit Documents to which it is a party and the
consummation of the transactions contemplated by the Credit Documents do not and
will not (a) violate any provision of any law or any governmental rule or
regulation applicable to any of the Credit Parties, any Governmental
Authorization, any of the Organizational Documents of the Credit Parties, or any
order, judgment or decree of any court or other agency of government binding on
any of the Credit Parties; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of any of the Credit Parties; (c) result in or require
the creation or imposition of any Lien upon any of the material properties or
assets of any of the Credit Parties (other than any Liens created under any of
the Credit Documents in favor of the Administrative Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of any of
the Credit Parties, except for such approvals or consents which will be obtained
on or before the Effective Date and disclosed in writing to the Lenders.

          4.5     Governmental Consents. The execution, delivery and performance
by each of the Credit Parties of the Credit Documents to which it is a party and
the consummation of the transactions contemplated by the Credit Documents do not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any Governmental Authority except as
otherwise set forth on Schedule 4.5, and except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to the
Administrative Agent as of the Effective Date.

          4.6     Binding Obligation; Creation, Perfection and Priority of
Liens. Each Credit Document has been duly executed and delivered by each Credit
Party that is a party


48

thereto and is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors' rights generally or by
equitable principles relating to enforceability. The execution and delivery of
the Collateral Documents by each Credit Party which is a party to such
Collateral Documents on any date on which this representation is made, together
with the delivery to the Administrative Agent of any Collateral not delivered to
the Administrative Agent at the time of execution and delivery of the applicable
Collateral Document by such Credit Party are or will be, as the case may be,
effective to create in favor of the Administrative Agent for the benefit of
Secured Parties, as security for the respective Secured Obligations (as defined
in the applicable Collateral Document in respect of any Collateral), a valid and
perfected First Priority Lien on all of the Collateral covered by such
Collateral Documents, and all other actions necessary or desirable to perfect
and maintain the perfection and First Priority status of such Liens have been
duly made or taken and remain in full force and effect or will be duly made or
taken and remain in full force and effect at the time of execution and delivery
of such Collateral Documents by such Credit Party.

          4.7     Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Parent and its Subsidiaries as at the respective dates thereof and the results
of operations and cash flows, on a consolidated basis, of the Parent and its
Subsidiaries for each of the periods then ended, subject, in the case of any
such unaudited financial statements, to (i) changes resulting from audit and
normal year-end adjustments, and (ii) for accompanying notes thereto. As of the
Effective Date, neither the Parent nor any of its Subsidiaries have any
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of the Parent and its Subsidiaries taken as a whole.

          4.8     Updated Financial Plan. On and as of the Effective Date, the
Updated Financial Plan is based on good faith estimates and assumptions made by
the management of the Parent; provided, the Updated Financial Plan is not to be
viewed as a fact and actual results during the period or periods covered by the
Updated Financial Plan may differ from such Updated Financial Plan and the
differences may be material; provided further, as of the Effective Date,
management of the Parent believed that the good faith estimates and assumptions
in the Updated Financial Plan were overall reasonable and attainable.

          4.9     Intentionally Omitted.

          4.10     No Restricted Payments. None of the Credit Parties has
directly or indirectly declared, ordered, paid or made, or set apart any sum or
property for, any Restricted Payment or agreed to do so except as permitted
pursuant to Section 6.4.

          4.11     Adverse Proceedings, etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse


49

Effect. None of the Credit Parties (a) is in violation of any applicable laws
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (b) is subject to
or in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

          4.12     Payment of Taxes. Except as otherwise permitted under Section
5.3, all material tax returns and reports of any Credit Party required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon any Credit Party and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable, other than any proposed tax assessment against any Credit Party
which is being actively contested by such Credit Party in good faith and by
appropriate proceedings; provided, that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.

          4.13     Properties.

               (a)     Title. Each Credit Party has (i) good, sufficient and
marketable legal title to (in the case of fee interests in real property), and
(ii) valid leasehold interests in (in the case of leasehold interests in real
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 or, if
later, in the most recent financial statements delivered pursuant to Section
5.1, in each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted
hereunder. Except as permitted by this Agreement, all such properties and assets
are free and clear of Liens other than Permitted Liens.

               (b)     Real Estate. As of the Effective Date, Schedule 4.13
contains a true, accurate and complete list of (i) all Real Estate Assets, and
(ii) all material leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each Real Estate Asset, of any Credit Party, regardless of whether
such Credit Party is the landlord or tenant (whether directly or as an assignee
or successor in interest) under such lease, sublease or assignment. Except as
specified in Schedule 4.13, each agreement listed in clause (ii) of the
immediately preceding sentence is in full force and effect and no Credit Party
has knowledge of any default that has occurred and is continuing thereunder, and
each such agreement constitutes the legally valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally or by equitable principles related to enforceability. As of the
Effective Date, Schedule 3.1 contains a true, accurate and complete list of all
Leasehold Properties at which Collateral having an aggregate book value in
excess of $1,000,000 is located.


50

          4.14     Environmental Matters. Neither the Credit Parties nor any of
their respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law or any Environmental Claim that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. No
Credit Party has received any letter or request for information under Section
104 of the Comprehensive Environmental Response, Compensation, and Liability Act
(42 U.S.C. § 9604) or any comparable state law. There are and, to the knowledge
of each of the Credit Parties, have been, no conditions or occurrences, which
could reasonably be expected to form the basis of an Environmental Claim against
any Credit Party that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. No Credit Party or, to the knowledge
of any Credit Party, any predecessor of any of such Credit Party has filed any
notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Facility, and none of the operations of the Credit
Parties involves the generation, transportation, treatment, storage or disposal
of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any state
equivalent. Compliance with all current or known future requirements pursuant to
or under Environmental Laws could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. No event or
condition has occurred or is occurring with respect to the Credit Parties or any
of their respective Facilities, relating to any Environmental Law, any Release
of Hazardous Materials, or any Environmental Claim which individually or in the
aggregate had, or could reasonably be expected to have, a Material Adverse
Effect.

          4.15     No Defaults. Except as set forth on Schedule 4.15, no Credit
Party is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect.

          4.16     Material Contracts; Intellectual Property.

               (a)     Schedule 4.16(a) contains a true, correct and complete
list of all the Material Contracts of any Credit Party in effect on the
Effective Date, and except as described thereon, all such Material Contracts are
in full force and effect and no defaults currently exist thereunder.

               (b)     Each Credit Party owns or possesses all the patents,
trademarks, service marks, trade names, copyrights and licenses, and all rights
with respect to the foregoing, necessary for the conduct of its business as
presently conducted without any known conflict with the rights of others.
Schedule 4.16(b) accurately and completely lists all material items of
Intellectual Property owned or possessed by or licensed to such Credit Party.

          4.17     Governmental Regulation. No Credit Party is subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act or the Investment Company Act of 1940 or under any other federal or
state statute or regulation which may limit its ability to incur Indebtedness or
which may otherwise render all or any portion of the Obligations unenforceable.
No Credit Party is a "registered investment company" or company "controlled"


51

by a "registered investment company" or a "principal underwriter" of a
"registered investment company" as such terms are defined in the Investment
Company Act of 1940.

          4.18     Margin Stock. No Credit Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans made to such Credit Party will be used to purchase or carry any such
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

          4.19     Employee Matters. No Credit Party is engaged in any unfair
labor practice that could reasonably be expected to have a Material Adverse
Effect. There is (a) no unfair labor practice complaint pending against any
Credit Party, or to the best knowledge of the Credit Parties, threatened against
any of them before the National Labor Relations Board and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against any Credit Party or, to the best knowledge
of the Credit Parties, threatened against any of them, (b) no strike or work
stoppage in existence or threatened involving the Credit Parties that could
reasonably be expected to have a Material Adverse Effect, and (c) to the best
knowledge of the Credit Parties, no union representation question existing with
respect to the employees of any Credit Party and, to the best knowledge of the
Credit Parties, no union organization activity that is taking place, except
(with respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as is not likely to have a Material
Adverse Effect.

          4.20     Employee Benefit Plans. The Parent and its Subsidiaries and
each of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan except where, individually or in the aggregate, the
failure to comply or conform would not reasonably be expected to result in
liability causing a Material Adverse Effect. Each Employee Benefit Plan which is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such favorable determination letter that
would cause the Plan to lose its qualified status. No liability to the PBGC
(other than required premium payments), the Internal Revenue Service, any
Employee Benefit Plan or any Trust established under Title IV of ERISA has been
or could reasonably be expected to be incurred by the Parent and its
Subsidiaries or any of their ERISA Affiliates except for contributions thereto,
in the normal course of business. No ERISA Event has occurred or is expected to
occur. Except to the extent required under Section 4980B of the Internal Revenue
Code or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of the Parent and its Subsidiaries or any of their respective
ERISA Affiliates. As of the most recent valuation date for any Pension Plan
sponsored, maintained or contributed to by the Parent and its Subsidiaries or
any of their ERISA Affiliates, the amount of unfunded benefit liabilities (as


52

defined in Section 4001(a)(18) of ERISA), individually or in the aggregate for
all such Pension Plans (excluding for purposes of such computation any Pension
Plans with respect to which assets exceed benefit liabilities), does not exceed
$1,000,000. As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of the Parent
and its Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA is zero. The Parent and its Subsidiaries and each of their
ERISA Affiliates have complied with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and are not in material "default" (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

          4.21     Certain Fees. No broker's or finder's fee or commission will
be payable with respect to this Agreement or any of the transactions
contemplated hereby, except for fees payable to Q Consulting LLC.

          4.22     Solvency. Taking into account the consummation of the
financing transactions contemplated by this Agreement, the Settlement Agreement,
and the Series A Preferred Stock Agreement, the sum of Parent's Indebtedness
will not exceed the value of its assets, including Cash, and Parent believes
that it will have tangible and intangible assets having a fair value in excess
of the amount that will be required to pay its probable liabilities on its
existing debts as they become absolute and matured, that its capital will not be
unreasonably small for the conduct of its business as presently contemplated and
that it will have the ability to pay its debts from time to time incurred in
connection therewith as such debts mature.

          4.23     Compliance with Statutes, etc. Each of the Credit Parties is
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of the Borrowers or any of their respective Subsidiaries),
except such non-compliance that, individually or in the aggregate, could not be
expected to result in a Material Adverse Effect.

          4.24     Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to the Lenders by or on behalf of any Credit Party
for use in connection with the transactions contemplated hereby contains any
untrue statement of material fact or omits to state a material fact (known to
each Credit party, in the case of any document not furnished by any of them)
necessary in order to make the statements contained herein or therein not
misleading, in light of the circumstances in which they were made, not
misleading. Any projections and pro forma financial information contained in
such materials are based upon good faith estimates and assumptions made by
management of the Parent; provided such projections and pro forma financial
information are not viewed as facts and actual results during any period or
periods covered thereby may differ therefrom and such differences may be
material. There are no facts


53

known (or which should upon the reasonable exercise of diligence be known) to
any Credit Party (other than matters of a general economic nature and matters
affecting the telecommunications industry generally) that, individually or in
the aggregate, could be expected to have a Material Adverse Effect and that have
not been disclosed herein or in such other documents, certificates and
statements furnished to the Lenders for use in connection with the transactions
contemplated hereby.

          4.25     Telecommunications Approvals. Each Credit Party has all FCC
licenses and authorizations and all state governmental authorizations and
certificates and has filed all required federal and state notifications (all of
the above being collectively referred to as "Telecommunications Approvals")
necessary for the operation of their respective currently conducted
Telecommunications Businesses in the United States, except for those
Telecommunications Approvals the absence of which, individually or in the
aggregate, could not reasonably be expect to have a Material Adverse Effect. All
Telecommunications Approvals granted to the Credit Parties remain in full force
and effect, except to the extent the failure thereof to be in full force and
effect, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, and have not been revoked, suspended, canceled
or modified in any adverse way, that could reasonably be expected to have a
Material Adverse Effect, and are not subject to any conditions or requirements
that are not generally imposed by the FCC or the issuing state communications
regulatory agency upon the holders of such Telecommunications Approvals that
could reasonably be expected to have a Material Adverse Effect.

          4.26     No Violation of Telecommunications Regulations. No Credit
Party is in violation of, or in default of, in a manner that could reasonably be
expected to have a Material Adverse Effect, (a) any applicable
telecommunications statute of the United States or any state in which it
operates, or (b) any applicable rule, regulation or requirement of the FCC or
any state communications regulatory agency. There are no pending or, to the
knowledge of any Credit Party, threatened formal complaints, proceedings,
investigations, protests, petitions or other written objections against any
Credit Party at the FCC or the PUC of any state in which any Credit Party
operates, except for matters which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

     SECTION 5.     AFFIRMATIVE COVENANTS

          Each Credit Party jointly and severally covenants and agrees that
until payment in full in same day funds of all Obligations, it shall perform all
applicable covenants in this Section 5.

          5.1     Financial Statements and Other Reports. The Borrowers will
deliver to the Administrative Agent and the Lenders:

               (a)     Monthly Reports. As soon as available, and in any event
within forty-five (45) days after the end of each month ending after the
Effective Date, the consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such month and the related consolidated statements
of income, stockholders' equity and cash flows of such Persons for such


54

month and for the period from the beginning of then current Fiscal Year to the
end of such month, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Plan for the current Fiscal
Year, to the extent prepared on a monthly basis, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;

               (b)     Quarterly Financial Statements. As soon as available, and
in any event within forty-five (45) days after the end of each of the first
three Fiscal Quarters of each Fiscal Year, the consolidated and consolidating
balance sheets of the Parent and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated (and with respect to statements of income,
consolidating) statements of income, stockholders' equity and cash flows of such
Persons for such Fiscal Quarter and for the period from the beginning of then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year and the corresponding figures from the Financial
Plan for the current Fiscal Year, all in reasonable detail, together with (1) a
Financial Officer Certification, (2) a Narrative Report and (3) revised
Schedules 4.1 and 4.2 (if necessary) reflecting any changes in the
organizational structure and capital structure of the Parent and its
Subsidiaries since the delivery of the last quarterly financial information,
which revised Schedules 4.1 and 4.2 will be deemed to amend then-existing
Schedules 4.1 and 4.2 for all purposes under this Agreement;

               (c)     Annual Financial Statements. As soon as available, and in
any event within ninety (90) days after the end of each Fiscal Year, (i) the
consolidated and consolidating balance sheets of the Parent and its Subsidiaries
as at the end of such Fiscal Year and the related consolidated (and, with
respect to statements of income, consolidating) statements of income,
stockholders' equity and cash flows of such Persons for such Fiscal Year,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the Fiscal Year covered by such financial statements, in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto; setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year and the corresponding figures
from the Financial Plan for the Fiscal Year covered by such financial
statements, in reasonable detail; (ii) with respect to each such consolidated
financial statements a report thereon of KPMG LLP or other independent certified
public accountants of recognized national standing selected by the Parent, and
satisfactory to the Administrative Agent (which report shall be unqualified as
to going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Parent and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards) together with a written statement by such independent certified
public accountants stating whether any condition or event that constitutes a
Default or an Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof; and (iii) revised Schedules 4.1


55

and 4.2 (if necessary) reflecting any changes in the organizational structure
and capital structure of the Parent and its Subsidiaries since the delivery of
the last quarterly financial information, which revised Schedules 4.1 and 4.2
will be deemed to amend then-existing Schedules 4.1 and 4.2 for all purposes
under this Agreement;

               (d)     Compliance Certificate. Together with each delivery of
financial statements of the Parent and its Subsidiaries pursuant to Sections
5.1(b) and 5.1(c), a duly executed and completed Compliance Certificate;

               (e)     Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of the Parent and its Subsidiaries delivered
pursuant to Section 5.1(b) or 5.1(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for the immediately
preceding quarterly and annual financial statements in form and substance
satisfactory to the Administrative Agent;

               (f)     SEC Reports. Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by the Parent to its security holders acting in
such capacity or by any Subsidiary of the Parent to its security holders other
than the Parent or another Subsidiary of the Parent, (ii) all regular and
periodic reports (but not including, unless requested by the Administrative
Agent, routine reports regularly filed with the FCC and state commissions with
jurisdiction over telecommunications matters) and all registration statements
(other than on Form S-8 or a similar form) and prospectuses, if any, filed by
the Parent and its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any governmental or private regulatory
authority, and (iii) all press releases and other statements made available
generally by Parent and its Subsidiaries to the public concerning material
developments in the business of the Parent and its Subsidiaries;

               (g)     Notice of Default. Promptly upon any Authorized Officer
of the Parent obtaining actual knowledge (i) of any condition or event that
constitutes a Default or an Event of Default; (ii) that any Person authorized to
deliver such notice has given any notice to any Credit Party or taken any other
action with respect to any event or condition set forth in Section 8.1(b); or
(iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action the Borrowers have taken, is taking
and proposes to take with respect thereto;

               (h)     Notice of Litigation. Promptly upon any Authorized
Officer of the Parent obtaining actual knowledge of the institution of, or
non-frivolous threat of, (i) any Adverse Proceeding not previously disclosed in
writing by either Borrower to the Lenders, or (ii)


56

any material development in any Adverse Proceeding that, in the case of either
(i) or (ii) if adversely determined, could reasonably be expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby or by any other Credit Document, written notice
thereof together with such other existing information readily available to the
Borrowers to enable the Lenders and their counsel to evaluate such matters;

               (i)     ERISA. Promptly upon becoming aware of the occurrence of
or forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Parent or any of its Subsidiaries or their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
with reasonable promptness, copies of (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Parent or any
of its Subsidiaries, or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (ii) all notices
received by the Parent or any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (iii) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as the Administrative Agent shall request;

               (j)     Financial Plan. As soon as practicable and in any event
no later than thirty (30) days after the beginning of each Fiscal Year, a
consolidated plan and financial forecast (a "Financial Plan"), for such Fiscal
Year and each succeeding Fiscal Year through the Maturity Date, including a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of the Credit Parties for each such Fiscal Year, together
with an explanation of the assumptions on which such forecasts are based and
forecasted consolidated statements of income and cash flows of the Credit
Parties for each month of each such Fiscal Year, together with an explanation of
the assumptions on which such forecasts are based;

               (k)     Insurance Report. As soon as practicable following
receipt and in any event by the last day of each Fiscal Year, a report in form
and substance satisfactory to the Administrative Agent outlining all material
insurance coverage maintained as of the date of such report by the Credit
Parties and all material insurance coverage planned to be maintained by the
Credit Parties in the immediately succeeding Fiscal Year;

               (l)     Notice of Change in Board of Directors. With reasonable
promptness, written notice of any change in the board of directors (or similar
governing body) of the Parent;

               (m)     Unrestricted Subsidiary Information. Promptly upon
reasonable request by the Administrative Agent, details of the amount and
evidence of the underlying calculation of Investments in the Unrestricted
Subsidiaries, and related capital expenditures;

               (n)     Notice Regarding Material Contracts. Prompt notice of (i)
the termination of any Material Contract of any Credit Party prior to its
scheduled term or the


57

amendment of a Material Contract in a manner that is materially adverse to such
Credit Party, as the case may be, or (ii) the fact that any new Material
Contract has been entered into, together with copies of such material amendments
or new contracts, delivered to the Administrative Agent (to the extent such
delivery is permitted by the terms of any such Material Contract, provided, no
such prohibition on delivery shall be effective if it were bargained for by such
Credit Party with intent of avoiding compliance with this Section 5.1(n)), and
an explanation of any actions being taken with respect thereto;

               (o)     Environmental Reports and Audits. As soon as practicable
following receipt thereof, copies of all final environmental audits and reports
with respect to environmental matters at any Facility or which relate to any
environmental liabilities of the Parent or its Subsidiaries which, in any such
case, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect;

               (p)     Market Information. As soon as practicable and in any
event no later than forty-five (45) days after the end of each Fiscal Quarter,
summary Market information, substantially in the form of Exhibit N, as of the
end of such Fiscal Quarter;

               (q)     Regulatory Notices. Promptly upon receipt of notice of
(i) any forfeiture, non-renewal, cancellation, termination, revocation,
suspension, impairment or material modification of any material Communications
License held by any Credit Party, or any notice of default or forfeiture with
respect to any such material Communications License, or (ii) any refusal by the
FCC or any PUC to renew or extend any such material Communications License, a
certificate of an Authorized Officer specifying the nature of such event, the
period of existence thereof, and what action such Credit Party is taking and
propose to take with respect thereto;

               (r)     Information Distributed to Shareholders or other Security
Holders. Promptly upon transmission thereof, copies of any filings or
registrations with, or reports to, the Securities and Exchange Commission by the
Parent or any Subsidiaries and copies of all financial statements, proxy
statements, notices and reports as the Parent or any Subsidiaries shall send to
the holders of their Capital Stock (in each case not theretofore delivered to
the Lenders pursuant to this Agreement);

               (s)     Projections and Financial Plans. Promptly upon any
Authorized Officer of either Borrower obtaining knowledge thereof, written
notice of any material change in (i) the operations, activities or business of
the Credit Parties or (ii) any other material assumption, in each case, from
those upon which the forecasts contained in the Updated Financial Plan or any
other Financial Plan delivered pursuant to Section 5.1(j) were based; and

               (t)     Quarterly Report. As soon as practicable and in any event
no later than forty-five (45) days after the end of each Fiscal Quarter after
the Effective Date, a quarterly report in the form attached hereto as Exhibit O
setting out (1) on a quarterly and cumulative and Market by Market basis, the
number of DS-O equivalent installed and sold (i) on-net voice lines, (ii) on-net
data lines, (iii) digital subscriber lines, (iv) total on-net lines, (v) resale
lines and (vi) total lines, and a breakdown of all other types (if any) of
product lines sold, together with such other related information as may
reasonably be requested by the Administrative Agent or any


58

Lender; (2) an updated list of collocation facilities; and (3) the number of New
Customers, Access Lines Per New Customer, Days Sales Outstanding, Total
Acquisition Cost per New Customer, quantity and cost of Customer Premise
Equipment installed and number of "local loops" installed (measured by adding
T-1's and "EELs", excluding conversions of existing lines to "EELs").

               (u)     Other Information. With reasonable promptness, such other
information and data with respect to the Parent and its Subsidiaries as from
time to time may be reasonably requested by the Administrative Agent or any
Lender.

          5.2     Existence. Except as otherwise permitted under Section 6.7 or
Section 6.12, the Parent and each of its Subsidiaries will, at all times take
all reasonable action to preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
Telecommunications Business; provided, however, that the foregoing shall not
prevent any of the Credit Parties from shutting down (or converting to Indirect
Geographic Markets) the operations of any network or from effecting any sales or
other disposition of assets permitted by Section 6.7 or network swaps permitted
by Section 6.8, in each case as contemplated by the Updated Financial Plan or
any Financial Plan delivered by Borrowers pursuant to Section 5.1(j).

          5.3     Payment of Taxes and Claims. The Parent will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any material penalty or fine accrues thereon, and all claims
or obligations of whatever nature (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided,
no such Tax, claim or obligation need be paid if it is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as adequate reserves or other appropriate provision, as shall be
required in conformity with GAAP, shall have been made therefor, and in the case
of a charge or claim which has or may become a Lien against any of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such Tax or claim.

          5.4     Maintenance of Properties. Each Credit Party will maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in its
Telecommunications Business and from time to time will make or cause to be made
all appropriate repairs, renewals and replacements thereof, and the Credit
Parties shall defend any Collateral against all Persons at any time claiming an
interest therein.

          5.5     Insurance. Each Credit Party will maintain or cause to be
maintained, with financially sound and reputable insurers, such comprehensive
general liability insurance, third party property damage insurance, business
interruption insurance, workers' compensation and employer's liability insurance
and property insurance with respect to liabilities, losses or damage in respect
of the assets, properties and businesses of the Credit Parties as may be
satisfactory to the Administrative Agent, but in any event not less than as
shown on Schedule 5.5


59

hereto and made a part hereof, and in each case in such amounts (giving effect
to self-insurance in amounts reasonably acceptable to the Administrative Agent),
with such deductibles and limits, covering such risks and otherwise on such
terms and conditions as shall be reasonably acceptable to the Administrative
Agent. Without limiting the generality of the foregoing, the Parent will
maintain or cause to be maintained: (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and (b)
replacement value property insurance on an all-risks basis on the Collateral
under such policies of insurance, with such insurance companies, in such
amounts, with such deductibles, and covering such risks and otherwise on such
terms and conditions as are acceptable to the Administrative Agent; (c) with
respect to each policy of insurance, a waiver of subrogation in favor of the
Administrative Agent and the Lenders; and (d) policies of insurance that (i)
insure the interests of the Administrative Agent and the Lenders and their
respective Affiliates regardless of any breach of or violation by any Credit
Party of any warranties, declarations or conditions contained therein, (ii)
contain cross liability clauses, (iii) provide that the insurance shall be
primary and without right of contribution from any other insurance which may be
available to the Administrative Agent or the Lenders, (iv) provide that the
Administrative Agent and the Lenders have no responsibility, obligation or
liability for premiums, commissions, assessments or calls in connection with
such insurance. Each such policy of liability insurance shall name each of the
Administrative Agent and the Lenders and their respective Affiliates, as
additional insureds thereunder and in the case of each business interruption and
casualty insurance policy, contain a standard lender's loss payable clause or
endorsement, reasonably satisfactory in form and substance to the Administrative
Agent, that names the Administrative Agent, on behalf of the Lenders, as the
loss payee thereunder for any covered loss in excess of $1,000,000. Each such
policy of insurance shall provide for at least thirty (30) days' prior written
notice (ten (10) days' prior written notice in the case of cancellation due to
non-payment of premium by the Borrowers) to the Administrative Agent of any
reduction of coverage or cancellation of such policy. The Borrowers shall also
furnish or cause to be furnished to the Administrative Agent (which shall
promptly furnish a copy or copies thereof to each of the Lenders) a certificate
or certificates of insurance (i) evidencing that all the coverages required to
be maintained pursuant to this Section 5.5 have been renewed and continue to be
in full force and effect for such period as shall be then stipulated, (ii)
specifying the insurers with whom the insurances are carried and (iii)
containing such other certifications and undertakings as are customarily
provided to the Lenders, as requested by the Administrative Agent or any Lender.

          5.6     Books and Records; Inspections; Lenders Meetings. Each Credit
Party will keep proper books of record and account in which full, true and
correct entries in conformity with GAAP are made of all dealings and
transactions in relation to its business and activities. The Credit Parties will
permit any authorized representatives designated by any Lender to visit and
inspect any of its facilities, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants, all upon not less than five (5) Business Days prior written notice
(unless a Default or Event of Default shall have occurred and be continuing, in
which circumstances only one (1) day's notice shall be required) and at such
reasonable times


60

during normal business hours and as often as may reasonably be requested, in
each case, subject to any applicable confidentiality undertakings by any of the
Credit Parties to third parties. The Parent will, upon the request of the
Administrative Agent or Requisite Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each Fiscal Year to be held at
the Chesterfield, Missouri Corporate Headquarters (or at such other location as
may be agreed to by the Parent and the Administrative Agent) at such time as may
be agreed to by the Parent and the Administrative Agent.

          5.7     Compliance with Contractual Obligations and Laws. Each Credit
Party will comply, and shall cause each of its Subsidiaries to comply, with the
requirements of all material Contractual Obligations and all applicable laws,
rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Parent
shall cause each Unrestricted Subsidiary to comply in all material respects with
its obligations under each of the Tax Sharing Agreement and the Management
Services Agreement.

          5.8     Environmental.

               (a)     Environmental Disclosure. The Parent will deliver to the
Administrative Agent and the Lenders:

                    (i)     as soon as reasonably practicable following receipt
thereof, copies of notices of Environmental Claims, all final reports of
environmental audits, investigations and analyses of any kind or character,
whether prepared by personnel of any Credit Party or by independent consultants,
governmental authorities or any other Persons, with respect to significant
environmental matters at any Facility which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

                    (ii)     written notice describing in reasonable detail (A)
any Release required to be reported to any federal, state or local governmental
or regulatory agency under any applicable Environmental Laws and any remedial
action taken by such Person in response thereto which could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(B) any Environmental Claims that, individually or in the aggregate, have a
reasonable possibility of resulting in a Material Adverse Effect, and (C) any
Borrower's discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that could cause such Facility or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

                    (iii)     as soon as reasonably practicable following the
sending or receipt thereof by any Credit Party, a copy of any and all written
communications with respect to (A) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (B) any Release required to be reported to any federal, state or
local governmental or regulatory agency which could reasonably be expected to
have a Material Adverse Effect, and (C) any request for information from any
governmental


61

agency that suggests such agency is investigating whether such Credit Party may
be potentially responsible for any Release of Hazardous Materials;

                    (iv)     prompt written notice describing in reasonable
detail (A) any proposed acquisition of stock, assets, or property by any Credit
Party that could reasonably be expected to (i) expose any Credit Party to, or
result in, Environmental Claims that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) affect the
ability of any Credit Party to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations and (B) any proposed action to be taken by any Credit
Party to modify current operations in a manner that could reasonably be expected
to subject any Credit Party to any additional material obligations or
requirements under any Environmental Laws; and

                    (v)     with reasonable promptness, such other documents and
information as from time to time may be reasonably requested by the
Administrative Agent in relation to any matters disclosed pursuant to this
Section 5.8(a).

               (b)     Hazardous Materials Etc. Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries (other than an Unrestricted
Subsidiary) promptly to take, any and all actions necessary to (i) contest or
cure any alleged violation of applicable Environmental Laws by any Credit Party
that could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) make an appropriate response to any
Environmental Claim against any Credit Party and contest or discharge any
obligations it may have to any Person thereunder where failure to do so could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

          5.9     Subsidiaries. In the event that, after the Effective Date, any
Person becomes a Subsidiary of Parent, Parent shall, or shall cause such Person
to, promptly (i) deliver to the Administrative Agent certificates (accompanied
by irrevocable undated stock powers, duly endorsed in blank and otherwise
reasonably satisfactory in form and substance to the Administrative Agent)
representing the Capital Stock of such Subsidiary, which shall be pledged
pursuant to the Pledge and Security Agreement and shall deliver to the
Administrative Agent such other additional agreements or instruments, each in
form and substance satisfactory to the Administrative Agent, as may be necessary
or desirable to create in favor of the Administrative Agent, for the benefit of
Secured Parties, a valid and perfected First Priority security interest in all
of the Capital Stock of such Subsidiary, (ii) cause such Subsidiary to become a
Guarantor hereunder and a Grantor under the Pledge and Security Agreement by
executing and delivering to the Administrative Agent a Counterpart Agreement,
and (iii) take all such other actions and execute and deliver, or cause to be
executed and delivered, all such other documents, instruments, agreements, and
certificates similar to those described in Section 3.1. With respect to each
such Subsidiary, the Borrowers shall promptly send to the Administrative Agent
written notice setting forth with respect to such Subsidiary (i) the date on
which such Subsidiary became a Subsidiary of any Borrower, and (ii) all of the
data required to be set forth in Schedules 4.1 and 4.2 with respect to all
Subsidiaries of any Borrower, and such written notice shall be deemed to
supplement Schedules 4.1 and 4.2 for all purposes hereof.


62

          5.10     Material Real Estate Assets. In the event that any Credit
Party acquires a Material Real Estate Asset or a Real Estate Asset owned or
that, after the Effective Date becomes a Material Real Estate Asset and such
interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of the Administrative Agent, for the benefit of Secured
Parties, then such Credit Party, contemporaneously with acquiring such Material
Real Estate Asset, shall take all such actions and execute and deliver, or cause
to be executed and delivered, all such mortgages, documents, instruments,
agreements, opinions and certificates as may reasonably be requested by the
Administrative Agent with respect to each such Material Real Estate Asset to
create in favor of the Administrative Agent, for the benefit of Secured Parties,
a valid and, subject to any filing and/or recording referred to herein,
perfected First Priority security interest in or lien on such Material Real
Estate Asset. Without prejudice to the generality of the foregoing, in order to
create in favor of the Administrative Agent, for the benefit of Secured Parties,
a valid and, subject to any filing and recording referred to herein, perfected
First Priority security interest in Material Real Estate Assets, the
Administrative Agent shall receive from the applicable Credit Party:

               (a)     a fully executed and notarized Mortgage or, as
applicable, an assignment in favor of the Administrative Agent of any mortgage
in existence as of the date hereof in favor of Previous Agent , in proper form
for recording in all appropriate places in all applicable jurisdictions,
encumbering such Material Real Estate Asset (each, a "Mortgaged Property");

               (b)     in the case of each Mortgaged Property that is a
Leasehold Property, a Landlord Consent and Estoppel and, if applicable, evidence
that such Leasehold Property is a Recorded Leasehold Interest;

               (c)     an opinion of counsel (which counsel shall be reasonably
satisfactory to the Administrative Agent) in the state in which a Mortgaged
Property is located with respect to the enforceability of the form(s) of
Mortgages to be recorded in such state and such other matters as the
Administrative Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

               (d)     ALTA mortgagee title insurance policies or unconditional
commitments therefor or, as applicable, an assignment in favor of the
Administrative Agent of any title insurance policy or unconditional commitment
therefor in existence as of the date hereof in favor of Previous Agent, issued
by a title company with respect to such Mortgaged Property in an amount not less
than the fair market value of such Mortgaged Property, together with a title
report issued by a title company with respect thereto, and copies of all
recorded documents listed as exceptions to title or otherwise referred to
therein, each in form and substance reasonably satisfactory to the
Administrative Agent, and evidence that all premiums, recording charges and
other sums required in connection with the issuance of all such title policies
have been paid in full by the applicable Credit Party;

               (e)     evidence of flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors


63

of the Federal Reserve System, in form and substance satisfactory to the
Administrative Agent; and

               (f)     ALTA surveys of the Mortgaged Property, to the extent
available.

In addition to the foregoing, each Borrower shall, at the request of Requisite
Lenders, deliver, from time to time (but no more frequently than once during any
calendar year), to the Administrative Agent such appraisals as are required by
law or regulation of Real Estate Assets with respect to which the Administrative
Agent has been granted a Lien. Any Credit Party's obligation to deliver or cause
to be delivered a Landlord Consent and Estoppel to the Administrative Agent
under clause (ii) above shall (in the case of Real Estate Assets owned on the
Effective Date which become Material Real Estate Assets, but not in the case of
Material Real Estate Assets acquired after the Effective Date, at which are
located any switch or network operating center) be limited to such Credit
Party's reasonable commercial efforts. The Administrative Agent, on behalf of
the Lenders, hereby acknowledges and agrees that the use of reasonable
commercial efforts shall not require any Credit Party to pay money (other than
reasonable fees) or waive any contractual or other rights in order to obtain
such Landlord Consent and Estoppel.

          5.11     Intentionally Omitted.

          5.12     Intentionally Omitted.

          5.13     Certain Post Closing Matters.

               (a)     Within 45 days after the Effective Date, the Borrowers
shall furnish to the Administrative Agent (which the Administrative Agent shall
promptly furnish to the Lenders if requested) post-closing searches made with
respect to the personal or mixed property (including fixtures) of the Credit
Parties, reflecting the filing of the UCC Financing Statements referred to in
Section 3.1(g)(iii) hereof.

               (b)     Within 45 days of the acquisition of any new Leasehold
Property (at which Collateral which is Network Critical Equipment or has an
aggregate net book value in excess of $1,000,000 is to be located) by any Credit
Party, such Credit Party shall deliver to the Administrative Agent, a Landlord
Personal Property Collateral Access Agreement. Each Credit Party shall not
permit Collateral which is Network Critical Equipment or has an aggregate net
book value in excess of $1,000,000 at any time to be located at a new Leasehold
Property in respect of which such Credit Party has not delivered to the
Administrative Agent, a Landlord Personal Property Collateral Access Agreement.

          5.14     Intentionally Omitted.

          5.15     Further Assurances. At any time or from time to time upon the
request of the Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent may request in order to effect
fully the purposes of the Credit Documents to which it is a party. In
furtherance and not in limitation of the foregoing, each Credit Party


64

shall take such actions as the Administrative Agent may request from time to
time (including, without limitation, the execution and delivery of guaranties,
security agreements, pledge agreements, mortgages, deeds of trust, landlord's
consents and estoppels, control agreements, stock powers, financing statements
and other documents, the filing or recording of any of the foregoing, title
insurance with respect to any of the foregoing that relates to any Real Estate
Asset, and the delivery of stock certificates and other collateral with respect
to which perfection is obtained by possession) to ensure that the Obligations
are guarantied by the Guarantors and are secured by substantially all of the
assets of each of the Credit Parties (including a pledge of all of the Capital
Stock of each of their respective Subsidiaries but not any Unrestricted
Subsidiaries), as provided in this Agreement. Each Credit Party shall (i) at all
times ensure that all Cash and Cash Equivalents at any time held by it are
subject to a valid and perfected first priority Lien in favor of the Lenders,
and (ii) ensure that at all times that all Cash and Cash Equivalents are in bank
accounts subject to the account control agreements or are otherwise subject to
the securities control agreements.

     SECTION 6.     NEGATIVE COVENANTS

          Each Credit Party covenants and agrees that, until payment in full in
same day funds of all Obligations, it shall perform all applicable covenants in
this Section 6.

          6.1     Indebtedness. No Credit Party shall, nor shall it permit any
of its respective Subsidiaries (other than the Unrestricted Subsidiaries) to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:

               (a)     the Obligations and the Preferred Note;

               (b)     Indebtedness of any Credit Party to any other Credit
Party; provided, (i) all such Indebtedness shall be unsecured and subordinated
in right of payment to the payment in full of the Obligations pursuant to the
terms of an intercompany subordination agreement that is satisfactory to
Administrative Agent (Administrative Agent and the Lenders hereby acknowledging
and agreeing that such subordination provisions shall permit the free flow of
funds among Credit Parties in connection with such Indebtedness prior to the
occurrence of a Default and thereafter upon the cure or waiver of such Default),
and (ii) any payment by any such Credit Party under any guaranty of the
Obligations shall result in a pro tanto reduction of the amount of any
Indebtedness owed by such Credit Party to any other Credit Party (including
Borrowers) for whose benefit such payment is made;

               (c)     Indebtedness which may be deemed to exist pursuant to any
guaranties, Standby Letters of Credit, performance bonds, surety bonds,
statutory, appeal or similar obligations (other than for borrowed money)
incurred in the ordinary course of business;

               (d)     guaranties by any Credit Party of Indebtedness of another
Credit Party with respect, in each case, to Indebtedness otherwise permitted to
be incurred pursuant to this Section 6.1;


65

               (e)     Indebtedness described in Schedule 6.1, but not any
extensions, renewals or replacements of such Indebtedness except refinancings
and extensions of any such Indebtedness if the terms and conditions thereof are
not less favorable to the obligor thereon and to the Lenders than the
Indebtedness being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended; provided, such Indebtedness permitted above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced or (C) be
incurred, created or assumed if any Default or Event of Default has occurred and
is continuing or would result therefrom;

               (f)     Indebtedness with respect to (i) the financing of the
acquisition of fixed or capital assets secured by Liens permitted by Section
6.2(g) and (ii) Capital Leases of Telecommunications Assets for use in the
Telecommunications Business of the Credit Parties in an aggregate amount not to
exceed at any time $25,000,000; provided, however, that (i) (x) no more than
$5,000,000 in the aggregate of such amount of Indebtedness at any time shall be
in respect of Capital Leases of or other Indebtedness secured by items which
constitute Network Critical Equipment, (y) with respect to Customer Premises
Equipment, such financing may be used only for the acquisition of new Customer
Premises Equipment and no more than $10,000,000 in the aggregate of such amount
of such Indebtedness at any time shall be in respect of Capital Leases or other
Indebtedness secured by items which constitute Customer Premises Equipment, and
(z) with respect to Collocation Equipment, such financing may be used only for
the acquisition of new Collocation Equipment and no more than $10,000,000 in the
aggregate of such amount of Indebtedness at any time shall be in respect of
Capital Leases or other Indebtedness secured by items which constitute
Collocation Equipment, and (ii) such Indebtedness (x) shall not have a maturity
less than thirty-six months, (y) shall bear interest on a current-pay basis at a
rate no greater than the greater of (A) ten percent (10%), and (B) the sum of
the then current Adjusted Eurodollar Rate (for Interest Periods of six months)
plus six percent (6%), unless adjustment is made to the Applicable Margin in
accordance with the definition thereof, and (z) shall be unsecured, or shall be
secured only by the capital assets being acquired with the proceeds of such
Indebtedness; provided, further, however, that in the event (x) the Parent on a
consolidated basis becomes EBITDA positive for any one month period ending on or
prior to February 28, 2003, and (y) the then current Financial Plan projects the
Parent on a consolidated basis will remain EBITDA positive for each month ending
on or after February 28, 2003, the $25,000,000 limit contained in this clause
(ii) may be increased, dollar-for-dollar, by the amount of additional Cash
equity contributions received by the Parent subsequent to the date Parent on a
consolidated basis becomes EBITDA positive, to the extent that such Cash equity
contributions received by the Parent, together with Cash equity proceeds from
the sale of Series A Preferred Stock prior thereto, exceed $60,000,000 in the
aggregate, such excess to be distributed according to the ratio of the amounts
set forth above with respect to Network Critical Equipment, Customer Premises
Equipment and Collocation Equipment to $25,000,000;

               (g)     unsecured Indebtedness of up to $5,000,000 for working
capital purposes;


66

               (h)     with respect to Parent, additional Indebtedness of Parent
(other than as set forth in this Section 6.1) after the Effective Date; provided
that (i)(A) the terms of such additional Indebtedness shall not contain any
cross-default provisions (but may include a cross-acceleration provision), (B)
the terms of such additional Indebtedness shall not contain any financial
maintenance or performance covenants, (C) such additional Indebtedness shall not
be secured by any asset of Parent or any of its Subsidiaries (other than
restricted Cash or Cash Equivalents allocated from the funds representing such
Indebtedness securing prefunded interest payments), (D) no portion of the
principal of such additional Indebtedness shall be scheduled to be nor shall be
redeemed, repurchased or otherwise repaid or prepaid (voluntarily or
mandatorily), nor shall any Cash interest be payable or paid, prior to the date
that is six months after the Maturity Date, (E) such Indebtedness shall
otherwise be on terms then customary for high-yield debt Securities of
comparable issuers; and (F) such Indebtedness shall be subordinate to the
Obligations; and (ii) the Lenders shall have received evidence reasonably
satisfactory to Requisite Lenders, that, after giving effect to the incurrence
of such Indebtedness no Default or Event of Default shall exist;

               (i)     Indebtedness not in excess of $2,500,000 in the aggregate
assumed in connection with a transaction permitted under Section 6.5(l) or 6.8,
provided that the terms and conditions of such Indebtedness are no more
favorable to the holders thereof than the terms and conditions of the Loans;

               (j)     Indebtedness assumed in connection with a transaction
permitted under Section 6.7(h); and

               (k)     Indebtedness assumed in connection with a network swap
transaction permitted under Section 6.8.

Notwithstanding the foregoing, except upon the Parent's request and with the
Requisite Lenders' consent, Unrestricted Subsidiaries of the Holding Company may
not create, incur, assume or guaranty, or otherwise become or remain liable with
respect to any Indebtedness, other than Indebtedness described on Schedule 6.1.

          6.2     Liens. No Credit Party shall, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any of its
property or assets of any kind (including, without limitation, any document or
instrument in respect of goods or accounts receivable, and the Capital Stock of
any Credit Party, and in the case of the Holding Company, the Capital Stock and
assets of its Unrestricted Subsidiaries), whether now owned or hereafter
acquired, or any income or profits therefrom, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any Lien with respect to any such property, asset, income or profits under
the UCC of any State or under any similar recording or notice statute, except:

               (a)     Liens in favor of the Administrative Agent for the
benefit of Secured Parties granted pursuant to any Credit Document;


67

               (b)     Liens for Taxes not yet due or that are being contested
in good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the Parent and its Subsidiaries
as may be required in conformity with GAAP;

               (c)     carriers', warehousemen's, mechanics', materialmen's,
repairmen's or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

               (d)     pledges or deposits in connection with workers'
compensation, unemployment insurance and other social security legislation;

               (e)     deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, Standby Letters of Credit,
statutory obligations, surety, customs and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

               (f)     easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that are not
substantial in amount and that, individually or in the aggregate, do not
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business any Credit Party;

               (g)     Liens securing Indebtedness of any Credit Party incurred
pursuant to Section 6.1(f), provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, and (iii) the amount of the Indebtedness
secured thereby is not increased beyond the cost of such acquisition;

               (h)     interest or title of a lessor (or sublessor) under any
lease (or sublease) entered into by any Credit Party in the ordinary course of
its business and covering only the assets so leased (or subleased);

               (i)     judgment Liens with respect to judgments not in excess of
$4,000,000 in the aggregate and with respect to which Lien execution has been
stayed within thirty (30) days by appropriate judicial proceedings or the
posting of an appeal bond or other security;

               (j)     statutory and common law landlord's Liens under leases to
which any Credit Party is a party; and

               (k)     Liens securing Indebtedness permitted pursuant to Section
6.1(i) or 6.1(j), provided that such Lien was not created in contemplation of or
in connection with the assumption of such Indebtedness, and such Lien is limited
to the assets being acquired in connection with a transaction in which such
Indebtedness is being assumed.


68

          6.3     Equitable Lien; No Further Negative Pledges. No Credit Party
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, except for (a) specific property encumbered by Permitted Liens to
secure the payment of particular Indebtedness permitted hereunder, or specific
property to be sold pursuant to an executed agreement in respect of a permitted
Asset Sale or any other disposition of assets not constituting an Asset Sale,
and (b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be). Parent shall not enter into any agreement that prohibits or
limits the ability of any Credit Party to create, incur, assume or suffer to
exist any Lien upon the Capital Stock of any Credit Party other than this
Agreement and the other Credit Documents.

          6.4     Restricted Payments; Restrictions on Subsidiary Distributions.

               (a)     No Credit Party shall directly or indirectly, declare,
order, pay, make or set apart any sum for any Restricted Payment.

               (b)     Except as provided herein, no Credit Party shall create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Credit Party
to (i) pay dividends or make any other distributions on any of Subsidiary's
Capital Stock owned by the Parent or any other Subsidiary of the Parent, (ii)
make loans or advances to any other Credit Party, or repay or prepay any
Indebtedness owed by such Credit Party to another Credit Party, or (iii)
transfer any of its property or assets to any other Credit Party other than (1)
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, and (2) restrictions that are
or were created by virtue of any transfer of, agreement to transfer or option or
right with respect to any property, assets or Capital Stock not otherwise
prohibited under this Agreement to the extent imposed on such property, assets
or Capital Stock.

          6.5     Investments. No Credit Party shall directly or indirectly make
or own any Investment in any Person, including without limitation any Joint
Venture, except:

               (a)     Cash Equivalents;

               (b)     equity Investments owned as of the Effective Date in any
Subsidiary and Investments made after the Effective Date in any Subsidiary
(other than any Unrestricted Subsidiary);

               (c)     Investments (i) in accounts receivable arising and trade
credit granted in the ordinary course of business and in any Securities received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors or in satisfaction of a judgment and (ii) deposits, prepayments
and other credits to suppliers made in the ordinary course of business
consistent with the past practices of the Credit Parties;


69

               (d)     intercompany loans between Credit Parties to the extent
permitted under Section 6.1(b);

               (e)     Investments described in Schedule 6.5;

               (f)     Investments in prepaid expenses, negotiable instruments
held for collection and lease, utility, workers' compensation, performance and
other similar deposits in the ordinary course of business;

               (g)     with respect to the Holding Company, promissory notes and
other Indebtedness received in connection with the sale of any Unrestricted
Subsidiary; provided that any such promissory note (or series of related
promissory notes) payable in a principal amount equal to or greater than
$250,000 shall have been delivered to the Administrative Agent to be held as
Collateral pursuant to the Pledge and Security Agreement;

               (h)     capital expenditures otherwise permitted hereunder;

               (i)     loans and advances to employees made in the ordinary
course of business up to an aggregate amount not to exceed $1,000,000, plus
loans to employee stockholders of the Parent to fund their purchase of Series A
Preferred Stock pursuant to any such loan program approved by the Parent's board
of directors, and limited in amount to $6,037,637;

               (j)     the Credit Parties may make Investments in the
Telecommunications Business in the United States, provided (i) no cash
consideration is paid for such Investment, (ii) no Indebtedness is assumed or
incurred in connection with such Investment, (iii) the Parent shall provide to
the Administrative Agent and the Lenders, prior to the consummation of such
Investment, pro-forma financial information demonstrating that, after giving
effect to such Investment, there shall be no deterioration in projected EBITDA
of the Credit Parties (as customarily calculated by the Parent);

               (k)     promissory notes and other Indebtedness received in
connection with sales or other dispositions of assets permitted by Section 6.7
in an aggregate amount not to exceed $3,000,000 at any one time outstanding;
provided, however, that any such promissory note (or series of related
promissory notes) payable in a principal amount equal to or greater than
$250,000 shall have been delivered to the Administrative Agent to be held as
Collateral pursuant to the Pledge and Security Agreement, with similar treatment
to be provided to promissory notes and other evidence of Indebtedness received
by the Holding Company in connection with the sale of any Unrestricted
Subsidiary;

               (l)     other Cash Investments by any Credit Party constituting
an acquisition by any Credit Party, whether by purchase or otherwise (other than
any merger involving either Borrower or the Holding Company that is not
permitted under Section 6.7(h) or (i)) of all or substantially all of the assets
of, all of the Capital Stock of, or a business line or unit or a division of,
any Person; provided, however, with respect to any such acquisition, each of the


70

following requirements shall be met (any such acquisition meeting all such
requirements shall be a "Permitted Acquisition"):

                    (i)      immediately prior to, and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom and the Total Leverage Ratio of the ultimate parent
entity surviving such acquisition or other transaction, giving effect to the
consummation thereof, is no greater that the Total Leverage Ratio of Parent and
its Subsidiaries prior thereto;

                    (ii)      all transactions in connection therewith shall be
consummated in accordance with all applicable laws and in conformity with all
applicable Governmental Authorizations;

                    (iii)      in the case of the acquisition of Capital Stock,
(A) all of the Capital Stock (except for any such Securities in the nature of
directors' qualifying shares required pursuant to applicable law), acquired or
otherwise issued by such Person or any newly formed Subsidiary of Parent in
connection with such acquisition shall be owned 100% by Parent or a Subsidiary,
and (B) Parent shall have taken, or caused to be taken, as of the date such
Person becomes a Subsidiary, each of the actions set forth in Section 5.9, as
applicable;

                    (iv)      the Parent and its Subsidiaries shall be in
compliance with, immediately before and after giving pro forma effect to such
acquisition, Section 6.6;

                    (v)      Parent shall have delivered to Administrative Agent
(which Administrative Agent shall promptly furnish to the Lenders) (A) at least
10 Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing pro forma compliance with Section 6.6 as required under clause (iv)
above, together with all relevant financial information with respect to such
acquired assets, including, without limitation, the aggregate consideration for
such acquisition and any other information required to demonstrate pro forma
compliance with Section 6.6;

                    (vi)      any Person or assets or division as acquired in
accordance herewith shall be in same business or lines of business in which
Parent and its Subsidiaries are engaged as of the Effective Date or such other
lines of business as may be consented to by Requisite Lenders;

                    (vii)      the principal operations of all Persons, assets
or divisions acquired shall be located either (I) in a Market in which any
Credit Party is engaged in the Telecommunications Business as of the Effective
Date or (II) in one of the Pre-approved Borrower Markets (other than those
located in New Mexico, Texas, Wisconsin or Minnesota) designated in writing by
the Parent to the Administrative Agent or (III) in an Other Market or
Pre-approved Borrower Market located in New Mexico, Texas, Wisconsin or
Minnesota designated by


71

Borrower in writing to Administrative Agent and approved by Requisite Lenders in
their absolute discretion; provided in each case (A) the principal operations,
assets or divisions acquired are related to the Telecommunications Business of
Parent and its Subsidiaries, (B) not less than ten (10) Business Days prior to
consummation of such Permitted Acquisition, the Parent shall provide the
Administrative Agent with a revised Financial Plan demonstrating that (1) the
business of Parent and its Subsidiaries in all proposed and existing Geographic
Markets, as described in such revised Financial Plan, is fully financed, (2) the
Parent is in pro forma compliance with Section 6.6 as required pursuant to
clause (iv) and (v) above, (3) the Credit Parties on a consolidated basis are
projected to become EBITDA positive no later than would be the case without the
making of the Permitted Acquisition, (4) the Credit Parties on a consolidated
basis are projected to achieve positive Free Cash Flow from Operations no later
than would be the case without the making of the Permitted Acquisition, and
(5) such Permitted Acquisition will have no adverse effect on the cash "cushion"
described in the Updated Financial Plan, (C) that the acquisition is not
projected to reduce EBITDA on a pro forma basis as to any future Fiscal Quarter
in comparison to the Updated Financial Plan, and (D) if applicable, the Parent
shall have demonstrated with respect to such Permitted Acquisition that the
Total Acquisition Cost per Access Line is not more than 105% of the organic
Total Acquisition Cost Per New Customer of the Credit Parties during the most
recent Fiscal Quarter;

                    (viii)      the aggregate cash portion of the purchase price
paid in connection with all such acquisitions since the Effective Date does not
exceed an amount equal to the sum of (a) $10,000,000 plus (b) the sum of (i) the
amount of Cash equity contributions in excess of $75,000,000 received by Parent
through the sale of Series A Preferred Stock plus (ii) the amount of any other
Cash equity contributions received by Parent subsequent to the Effective Date,
to the extent that such Cash equity contributions received by Parent, together
with Cash equity proceeds from the sale of Series A Preferred Stock, exceed
$75,000,000; and

                    (ix)     the assets or Capital Stock being acquired pursuant
to such Permitted Acquisition shall be subject to a Lien granted to the
Administrative Agent pursuant to the Pledge and Security Agreement.

               (m)     in the case of the Holding Company, Investments in
Unrestricted Subsidiaries made for the routine operation and maintenance of the
aircraft currently operated by GCI Transportation Company L.L.C. in an aggregate
amount in any Fiscal Year not to exceed $100,000.

Notwithstanding anything to the contrary set forth in this Section 6.5, upon any
permitted acquisition or other purchase or acquisition of assets or of the
Capital Stock any other Person by the Parent or any other Credit Party as
permitted above, for so long as the Obligations are outstanding, the
Administrative Agent's First Priority perfected security interest and Lien in
the Collateral of the Parent and the Credit Parties, including any new Credit
Parties, shall be continued without impairment of any kind.


72

          6.6     Minimum Available Cash. At all times, the Borrowers shall
maintain minimum Available Cash of not less than $3,000,000.

          6.7     Fundamental Changes; Disposition of Assets. No Credit Party
shall enter into any transaction of merger or consolidation (other than a
Permitted Acquisition), or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, except:

               (a)     any Credit Party may be merged with or into any other
Credit Party, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to any
other Credit Party; provided, in the case of such a merger with the Parent, the
Parent shall be the continuing or surviving Person and in the case of such a
merger with any Guarantor Subsidiary, a Wholly Owned Subsidiary of the Borrowers
shall be the continuing or surviving Person;

               (b)     sales or other dispositions of assets that do not
constitute Asset Sales;

               (c)     licenses to or from other Persons of Intellectual
Property by the Parent or any Subsidiary;

               (d)     Intentionally Omitted;

               (e)     Intentionally Omitted;

               (f)     sales of the Capital Stock of Unrestricted Subsidiaries;

               (g)     Asset Sales, subject to the requirements of Section 2.12;

               (h)     Finance may enter into a merger or other combination with
any other Person only if, not less than thirty days prior to any such proposed
merger or business combination, the Parent shall have provided the Lenders with
information (verified, if so requested by the Lenders, by an independent
third-party consultant (whether a Big Four accounting firm or other consultant
with CLEC industry expertise, in either event satisfactory to the Lenders)
demonstrating that each of the following criteria for the merger partner or
other Person entering into a combination with Finance (together with its
Subsidiaries, if any, and any other Persons consolidated with such Person, the
"Merger Partner") is met:

          Assuming that the Total Debt of the Parent and its Subsidiaries on a
consolidated basis, over the Total Debt of the Merger Partner, expressed as a
fraction, is X, then each of the following shall be true:


73

                    (i)     the revenues of the Merger Partner for the most
recent trailing four quarter period for which financial statements are
available, multiplied by X, are no less than the revenues of the Parent and its
Subsidiaries over such period;

                    (ii)     EBITDA of the Merger Partner for the trailing four
quarter period for which financial statements are available, multiplied by X, is
no less than or, if negative, that the loss is no greater than, EBITDA for the
Parent and its Subsidiaries for such period;

                    (iii)     that at the time of the proposed merger, the
Merger Partner's Access Lines, multiplied by X, shall equal or exceed the Access
Lines of the Parent and Subsidiaries;

                    (iv)     the Merger Partner's property, plant and equipment,
as shown on its most recent balance sheet, multiplied by X, is not less than the
property, plant and equipment of the Parent and its Subsidiaries, as shown on
the most recent balance sheet of the Parent and its Subsidiaries; and

                    (v)     the terms and conditions of the Total Debt of the
Merger Partner shall be on terms and conditions no more favorable to the holders
thereof than the terms and conditions of the Loans.

               In the event that each of the foregoing criteria is satisfied,
the Lenders shall have ten days from receipt of all such information and any
supporting information regarding the merger requested by either Lender in which
to agree to give their consent, such consent to be delivered in writing and not
to be unreasonably withheld, and the Lenders further agree to negotiate
reasonably and in good faith with the holders of the Total Debt of the Merger
Partner to arrive at appropriate and mutually satisfactory intercreditor
arrangements. In the event the Lenders fail to give such written consent within
such ten-day period, Finance may not enter into such merger.

               For purposes of this Section, "Total Debt" shall mean all
Indebtedness of such Person; provided, however, that with respect to
Indebtedness which by its terms accrues but does not pay interest, the amount of
Indebtedness shall be deemed to be the principal amount plus any accrued or
accreted interest; and

               (i)     The Parent or the Holding Company may enter into a merger
with any Person only if, not less than thirty (30) days prior to any such
proposed merger, the Parent shall have provided the Administrative Agent and the
Lenders with a revised Financial Plan demonstrating that its business plan
remains fully-financed, and shall certify that, both before and after giving
effect to any such merger, no Event of Default then exists or would be caused
thereby.

               Notwithstanding anything to the contrary set forth in this
Section 6.7, upon the merger of any Credit Party with any other Person permitted
under this Agreement, for as long as the Obligations are outstanding, the
Administrative Agent's First Priority perfected security


74

interest and Lien in the Collateral of such Credit Party shall be continued
without impairment of any kind.

          6.8     Network Swaps. Other than a network swap transaction
consisting solely of an Indirect Geographic Market, no Credit Party shall enter
into any network swap transaction, except for a network swap transaction as to
which:

               (a)     Administrative Agent shall have received (10) Business
Days notice prior to such network swap, and

               (b)     prior to consummation of such network swap, the Parent
shall have provided the Administrative Agent with a revised Financial Plan
demonstrating that (w) the Credit Parties on a consolidated basis are projected
to become EBITDA positive no later than would be the case without the making of
the network swap, (x) the Credit Parties on a consolidated basis are projected
to achieve positive Free Cash Flow from Operations no later than would be the
case without the making of the network swap, (y) such network swap will have no
adverse effect on the cash "cushion," and (z) the network swap is not projected
to reduce EBITDA on a pro forma basis as to any future Fiscal Quarter, in each
case, as set forth or described in, or compared to, the Updated Financial Plan,
without giving effect to any other Financial Plan delivered to the
Administrative Agent and the Lenders after the date hereof pursuant to Section
5.1(j), and

               (c)     the Indebtedness assumed in connection with such network
swap is permitted under Section 6.1(i) hereof, and

               (d)     in accordance with the Pledge and Security Agreement, the
applicable Credit Party shall have granted to the Administrative Agent, for the
benefit of the Lenders, a security interest in any assets received by such
Credit Party in consideration for such network swap, which security interest
shall be subject to no Liens other than Permitted Liens.

          Notwithstanding anything contained herein to the contrary, the network
swaps transactions consummated by the Credit Parties shall not exceed five (5)
Geographic Markets (excluding any Indirect Geographic Markets) in the aggregate
during the term of this Agreement.

          6.9     Disposal of Subsidiary Interests. Except for any sale of all
of its interest in the Capital Stock of any of its Subsidiaries in compliance
with the provisions of Section 6.7, no Credit Party shall, nor shall they permit
any of their respective Subsidiaries to, directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of their
respective Subsidiaries (other than Unrestricted Subsidiaries), except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.

          6.10     Sales and Lease-Backs. Except as described on Schedule 6.1
and subject to the proviso therein (but not any amendment, replacement or
refinancing thereof), no Credit Party shall, directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now


75

owned or hereafter acquired, which the Parent or any of its Subsidiaries (a) has
sold or transferred or is to sell or to transfer to any other Person (other than
the Parent or any of its Subsidiaries, or (b) intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by the Parent or any of its Subsidiaries to any Person (other than
the Parent or any of its Subsidiaries) in connection with such lease.

          6.11     Sale or Discount of Receivables. No Credit Party shall,
directly or indirectly, sell with recourse, or discount or otherwise sell for
less than the face value thereof, any of its notes or accounts receivable (it
being understood that the restrictions contained in this Section 6.11 shall not
apply to any write-off of bad debt in the ordinary course of business consistent
with prior practice).

          6.12     Transactions with Shareholders, Affiliates and Unrestricted
Subsidiaries. The Parent shall not, nor shall it permit its respective
Subsidiaries (other than Unrestricted Subsidiaries) to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with (i) any
holder of 10% or more of any class of Capital Stock of the Parent or (ii) any
Affiliate of the Parent or of any such holder (other than in either case, a
Subsidiary of the Parent) or (iii) any Unrestricted Subsidiary or any Affiliate
of any Unrestricted Subsidiary, on terms that are less favorable to the Parent
or that Subsidiary or Affiliate, as the case may be, than those that might be
obtained at the time from a Person who is not such a holder or Affiliate or
Unrestricted Subsidiary; provided that, without prejudice to the generality of
the foregoing, the Holding Company shall not directly or indirectly provide any
services to any Unrestricted Subsidiary other than pursuant to the Management
Services Agreement; provided, the foregoing restriction shall not apply to (a)
any transaction among Credit Parties; (b) reasonable and customary director fees
and expenses paid to, and reasonable and customary indemnity provided on behalf
of officers and directors of the Parent and its Subsidiaries; (c) compensation
arrangements for officers and other employees of the Parent and its Subsidiaries
entered into in the ordinary course of business; (d) transactions described in
Schedule 6.12; and (e) Investments previously made by the Parent in Unrestricted
Subsidiaries.

          6.13     Conduct of Business. From and after the Effective Date, no
Credit Party shall engage in any business other than (a) the Telecommunications
Business, in the Geographic Markets and (b) such other lines of business as may
be consented to by Requisite Lenders.

          6.14     Amendments or Waivers of Related Agreements. No Credit Party
shall amend or otherwise modify any material terms of the Management Services
Agreement or the Tax Sharing Agreement in a manner which is, in the reasonable
opinion of the Administrative Agent, materially adverse to the Lenders, without
in each case obtaining the prior written consent of Requisite Lenders to such
amendment, or other modification. The Borrowers shall ensure that a copy of any
amendment or other modification of a Related Agreement (whether or not requiring
such consent pursuant to this Section 6.14) is promptly delivered to the
Administrative Agent.

          6.15     Disposition of Licenses, etc. From and after the Effective
Date, no Credit Party may sell, assign, transfer or otherwise dispose or attempt
to dispose of in any way any


76

Governmental Authorization or any other licenses, permits or approvals, the
assignments, transfer or disposal of which could reasonably be expected to
result in a Material Adverse Effect, without the prior written consent of the
Requisite Lenders.

          6.16     Fiscal Year. No Credit Party shall change its Fiscal Year-end
from December 31st.

          6.17     Unrestricted Subsidiaries.

               (a)     Without the Requisite Lenders' consent, the Parent may
not establish any new Unrestricted Subsidiaries.

               (b)     The Parent may make a capital contribution of the Capital
Stock of any Unrestricted Subsidiary to any Credit Party such that it ceases be
an Unrestricted Subsidiary and becomes a Subsidiary of a Credit Party (an "RS
Conversion") only if:

                    (i)     such Subsidiary is engaged in the Telecommunications
Business in a Geographic Market or in an Other Market which, following written
request by the Parent, the Requisite Lenders agree to designate as a Geographic
Market;

                    (ii)     no Event of Default shall have occurred and be
continuing at the time of or after giving effect to such RS Conversion;

                    (iii)     after giving effect to such RS Conversion, the
Parent and each of it Subsidiaries would be in compliance with each of the
covenants set forth in Section 6.

                    (iv)     the Parent has delivered to the Administrative
Agent (x) written notice of such RS Conversion, (y) a certificate, dated the
effective date of such RS Conversion, of an Authorized Officer of the Parent
stating that no Event of Default has occurred and is continuing and (z) a
revised Financial Plan in form and substance satisfactory to the Administrative
Agent which revised Financial Plan demonstrates that (i) the Parent's business
(after giving effect to such RS Conversion) in all existing and proposed
Geographic Markets, as described in such revised Financial Plan, is fully
financed; and

                    (v)     all Indebtedness of such Subsidiary outstanding and
all Liens on assets of such Subsidiary existing immediately following the RS
Conversion would, if initially incurred at such time, have been permitted to be
incurred pursuant to Section 6.1, and Section 6.2.

               (c)     No Credit Party shall at any time (x) provide a Guaranty
of any Indebtedness of any Unrestricted Subsidiary, (y) be directly or
indirectly liable for any Indebtedness of any Unrestricted Subsidiary or (z) be
directly or indirectly liable for any other Indebtedness which provides that the
holder thereof may (upon notice, lapse of time or both) declare a default
thereon (or cause such Indebtedness or the payment thereof to be accelerated,
payable or subject to repurchase prior to its final scheduled maturity) upon the
occurrence of a default with respect to any other Indebtedness that is
Indebtedness of an Unrestricted Subsidiary.


77

          6.18     Formation of New Subsidiaries. No Credit Party may form or
acquire any Subsidiary after the Effective Date without prior written notice to
the Administrative Agent and compliance with Section 5.9 hereof as well as the
applicable provisions of the Pledge and Security Agreement.

     SECTION 7.     GUARANTY

          7.1     Guaranty of the Obligations. Subject to the provisions of
Section 7.2, the Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual payment in full of all Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the "Guaranteed
Obligations").

          7.2     Contribution by Guarantors.

               (a)     Each Guarantor desires to allocate among themselves
(collectively, the "Contributing Guarantors"), in a fair and equitable manner,
their obligations arising under this Guaranty. Accordingly, in the event any
payment or distribution is made on any date by a Guarantor (a "Funding
Guarantor") under this Guaranty that exceeds its Fair Share as of such date,
such Funding Guarantor shall be entitled to a contribution from each of the
other Contributing Guarantors in the amount of such other Contributing
Guarantor's Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Contributing Guarantor's Aggregate Payments to
equal its Fair Share as of such date. "Fair Share" means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guarantied. "Fair
Share Shortfall" means, with respect to a Contributing Guarantor as of any date
of determination, the excess, if any, of the Fair Share of such Contributing
Guarantor over the Aggregate Payments of such Contributing Guarantor. "Fair
Share Contribution Amount" means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the "Fair Share Contribution Amount" with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. "Aggregate Payments" means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (b) the aggregate


78

amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2.

               (b)     Anything contained in this guaranty to the contrary
notwithstanding, if any Fraudulent Transfer Law (as hereinafter defined) is
determined by a court of competent jurisdiction to be applicable to the
obligations of any Guarantor under this guaranty, such obligations of such
Guarantor hereunder shall be limited to a maximum aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any applicable provisions of comparable state law
or foreign law (collectively, the "Fraudulent Transfer Laws"), in each case
after giving effect to all other liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws (specifically
excluding, however, any liabilities of such Guarantor (x) in respect of
intercompany indebtedness to the Borrowers or other Affiliates of the Borrowers
to the extent that such indebtedness would be discharged in an amount equal to
the amount paid by such Guarantor hereunder and (y) under any guaranty of
unsecured subordinated notes which guaranty contains a limitation as to maximum
amount similar to that set forth in this subsection 7.2(b)), and after giving
effect as assets to the value (as determined under the applicable provisions of
the Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Guarantor pursuant to applicable law or
pursuant to the terms of any agreement as contemplated by subsection 7.2(a).

          7.3     Payment by Guarantors. Subject to Section 7.2, the Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Borrowers
to pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), the Guarantors will upon demand pay, or cause to be paid, in
Cash, to the Administrative Agent for the ratable benefit of Beneficiaries, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest which, but for the Borrowers'
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against the
Borrowers for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.

          7.4     Liability of the Guarantors Absolute. Each Guarantor agrees
that its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or


79

surety other than payment in full of the Guaranteed Obligations in Cash. In
furtherance of the foregoing and without limiting the generality thereof, each
Guarantor agrees as follows:

               (a)     this Guaranty is a guaranty of payment when due and not
of collectibility. This Guaranty is a primary obligation of each Guarantor and
not merely a contract of surety;

               (b)     the Administrative Agent may enforce this Guaranty upon
the occurrence of an Event of Default notwithstanding the existence of any
dispute between the Borrowers and any Beneficiary with respect to the existence
of such Event of Default;

               (c)     the obligations of each Guarantor hereunder are
independent of the obligations of the Borrowers and the obligations of any other
guarantor (including any other Guarantor) of the obligations of the Borrowers,
and a separate action or actions may be brought and prosecuted against such
Guarantor whether or not any action is brought against the Borrowers or any of
such other guarantors and whether or not the Borrowers are joined in any such
action or actions;

               (d)     payment by any Guarantor of a portion, but not all, of
the Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor's liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if the
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor's covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor in
Cash, limit, affect, modify or abridge any other Guarantor's liability hereunder
in respect of the Guaranteed Obligations;

               (e)     any Beneficiary, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor's liability hereunder, from time to time may (i)
renew, extend, accelerate, increase the rate of interest on, or otherwise change
the time, place, manner or terms of payment of the Guaranteed Obligations;
(ii) settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof of
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or any
applicable security agreement, including foreclosure on any such


80

security pursuant to one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable, and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against the Borrowers or
any security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents; and

               (f)     this Guaranty and the obligations of the Guarantors
hereunder shall be valid and enforceable and shall not be subject to any
reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations in Cash), including
the occurrence of any of the following, whether or not any Guarantor shall have
had notice or knowledge of any of them: (i) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Credit Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, such other agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Credit Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of
indebtedness other than the Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary's consent to the change, reorganization or
termination of the corporate structure or existence of the Credit Parties and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which the Borrowers may allege or assert against any Beneficiary
in respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

          7.5     Waivers by the Guarantors. Each Guarantor hereby waives, for
the benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
the Borrowers, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from the Borrowers, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of the Borrowers or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the


81

incapacity, lack of authority or any disability or other defense of the
Borrowers or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of the Borrowers or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations in Cash; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary's errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) any principles or provisions of law, statutory
or otherwise, which are or might be in conflict with the terms hereof and any
legal or equitable discharge of such Guarantor's obligations hereunder; (f) the
benefit of any statute of limitations affecting such Guarantor's liability
hereunder or the enforcement hereof; (g) any rights to set-offs, recoupments and
counterclaims, and promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (h) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to the Borrowers and notices of any of the matters referred
to in Section 7.4 and any right to consent to any thereof; and (i) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

          7.6     Guarantors' Rights of Subrogation, Contribution, etc. Until
the Guaranteed Obligations shall have been indefeasibly paid in full in Cash,
each Guarantor hereby waives any claim, right or remedy, direct or indirect,
that such Guarantor now has or may hereafter have against the Borrowers or any
other Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against the Borrowers with respect to the Guaranteed Obligations,
any right to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against the Borrowers, and any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full in Cash and the Commitments shall have
terminated, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Guaranteed Obligations, including, without limitation, any
such right of contribution as contemplated by Section 7.2. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against the Borrowers or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against


82

the Borrowers, to all right, title and interest any Beneficiary may have in any
such collateral or security, and to any right any Beneficiary may have against
such other guarantor. If any amount shall be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full in Cash, such amount shall be held in trust for the
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to the Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

          7.7     Subordination of Other Obligations. Any Indebtedness of any
Credit Party now or hereafter held by any Guarantor (the "Obligee Guarantor") is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for the
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to the Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

          7.8     Continuing Guaranty. This Guaranty is a continuing guaranty
and shall remain in effect until all of the Guaranteed Obligations shall have
been finally and indefeasibly paid in full in Cash. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

          7.9     Authority of the Guarantors or the Borrowers. It is not
necessary for any Beneficiary to inquire into the capacity or powers of any
Guarantor or the Borrowers or the officers, directors or any the Administrative
Agent acting or purporting to act on behalf of any of them.

          7.10     Financial Condition of the Borrowers. Any additional
extensions of credit hereunder (by amendment, restatement or other modification
of this Agreement, or otherwise) may be made to the Borrowers or continued from
time to time, without notice to or authorization from any Guarantor regardless
of the financial or other condition of the Borrowers at the time of any such
grant or continuation. No Beneficiary shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor's assessment, of the
financial condition of the Borrowers. Each Guarantor has adequate means to
obtain information from the Borrowers on a continuing basis concerning the
financial condition of the Borrowers and their respective ability to perform its
obligations under the Credit Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrowers and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of the Borrowers now known or hereafter
known by any Beneficiary.

          7.11     Bankruptcy, etc.


83

               (a)     So long as any Guaranteed Obligations remain outstanding,
no Guarantor shall, without the prior written consent of the Administrative
Agent acting pursuant to the instructions of Requisite Lenders, commence or join
with any other Person in commencing any bankruptcy, reorganization or insolvency
case or proceeding of or against the Borrowers or any other Guarantor. The
obligations of the Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of the Borrowers or any other
Guarantor or by any defense which the Borrowers or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

               (b)     Each Guarantor acknowledges and agrees that any interest
on any portion of the Guaranteed Obligations which accrues after the
commencement of any case or proceeding referred to in clause (a) above (or, if
interest on any portion of the Guaranteed Obligations ceases to accrue by
operation of law by reason of the commencement of such case or proceeding, such
interest as would have accrued on such portion of the Guaranteed Obligations if
such case or proceeding had not been commenced) shall be included in the
Guaranteed Obligations because it is the intention of the Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by the
Guarantors pursuant hereto should be determined without regard to any rule of
law or order which may relieve the Borrowers of any portion of such Guaranteed
Obligations. The Guarantors will permit any trustee in bankruptcy, receiver,
debtor in possession, assignee for the benefit of creditors or similar person to
pay the Administrative Agent, or allow the claim of the Administrative Agent in
respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

               (c)     In the event that all or any portion of the Guaranteed
Obligations are paid by the Borrowers or any Guarantor, the obligations of the
Guarantors hereunder shall continue and remain in full force and effect or be
reinstated, as the case may be, in the event that all or any part of such
payment(s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise (whether by
demand, settlement, litigation or otherwise), and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.

          7.12     Notice of Events. As soon as any Guarantor obtains knowledge
thereof, such Guarantor shall give the Administrative Agent written notice of
any condition or event which has resulted in a material adverse change in the
financial condition of any Guarantor or the Borrowers or a breach of or
noncompliance with any term, condition or covenant contained herein, any other
Credit Document or any other document delivered pursuant hereto or thereto.

          7.13     Discharge of Guaranty Upon Sale of Guarantor. If all of the
Capital Stock of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale; provided, as a
condition precedent to such discharge and release, the Administrative Agent
shall have received


84

evidence satisfactory to it that arrangements satisfactory to it have been made
for delivery to the Administrative Agent of the applicable Net Asset Sale
Proceeds of such disposition pursuant to Section 2.12(a).

     SECTION 8.     EVENTS OF DEFAULT

          8.1     Events of Default. If any one or more of the following
conditions or events (each, an "Event of Default") shall occur:

               (a)     Failure to Make Payments When Due. Failure by the
Borrowers to (i) pay within five days from the due date any installment of
principal of any Loan, whether at stated maturity, by acceleration, by notice of
voluntary prepayment, by mandatory prepayment or otherwise; (ii) pay any
interest on any Loan or any fee due hereunder within five (5) days after the
date due or (iii) reimburse or indemnify the Administrative Agent or any Lender
for any expense reimbursable or indemnity hereunder or under any other Credit
Document or any of the other Obligations within ten (10) Business Days following
demand for such reimbursement or payment of expenses or other Obligations; or

               (b)     Default in Other Agreements. (i) Failure of any Credit
Party to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 8.1(a)) in an aggregate principal amount of, in the case
of the Credit Parties, $4,000,000 or more, in each case beyond the grace period,
if any, provided therefor; or (ii) breach or default by any Credit Party with
respect to any other material term of one or more items of Indebtedness in the
individual or aggregate principal amounts referred to in clause (i) above or any
loan agreement, mortgage, indenture or other agreement relating to such item(s)
of Indebtedness, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders), to cause, that Indebtedness to become or be declared due and payable
(or redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; provided, however, that the foregoing
shall not apply to any default resulting solely from a provision of other
Indebtedness requiring repayment in the event of a change of control of the
Parent or any cross-default or acceleration right in respect of a default under
such other Indebtedness which relates solely to a change of control of the
Parent; or

               (c)     Breach of Certain Covenants. Failure of any Credit Party
to perform or comply with any term or condition contained in Section 2.4,
Section 5.1(g), Section 5.2 (other than by an immaterial Subsidiary) or Section
6; or

               (d)     Breach of Representations, etc. Any representation,
warranty, certification or other statement made or deemed made by any Credit
Party in any Credit Document or in any statement or certificate at any time
given by any Credit Party or any of its Subsidiaries in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false or misleading
in any material respect as of the date made or deemed made; or


85

               (e)     Other Defaults Under Credit Documents. Any Credit Party
shall default in the performance of or compliance with any term contained herein
or any of the other Credit Documents, other than any such term referred to in
any other Section of this Section 8.1, and such default shall not have been
remedied or waived within thirty (30) days after the earlier of (i) an
Authorized Officer of such Credit Party having actual knowledge of such default
or (ii) receipt by the Parent of notice from the Administrative Agent or any
Lender of such default; or

               (f)     Involuntary Bankruptcy; Appointment of Receiver, etc. (i)
A court of competent jurisdiction shall enter a decree or order for relief in
respect of any Credit Party in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, adjudicating such Credit Party as a bankrupt or insolvent
debtor or ordering a reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other similar relief with respect to
such Credit Party, which decree or order is not stayed; or (ii) an involuntary
case shall be commenced against the any Credit Party under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises in an involuntary case for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
Credit Party, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of any Credit Party for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party, and any such event described in this clause (ii)
shall continue for sixty (60) days without having been dismissed, bonded or
discharged; or

               (g)     Voluntary Bankruptcy; Appointment of Receiver, etc. (i)
Any Credit Party shall commence a voluntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property, or any Credit Party shall make any assignment for the
benefit of creditors; or (ii) any Credit Party shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or (iii) the board of directors (or similar governing body) of
any Credit Party (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 8.1(f); or

               (h)     Judgments and Attachments. Any money judgment, writ or
warrant of attachment or similar process involving in the case of any Credit
Party an amount in excess of $4,000,000 in the aggregate in excess of the amount
covered by insurance as to which a solvent and unaffiliated insurance company
has acknowledged coverage shall be entered or filed against any Credit Party or
any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days (or in any event later than
five days prior to the date of any proposed sale thereunder); or


86

               (i)     Dissolution. Any order, judgment or decree shall be
entered against any Credit Party in an involuntary case under any other
applicable federal or state law, decreeing the dissolution or split up of such
Credit Party, and such order shall remain undischarged or unstayed or unbonded
for a period in excess of sixty (60) days; or

               (j)     Employee Benefit Plans. There shall occur one or more
ERISA Events which individually or in the aggregate results in or might be
expected to result in liability of any Credit Party or any of their respective
ERISA Affiliates in excess of $4,000,000 during the term hereof; or there shall
exist an amount of unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), individually or in the aggregate for all Pension Plans
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities), which exceeds $4,000,000; or

               (k)     Intentionally Omitted.

               (l)     Guaranties, Collateral Documents and other Credit
Documents. At any time after the execution and delivery thereof, (i) the
Guaranty for any reason, other than the satisfaction in full of all Obligations
guaranteed thereby in Cash, shall cease to be in full force and effect (other
than in accordance with its terms) or shall be declared to be null and void or
any Guarantor shall repudiate its obligations thereunder, (ii) this Agreement,
the Tax Sharing Agreement, the Management Services Agreement or any Collateral
Document ceases to be in full force and effect (other than by reason of a
release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in Cash in accordance with the terms
hereof) or shall be declared null and void, or the Administrative Agent shall
not have or shall cease to have a valid and perfected Lien in any Collateral
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof) purported to be covered by the Collateral Documents with the
priority required by the relevant Collateral Document, in each case for any
reason other than the negligent or willful failure of the Administrative Agent
to take any action within its control and required of it by the Credit
Documents, or (iii) any Credit Party shall contest the validity or
enforceability of any Credit Document, the Tax Sharing Agreement or the
Management Services Agreement in writing or deny in writing that it has any
further liability, including with respect to future advances by the Lenders,
under any Credit Document to which it is a party; or

               (m)     Regulatory Authorizations. Any of the following events
shall occur and the occurrence thereof, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect: (i) any filing with,
license, permit, certification or franchise granted by, or authorization or
other consent or approval of, the FCC, any PUC or any other Governmental
Authority (collectively, "Regulatory Authorizations") (x) shall not be made or
obtained, as the case may be, as and when required to permit (A) the continuing
conduct by the Credit Parties of their respective businesses and operations in
substantially the manner then being conducted and (B) the performance by each
Credit Party of its obligations under the Credit Documents or (y) shall be
cancelled, terminated, rescinded, revoked, suspended, materially impaired or
otherwise finally denied renewal, or shall cease to be in full force and effect,
or (ii) any proceeding shall have been instituted by or shall have been
commenced before any court, the FCC, any PUC or any other Governmental Authority
that could be expected to result in (x)


87

cancellation, termination, rescission, revocation, suspension, material
impairment or denial of renewal of any Regulatory Authorization or (y) a
modification of any Regulatory Authorization in a material adverse respect or a
renewal thereof on terms that materially and adversely affect the economic or
commercial value or usefulness thereof, or (iii) any material Interconnection
Agreement shall be terminated and not renewed or replaced or shall be suspended
or otherwise materially impaired, or shall be renegotiated and renewed or
replaced on terms that materially and adversely affect the economic or
commercial value or usefulness thereof, whether by action of the parties thereto
or by action of or under, modification to, or rescinding of the Communications
Act or any other applicable laws or regulations, in whole or in part;

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any other Event
of Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to the Parent by the Administrative Agent, (A) each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party: (i) the unpaid principal amount of and
accrued interest on the Loans, and (ii) all other Obligations; and (B) the
Administrative Agent may take any action to enforce any and all Liens and
security interests created pursuant to Collateral Documents.

     SECTION 9. ADMINISTRATIVE AGENT

          9.1     Appointment of the Administrative Agent. Pursuant to the
Settlement Agreement, GE Capital was appointed the Administrative Agent
hereunder and under the other Credit Documents and each Lender hereby authorizes
the Administrative Agent to act as its agent in accordance with the terms hereof
and the other Credit Documents. The Administrative Agent hereby agrees to act
upon the express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of the
Administrative Agent and the Lenders and no Credit Party shall have any rights
as a third party beneficiary of any of the provisions thereof other than the
right to receive notices pursuant to the first two sentences of Section 9.7. In
performing its functions and duties hereunder, the Administrative Agent shall
act solely as an the Administrative Agent of the Lenders and does not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for the Borrowers or any of their respective
Subsidiaries. Upon the Effective Date and pursuant to the Settlement Agreement,
all respective obligations of Previous Agent shall have been assigned to GE
Capital and Previous Agent's obligations thereunder shall have been discharged.
Pursuant to the Settlement Agreement, GE Capital was appointed as the
Administrative Agent under the Pledge and Security Agreement and the other
Collateral Documents and each Lender hereby authorizes GE Capital to act as the
Administrative Agent for its benefit and for the benefit of the other Secured
Parties (as defined in the Pledge and Security Agreement).

          9.2     Powers and Duties. Each Lender irrevocably authorizes the
Administrative Agent to take such action on such Lender's behalf and to exercise
such powers, rights and remedies hereunder and under the other Credit Documents
as are specifically delegated or granted to such the Administrative Agent by the
terms hereof and thereof, together with such


88

powers, rights and remedies as are reasonably incidental thereto. The
Administrative Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Credit Documents. the Administrative
Agent may exercise such powers, rights and remedies and perform such duties by
or through its agent or employees. The Administrative Agent shall not have, by
reason hereof or any of the other Credit Documents, a fiduciary relationship in
respect of any Lender; and nothing herein or any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect hereof or any of the other
Credit Documents except as expressly set forth herein or therein.

          9.3     General Immunity.

               (a)     No Responsibility for Certain Matters. The Administrative
Agent shall not be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency hereof or
any other Credit Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Administrative Agent to the Lenders
or by or on behalf of any Credit Party to the Administrative Agent or any Lender
in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall the
Administrative Agent be required to ascertain or inquire as to the performance
or observance of any of the terms, conditions, provisions, covenants or
agreements contained in any of the Credit Documents by any Credit Party, or as
to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default. Anything contained herein to the
contrary notwithstanding, the Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.

               (b)     Exculpatory Provisions. The Administrative Agent, nor any
of its officers, partners, directors, employees shall not be liable to the
Lenders for any action taken or omitted by the Administrative Agent under or in
connection with any of the Credit Documents except to the extent caused by the
Administrative Agent's gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable order. The
Administrative Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Credit Documents or from the exercise of any power, discretion
or authority vested in it hereunder or thereunder unless and until the
Administrative Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), the
Administrative Agent shall act or (where so instructed) refrain from acting, or
exercise such power, discretion or authority, in accordance with such
instructions. Without prejudice to the generality of the foregoing, (i) the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be


89

protected in relying on opinions and judgments of attorneys (who may be
attorneys for the Credit Parties), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of such the
Administrative Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5), except with respect to the
Administrative Agent's gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable order.

               (c)     Administrative Agent Entitled to Act as Lender. The
agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, the Administrative Agent in
its individual capacity as a Lender hereunder. With respect to its participation
in the Loans, the Administrative Agent in its individual capacity, shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as if it were not performing the duties and functions delegated to it
hereunder, and the term "Lender" shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent in its individual capacity, and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking, trust,
financial advisory or other business with the Parent or any of its Affiliates as
if it were not performing the duties specified herein, and may accept fees and
other consideration from the Borrowers for services in connection herewith and
otherwise without having to account for the same to the Lenders.

          9.4     Lenders' Representations, Warranties and Acknowledgment. Each
Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Credit Parties in
connection with Loans hereunder and that it has made and shall continue to make
its own appraisal of the creditworthiness of the Credit Parties. The
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of the Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and the Administrative
Agent shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to the Lenders.

          9.5     Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify the Administrative Agent, to the extent
that the Administrative Agent is required hereunder to be, and shall not have
been reimbursed by any Credit Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including reasonable counsel fees and disbursements) or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in exercising its powers, rights and
remedies or performing its duties hereunder or under the other Credit Documents
or otherwise in its capacity as such the Administrative Agent in any way
relating to or arising out hereof or the other Credit Documents; provided, no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent's gross negligence or willful misconduct
as determined by a court of


90

competent jurisdiction in a final, non-appealable order. If any indemnity
furnished to the Administrative Agent for any purpose shall, in the opinion of
the Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify the
Administrative Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender's
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify the Administrative Agent against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

          9.6     Successor Administrative Agent. The Administrative Agent may
resign at any time by giving thirty (30) days' prior written notice thereof to
the Lenders and the Borrowers. Upon any such notice of resignation, Requisite
Lenders shall have the right, upon five (5) Business Days' notice to the
Borrowers, to appoint a successor Administrative Agent. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent and the retiring or removed Administrative Agent
shall promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent's resignation hereunder as Administrative Agent,
the provisions of this Section 9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent
hereunder.

          9.7     Collateral Documents and Guaranty.

               (a)     The Administrative Agent under Collateral Documents and
Guaranty. Each Lender hereby further authorizes the Administrative Agent, on
behalf of and for the benefit of the Lenders, to be the Administrative Agent for
and representative of the Lenders with respect to the Guaranty, the Collateral
and the Collateral Documents. Subject to Section 10.5, without further written
consent or authorization from the Lenders, the Administrative Agent may execute
any documents or instruments necessary to (i) release any Lien encumbering any
item of Collateral that is the subject of a sale or other disposition of assets
permitted hereby or to which Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.5) have otherwise consented or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.13 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.


91

               (b)     Right to Realize on Collateral and Enforce Guaranty.
Anything contained in any of the Credit Documents to the contrary
notwithstanding, each Credit Party, the Administrative Agent and each Lender
hereby agree that (i) no Lender shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, for the benefit of Secured Parties in accordance with
the terms hereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by the Administrative Agent, and (ii) in the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale, the Administrative Agent or any Lender may
be the purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as the Administrative Agent for and representative of the
Lenders (but not any Lender or the Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Administrative Agent at such
sale.

     SECTION 10.     MISCELLANEOUS

          10.1     Notices. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to a
Credit Party, the Administrative Agent, or Lender, shall be sent to such
Person's address as set forth on Appendix B or in the other relevant Credit
Document. Each notice hereunder shall be in writing and may be personally
served, telexed or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile or telex, or three Business Days after depositing it in the United
States mail with postage prepaid and properly addressed; provided, no notice to
the Administrative Agent shall be effective until received by such Agent.

          10.2     Expenses. Whether or not the transactions contemplated hereby
shall be consummated, the Borrowers agrees to pay promptly (a) all expenses of
preparation of the Credit Documents and any consents, amendments, waivers or
other modifications thereto; (b) all the costs of furnishing all opinions by
counsel for any Credit Party (including any opinions requested by the Lenders as
to any legal matters arising hereunder) and of confirming each Credit Party's
performance of and compliance with all agreements and conditions on its part to
be performed or complied with hereunder and the other Credit Documents,
including with respect to confirming compliance with environmental, insurance
and solvency requirements; (c) the reasonable fees, expenses and disbursements
of counsel to the Administrative Agent (including allocated costs of internal
counsel) in connection with the negotiation, preparation, execution of the
Credit Documents (not in excess of $200,000), and any consents, amendments,
waivers or other modifications thereto and any other documents or matters
requested by any Credit Party; (d) all the actual costs and reasonable expenses
of creating and perfecting Liens in favor of the Administrative Agent, for the
benefit of Secured Parties pursuant hereto, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of counsel providing
any opinions that the Administrative Agent or Requisite Lenders may request in
respect of the Collateral or the


92

Liens created pursuant to the Collateral Documents; (e) all the actual costs and
reasonable fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers; (f) all actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and the Administrative Agent employed or retained by the
Administrative Agent and its counsel) in connection with the custody or
preservation of any of the Collateral; (g) all other actual and reasonable costs
and expenses incurred by the Administrative Agent in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of a Default or an Event of
Default, all costs and expenses, including reasonable attorneys' fees (including
allocated costs of internal counsel) and costs of settlement, incurred by the
Administrative Agent and the Lenders in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a "work-out" or pursuant to any insolvency or bankruptcy cases or
proceedings.

          10.3     Indemnity. In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend, indemnify, pay and hold
harmless, the Administrative Agent and each Lender and each of their or their
Affiliates' respective officers, partners, directors, trustees, attorneys,
employees and the Administrative Agent (each, an "Indemnitee"), from and against
any and all Indemnified Liabilities; provided, no Credit Party shall have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of that Indemnitee, as determined by a court of
competent jurisdiction in a final, non-appealable judgment, order or decree. To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them. Promptly after receipt by an Indemnitee
of notice of the commencement of any investigative, administrative or judicial
proceeding in respect of which a claim for indemnification is to be made against
a Credit Party hereunder (any such proceeding being an "Indemnified
Proceeding"), such Indemnitee will notify the Credit Parties in writing of the
commencement thereof; provided, that (a) the omission so to notify the Credit
Parties will not relieve the Credit Parties from any liability which they may
have to any Indemnitee except to the extent that the Credit Parties have been
materially prejudiced by such failure to give notice and (b) the omission so to
notify the Credit Parties will not relieve the Credit Parties from any liability
that they may have to any Indemnitee otherwise than on account of the indemnity
provided for hereunder. In case any such Indemnified Proceedings are brought
against any Indemnitee and it notifies the Credit Parties in writing of the
commencement thereof, the Credit Parties will be entitled to participate therein
and may elect by written notice delivered to such Indemnitee to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnitee;
provided, however, that if in any such Indemnified Proceedings such Indemnitee


93

shall have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Credit Parties, such
Indemnitee shall have the right to retain separate counsel to assert such legal
defenses and to otherwise participate in the defense of such Indemnified
Proceedings on behalf of such Indemnitee. Upon receipt of notice from the Credit
Parties to such Indemnitee of their election to assume the defense of such
Indemnified Proceedings and approval by such Indemnitee of counsel, the Credit
Parties will not be liable to such Indemnitee under this Section 10.3 for any
legal services subsequently incurred by such Indemnitee in connection with the
defense thereof (other than reasonable costs of investigation) unless (1) such
Indemnitee shall have employed separate counsel in connection with the assertion
of legal defenses in accordance with the proviso to the next preceding sentence
(it being understood, however, that the Indemnitee shall not be liable for the
reasonable expenses of more than one separate counsel (plus not more than one
separate local counsel in any jurisdiction), approved by the Administrative
Agent, representing the Indemnities who are parties to such Indemnified
Proceedings), (2) the Credit Parties shall not have employed counsel reasonably
satisfactory to such Indemnitee to represent such Indemnitee within a reasonable
time after notice of commencement of the Indemnified Proceedings, (3) the Credit
Parties shall have authorized in writing the employment of counsel for such
Indemnitees or (4) the use of counsel chosen by the Credit Parties to represent
such Indemnitees would present such counsel with a conflict of interest, and
except that, if clause (1) or (3) is applicable, such liability shall be only in
respect of the counsel referred to in clause (1) or (3).

          10.4     Set-Off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time subject to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than the
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, under the other Credit Documents,
including all claims of any nature or description arising out of or connected
hereto, or with any other Credit Document, irrespective of whether or not (i)
such Lender shall have made any demand hereunder or (ii) the principal of or the
interest on the Loans or any other amounts due hereunder or under any other
Credit Document, shall have become due and payable pursuant to Section 2 and
although such obligations and liabilities, or any of them, may be contingent or
unmatured. Each Credit Party hereby further grants to the Administrative Agent
and each Lender a security interest in all Deposit Accounts maintained with the
Administrative Agent or such Lender as security for the Obligations.

          10.5     Amendments and Waivers.

               (a)     Requisite Lenders' Consent. Subject to Sections 10.5(b)
and 10.5(c), no amendment, modification, termination or waiver of any provision
of the Credit


94

Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders.

               (b)     Affected Lenders' Consent. Without the written consent of
each Lender that would be affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

                    (i)     extend the scheduled final maturity of any Loan or
Note;

                    (ii)     waive, reduce or postpone any scheduled repayment
(but not prepayment), or postpone the Maturity Date;

                    (iii)     reduce the rate of interest on any Loan (other
than any waiver of any increase in the interest rate applicable to any Loan
pursuant to Section 2.8) or any fee or other amount payable hereunder or under
any of the other Credit Documents;

                    (iv)     extend the time for payment of any such interest or
fees;

                    (v)     reduce the principal amount of any Loan;

                    (vi)     amend, modify, terminate or waive any provision of
this Section 10.5(b) or Section 10.5(c) or Section 10.6(a);

                    (vii)     amend the definition of "Requisite Lenders" or
"Pro Rata Share" or make any other change which would have the effect of causing
any Lender to receive less than its Pro Rata Share of any payment except as
expressly contemplated hereunder;

                    (viii)     release or otherwise subordinate all or any
substantial part of the Collateral or all or substantially all of the Guarantors
from the Guaranty except as expressly provided in the Credit Documents;

                    (ix)     consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under any Credit Document, which
assignment or transfer is not expressly permitted hereunder; or

                    (x)     change or waive any provision of the Credit
Documents which expressly requires the consent or concurrence of all Lenders.

               c)     Other Consents. No amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall:

                    (i)     increase any Commitment of any Lender over the
amount thereof then in effect without the consent of such Lender; provided, no
amendment,


95

modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Commitment of any Lender;

                    (ii)     intentionally omitted;

                    (iii)     intentionally omitted; or

                    (iv)     amend, modify, terminate or waive any provision of
Section 9 or Section 10 as the same applies to any the Administrative Agent, or
any other provision hereof as the same applies to the rights or obligations of
any the Administrative Agent, in each case without the consent of such the
Administrative Agent.

               (d)     Execution of Amendments, etc. The Administrative Agent
may, but shall have no obligation to, with the written concurrence of any
Lender, execute amendments, modifications, waivers or consents on behalf of such
Lender. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No notice to or demand on
any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 10.5 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by a Credit Party, on such Credit Party.

          10.6     Successors and Assigns; Participations.

               (a)     Generally. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of the Lenders.
Other than in connection with the merger of the Parent as permitted under
Section 6.7, no Credit Party's rights or obligations hereunder nor any interest
therein may be assigned or delegated by any Credit Party without the prior
written consent of all Lenders. In connection with any transaction permitted
under Section 6.7(i), the Administrative Agent and each of the Lenders hereby
agree to cooperate with the Credit Parties in order to effect the assignment to
and the assumption of the Obligations by any successor by merger to a Borrower.

               (b)     Register. The Borrower, the Administrative Agent and the
Lenders shall deem and treat the Persons listed as Lenders in the Register as
the holders and owners of the corresponding Commitments and Loans listed therein
for all purposes hereof, and no assignment or transfer of any such Commitment or
Loan shall be effective, in each case, unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been delivered to and
accepted by the Administrative Agent and recorded in the Register as provided in
Section 10.6(e). Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Loan shall be owed to the Lender listed in the Register
as the owner thereof, and any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.


96

               (c)     Right to Assign. Each Lender shall have the right at any
time to sell, assign or transfer all or a portion of its rights and obligations
under this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it, Note or Notes held by it, or other Obligation
(provided, however, that each such assignment shall be of a uniform, and not
varying, percentage of all rights and obligations under and in respect of any
Loan and its related Commitments):

                    (i)     to any Person meeting the criteria of clause (i) of
the definition of the term of "Eligible Assignee" upon (A) the giving of notice
to the Borrowers and the Administrative Agent, and (B) in the event of any
proposed assignment to Goldman Sachs Credit Partners, L.P. or Wachovia or any of
their respective Affiliates, receipt of the prior written consent of the
Borrowers, which consent shall not be unreasonably withheld; and

                    (ii)     to any Person meeting the criteria of clause (ii)
of the definition of the term of "Eligible Assignee" and, in the case of
assignments of Loans or Commitments to any such Person, consented to by each of
the Borrowers and the Administrative Agent (such consent not to be (x)
unreasonably withheld or delayed or (y) in the case of the Borrowers, required
at any time an Event of Default shall have occurred and then be continuing);
provided that such consent shall not be required if such Person has combined
capital and surplus of not less than $300,000,000 or its equivalent in foreign
currency, whose long-term certificate of deposit rating or long-term senior
unsecured debt rating is rated "BBB" or higher by S&P and "Baa2" or higher by
Moody's Investor Service, Inc. or an equivalent or higher rating by a nationally
recognized rating agency if both of the two named rating agencies cease
publishing rating of investments; provided, further each such assignment
pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount of not less
than $5,000,000 (or such lesser amount as may be agreed to by the Borrowers and
the Administrative Agent or as shall constitute the aggregate amount of
Commitments, and other Obligations of the assigning Lender); provided further
that after giving effect to such assignment, the assigning Lender shall have
Commitments and Loans aggregating at least $2,000,000 (unless such assigning
Lender is assigning all of its Commitments and Loans), in each case unless
otherwise agreed to the Borrowers and the Administrative Agent.

               (d)     Mechanics. The assigning Lender and the assignee thereof
shall execute and deliver to the Administrative Agent an Assignment Agreement,
together with (i) (except in the case of any assignment to an Affiliate of the
assigning Lender) a processing and recordation fee of $500 in the case of
assignments pursuant to Section 10.6(c)(i) or made by or to GSCP, and $2000 in
the case of all other assignments (except that only one fee shall be payable in
the case of contemporaneous assignments to Related Funds), and (ii) such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver to the Administrative Agent pursuant to Section
2.19(c).

               (e)     Notice of Assignment. Upon its receipt of a duly executed
and completed Assignment Agreement, together with (if applicable) the processing
and recordation fee referred to in Section 10.6(d) (and any forms, certificates
or other evidence required by this Agreement in connection therewith), the
Administrative Agent shall record the information


97

contained in such Assignment Agreement in the Register, shall give prompt notice
thereof to the Parent and shall maintain a copy of such Assignment Agreement.

               (f)     Representations and Warranties of Assignee. Each Lender,
upon execution and delivery hereof or upon executing and delivering an
Assignment Agreement, as the case may be, represents and warrants as of the
Effective Date or as of the applicable Effective Date (as defined in the
applicable Assignment Agreement) that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; and (iii)
it will make or invest in, as the case may be, its Commitments or Loans for its
own account in the ordinary course of its business and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).

               (g)     Effect of Assignment. Subject to the terms and conditions
of this Section 10.6, as of the "Effective Date" specified in the applicable
Assignment Agreement: (i) the assignee thereunder shall have the rights and
obligations of a "Lender" hereunder to the extent such rights and obligations
hereunder have been assigned to it pursuant to such Assignment Agreement and
shall thereafter be a party hereto and a "Lender" for all purposes hereof; (ii)
the assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned thereby pursuant to such Assignment Agreement,
relinquish its rights (other than any rights which survive the termination
hereof under Section 10.8) and be released from its obligations hereunder (and,
in the case of an Assignment Agreement covering all or the remaining portion of
an assigning Lender's rights and obligations hereunder, such Lender shall cease
to be a party hereto; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect the Commitment of such assignee and any remaining Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the Borrowers shall issue and deliver new Notes, if so requested by
the assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

               (h)     Participations. Each Lender shall have the right at any
time to sell one or more participations to any Eligible Assignee in all or any
part of its Commitments or Loans or in any other Obligation. The holder of any
such participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment modification or
waiver that would (i) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or


98

reduce the principal amount thereof, or increase the amount of the participant's
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant's participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement or (iii) release
or subordinate the Administrative Agent's lien with respect to all or
substantially all of the Collateral under the Collateral Documents or release
any of the Guarantors from their obligations hereunder or subordinate any of
their obligations hereunder (except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating. All amounts payable by any Credit Party hereunder, including
amounts payable to such Lender pursuant to Section 2.17(c), 2.18 or 2.19, shall
be determined as if such Lender had not sold such participation. Each Credit
Party and each Lender hereby acknowledge and agree that, solely for purposes of
Sections 2.16 and 10.4, (1) any participation will give rise to a direct
obligation of each Credit Party to the participant and (2) the participant shall
be considered to be a "Lender."

               (i)     Certain Other Assignments. In addition to any other
assignment permitted pursuant to this Section 10.6, any Lender may assign and
pledge all or any portion of its Loans, the other Obligations owed to such
Lender, and its Notes, if any, to secure obligations of such Lender, including
any pledge or assignment to secure obligations to any Federal Reserve Bank, or
as collateral security for any loan or other financing transaction as in or in
connection with any securitization or other similar transaction, and this
Section 10.6 shall not apply to any such pledge or assignment of a security
interest or other transaction described herein; provided, (x) no Lender, as
between the Borrowers and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and (y) in
no event shall the applicable Federal Reserve Bank or trustee or other financing
party be considered to be a "Lender" or be entitled to require the assigning
Lender to take or omit to take any action hereunder and (z) any transfer of the
rights and obligations of a "Lender" hereunder to any Person upon the
foreclosure of any pledge or security interest referred to in this clause (i)
may only be made pursuant to the provisions of Sections 10.6(c) through (e)
governing assignments of interests in the Loans.

          10.7     Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

          10.8     Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the extensions of credit hereunder.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c), 2.18, 2.19, 10.2,
10.3 and 10.4 and the agreements of the Lenders set forth in Sections 2.16 and
9.6 shall survive the payment of the Loans and the termination hereof.


99

          10.9     No Waiver; Remedies Cumulative. No failure or delay on the
part of any the Administrative Agent or any Lender in the exercise of any power,
right or privilege hereunder or under any other Credit Document shall impair
such power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. The rights, powers and remedies given to each
the Administrative Agent and each Lender hereby are cumulative and shall be in
addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents.
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

          10.10     Marshalling; Payments Set Aside. Neither any the
Administrative Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Credit Party makes a
payment or payments to the Administrative Agent or the Lenders (or to the
Administrative Agent, on behalf of the Lenders), or the Administrative Agent or
the Lenders enforce any security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause (whether by demand, settlement, litigation or
otherwise), then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

          10.11     Severability. In case any provision in or obligation
hereunder or under any Note or any of the other Credit Documents shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

          10.12     Entire Agreement. This Agreement (together with the
Exhibits, Schedules, and Appendices hereto and the other agreements, documents
and instruments delivered in connection herewith) and the Credit Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof, except for certain agreements in the
Settlement Agreement which, by their terms, survive the execution of this
Agreement.

          10.13     Obligations Several; Independent Nature of Lenders' Rights.
The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be


100

deemed to constitute the Lenders as a partnership, an association, a joint
venture or any other kind of entity. The amounts payable at any time hereunder
or under any of the other Credit Documents to each Lender shall be a separate
and independent debt, and each Lender shall be entitled to protect and enforce
its rights arising hereunder or thereunder and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

          10.14     Headings.

          Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

          10.15     APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK) WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THEREOF, EXCEPT AS TO MATTERS OF CORPORATE GOVERNANCE, WHICH SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE JURISDICTION
OF INCORPORATION OR ORGANIZATION OF THE SUBJECT PERSON.

          10.16     CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY CREDIT PARTY OR ANY LENDER ARISING OUT OF OR RELATING HERETO OR ANY
OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY AND EACH
LENDER, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS AND ANY APPELLATE COURTS THEREFROM); (b) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY OR LENDER, AS THE CASE MAY BE, AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE CREDIT PARTY OR LENDER, AS THE CASE MAY BE, IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (e) AGREES THAT ADMINISTRATIVE AGENT AND LENDERS
AND THE OTHER PARTIES HERETO RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS


101

AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY OTHER JURISDICTION.

          10.17     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

          10.18     Confidentiality. Each Lender shall hold all non-public
information obtained pursuant to the requirements hereof and which has (in the
case of information received after the Effective Date) been identified as
confidential by a Credit Party, in accordance with such Lender's customary
procedures for handling confidential information of this nature and in
accordance with prudent lending or investing practices, it being understood and
agreed by the Borrowers that in any event a Lender may make disclosures to
Affiliates of such Lender (and to other persons authorized by a Lender or the
Administrative Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section
10.18), or discloses in connection with the enforcement of any of the rights or
remedies hereunder or under any of the Credit Documents or disclosures
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Lender of any Loans, Commitments or other Obligations or
any participations therein or by any direct or indirect contractual
counterparties (or the professional advisors thereto) or disclosures required or
requested by any governmental


102

agency or representative thereof or by the NAIC or pursuant to legal process;
provided, unless specifically prohibited by applicable law or court order, each
Lender shall make reasonable efforts to notify the Borrowers of any request by
any governmental agency or representative thereof (other than any such request
in connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information; and
provided, further that in no event shall any Lender be obligated or required to
return any materials furnished by the Parent or any of its respective
Subsidiaries. Notwithstanding the foregoing, each Lender and its Affiliates
shall have the right to (i) list the Parent's name and logo, as provided by the
Borrowers from time to time, and describe the transaction that is the subject of
this Agreement in their marketing materials and (ii) post such information,
including, without limitation, a customary "tombstone", on their website.

          10.19     Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrowers shall pay to the
Administrative Agent for the account of the Lenders an amount equal to the
difference between the amount of interest paid and the amount of interest which
would have been paid if the Highest Lawful Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of the Lenders and the
Borrowers to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender's option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to the Borrowers.

          10.20     Counterparts; Effectiveness. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
the Borrowers and the Administrative Agent of written or telephonic notification
of such execution and authorization of delivery thereof.

          10.21     Valid Obligations; Continuing Security Interest; No
Novation. The parties hereto acknowledge and agree that (a) the Obligations (as
defined in the Existing Credit Facility) owed to the Continuing Lenders pursuant
to the Existing Credit Facility and pursuant to the Credit Documents (as defined
therein) that are being restructured hereunder constitute valid obligations of
each Credit Party free and clear of all defenses, offsets and counterclaims


103

of any kind or nature, (b) the Lenders have waived any Default or Event of
Default (in each case, as set forth in the Existing Credit Facility) under the
Existing Credit Facility on or prior to the date hereof, provided that such
waiver shall not constitute a waiver of any Default or Event of Default
hereunder, (c) this Agreement and the other Credit Documents do not constitute a
novation, payment or termination of the Obligations owed by Finance to the
Continuing Lenders (except as expressly set forth in the Settlement Agreement)
pursuant to the Existing Credit Facility, which Obligations are expressly
ratified and reaffirmed by Finance, the Holding Company and each other Guarantor
by this Agreement, and (d) except as expressly set forth in the Settlement
Agreement, all such Obligations (as defined in the Existing Credit Facility)
owed to the Continuing Lenders are in all respects continued and outstanding as
Obligations, subject to the provisions of Section 2.1(b) hereof, under this
Agreement and the Notes with the terms of such Obligations (as defined in the
Existing Credit Facility) being further modified from and after the Effective
Date in the manner provided in this Agreement. The parties further agree that,
on the Effective Date, the Liens in favor of Previous Agent securing payment of
the Obligations (as defined in this Agreement and the Existing Credit Facility),
pursuant to the Pledge and Security Agreement and the other Credit Documents (as
defined in the Existing Credit Facility) shall be continued and assigned in
favor of the Administrative Agent, and shall remain in full force and effect to
secure the Obligations under this Agreement without further amendment.












104



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.     

  GABRIEL COMMUNICATIONS FINANCE COMPANY
NUVOX, INC. (formerly known as Gabriel Communications, Inc.), as Borrowers      
        By: /s/ John P. Denneen

--------------------------------------------------------------------------------

    Name:   John Denneen
Title:   Executive Vice President



  GABRIEL COMMUNICATIONS
PROPERTIES, INC.
NUVOX COMMUNICATIONS OF ARKANSAS, INC.
NUVOX COMMUNICATIONS OF KANSAS, INC.
NUVOX COMMUNICATIONS OF OKLAHOMA, INC.
NUVOX COMMUNICATIONS OF MISSOURI, INC.
NUVOX COMMUNICATIONS OF ILLINOIS, INC.
NUVOX COMMUNICATIONS OF INDIANA, INC.
NUVOX COMMUNICATIONS OF OHIO, INC.
NUVOX COMMUNICATIONS OF TENNESSEE, INC.
TRIVERGENT CORPORATION
CAROLINE ONLINE, INC.
ISAAC ACQUISITION CORP.
TELECO ACQUISITION CORP.
NUVOX COMMUNICATIONS, INC.
INTERNET/MCR CORPORATION
WEBBIZAPPS, INC.
AMTEL ACQUISITION CORP.
CCN ACQUISITION CORP.
SHARED TELCOM SERVICES, INC.
For each of the foregoing companies               By: /s/ John P. Denneen

--------------------------------------------------------------------------------

    Name:   John P. Denneen
Title:   Executive Vice President —
Corporate Development and Legal Affairs
and Secretary




SIGNATURE PAGE 1
AMENDED AND RESTATED CREDIT AGREEMENT



  TRIVERGENT LEASING, LLC
TRIVERGENT LEASING SOUTH, LLC.         By: NUVOX COMMUNICATIONS, INC., as
Manager for each of the foregoing companies         By: /s/ John P. Denneen

--------------------------------------------------------------------------------

    Name:   John P. Denneen
Title:   Executive Vice President —
Corporate Development and Legal Affiars
and Secretary









SIGNATURE PAGE 2
AMENDED AND RESTATED CREDIT AGREEMENT



  GENERAL ELECTRIC CAPITAL
CORPORATION,
as the Administrative Agent and a Lender               By: /s/ Brian P. Ward

--------------------------------------------------------------------------------

    Name:  Brian P. Ward     Title:  Manager –– Operations







SIGNATURE PAGE 3
AMENDED AND RESTATED CREDIT AGREEMENT



  CIT LENDING SERVICES
CORPORATION,
as a Lender               By: /s/ Doug Maher

--------------------------------------------------------------------------------

    Name: Doug Maher     Title: Vice President












SIGNATURE PAGE 4
AMENDED AND RESTATED CREDIT AGREEMENT

APPENDIX A
TO CREDIT AND GUARANTY AGREEMENT

Trache A Term Loan Commitments

Lender Commitment Pro
Rata Share

CIT LENDING SERVICES
CORPORATION $2,500,000 20% GENERAL ELECTRIC CAPITAL
CORPORATION 10,000,000 80% Total $12,500,000 100%



Trache B Term Loan Commitments

Lender Commitment Pro
Rata Share

CIT LENDING SERVICES
CORPORATION $3,750,000 27.2727273 GENERAL ELECTRIC CAPITAL
CORPORATION 10,000,000 72.7272727 Total $13,750,000 100%



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT

Note Addresses

All Credit Parties:   16090 Swingley Ridge Road
Suite 500
Chesterfield, Missouri 63017
Attention:   Michael E. Gibson, Chief Financial Officer
Telecopier:   (636) 537-7484



GENERAL ELECTRIC CAPITAL CORPORATION,
as the Administrative Agent and as a Lender


  GE Capital Services, Inc.
120 Long Ridge Road
Stamford, CT 06927
Attention:   Manager, Telecom Portfolio
Telecopier:   (203) 961-2194



  With copies to:
Ms. Cindy Sheh
Telecopier:   (203) 961-2017


  and


  General Counsel
Telecopier:   (203) 357-6632



CIT LENDING SERVICES CORPORATION
as a Lender.


  c/o The CIT Group, Inc. - Structured Finance Group
1 CIT Drive
Livingston, New Jersey 07039
Attention:   Vice-President - Credit
Telecopier:   (973) 535-1816


  Copy to:   Vice-President - Legal, Nick DeFabrizio, Esq.
Telecopier:   (973) 535-1816



TABLE OF CONTENTS

  Page



SECTION 1.      DEFINITIONS AND INTERPRETATION 2        1.1 Definitions 3  
     1.2 Accounting Terms 26        1.3 Interpretation, etc 26   SECTION 2.
     LOANS 27        2.1 Loans 27        2.2 Intentionally Omitted 28        2.3
Pro Rata Shares 28        2.4 Use of Proceeds 28        2.5 Evidence of Debt;
Register; Lenders’ Books and Records; Notes 28        2.6 Interest on Loans 28  
     2.7 Conversion/Continuation 30        2.8 Default Interest 30        2.9
Fees 31        2.10 Scheduled Payments 31        2.11 Voluntary Prepayments 31  
     2.12 Mandatory Prepayments 32        2.13 Application of
Prepayments/Reductions 33        2.14 Allocation of Certain Payments and
Proceeds 33        2.15 General Provisions Regarding Payments 33        2.16
Ratable Sharing 35        2.17 Making or Maintaining Eurodollar Rate Loans 35  
     2.18 Increased Costs; Capital Adequacy 37        2.19 Taxes; Withholding,
etc 38        2.20 Obligation to Mitigate 40        2.21 Removal or Replacement
of a Lender 40   SECTION 3.      CONDITIONS PRECEDENT 41  



i

TABLE OF CONTENTS
(continued)

  Page



     3.1 Effective Date 41        3.2 Conditions to each Conversion/Continuation
45   SECTION 4.      REPRESENTATIONS AND WARRANTIES 45        4.1 Organization;
Requisite Power and Authority; Qualification 45        4.2 Capital Stock and
Ownership 45        4.3 Due Authorization 45        4.4 No Conflict 45  
     4.5 Governmental Consents 46        4.6 Binding Obligation; Creation,
Perfection and Priority of Liens 46        4.7 Historical Financial Statements
46        4.8 Updated Financial Plan 47        4.9 Intentionally Omitted. 47  
     4.10 No Restricted Payments 47        4.11 Adverse Proceedings, etc 47  
     4.12 Payment of Taxes 47        4.13 Properties 47        4.14
Environmental Matters 48        4.15 No Defaults 48        4.16 Material
Contracts; Intellectual Property 48        4.17 Governmental Regulation 49  
     4.18 Margin Stock 49        4.19 Employee Matters 49        4.20 Employee
Benefit Plans 49        4.21 Certain Fees 50        4.22 Solvency 50        4.23
Compliance with Statutes, etc 50  



ii

TABLE OF CONTENTS
(continued)

  Page



     4.24 Disclosure 50        4.25 Telecommunications Approvals 51        4.26
No Violation of Telecommunications Regulations 51   SECTION 5.      AFFIRMATIVE
COVENANTS 51        5.1 Financial Statements and Other Reports 51        5.2
Existence 56        5.3 Payment of Taxes and Claims 56        5.4 Maintenance of
Properties 56        5.5 Insurance 56        5.6 Books and Records; Inspections;
Lenders Meetings 57        5.7 Compliance with Contractual Obligations and Laws
57        5.8 Environmental 57        5.9 Subsidiaries 59        5.10 Material
Real Estate Assets 59        5.11 Intentionally Omitted. 60        5.12
Intentionally Omitted. 60        5.13 Certain Post Closing Matters. 60  
     5.14 Intentionally Omitted 61        5.15 Further Assurances 61   SECTION
6.      NEGATIVE COVENANTS 61        6.1 Indebtedness 61        6.2 Liens 63  
     6.3 Equitable Lien; No Further Negative Pledges 65        6.4 Restricted
Payments; Restrictions on Subsidiary Distributions 65        6.5 Investments 65
       6.6 Minimum Available Cash 68  



iii

TABLE OF CONTENTS
(continued)

  Page



     6.7 Fundamental Changes; Disposition of Assets 68        6.8 Network Swaps
70        6.9 Disposal of Subsidiary Interests 71        6.10 Sales and
Lease-Backs 71        6.11 Sale or Discount of Receivables 71        6.12
Transactions with Shareholders, Affiliates and Unrestricted Subsidiaries 71  
     6.13 Conduct of Business 72        6.14 Amendments or Waivers of Related
Agreements 72        6.15 Disposition of Licenses, etc 72        6.16 Fiscal
Year 72        6.17 Unrestricted Subsidiaries 72        6.18 Formation of New
Subsidiaries 73   SECTION 7.      GUARANTY 73        7.1 Guaranty of the
Obligations 73        7.2 Contribution by Guarantors 73        7.3 Payment by
Guarantors 75        7.4 Liability of the Guarantors Absolute 75        7.5
Waivers by the Guarantors 77        7.6 Guarantors’ Rights of Subrogation,
Contribution, etc 77        7.7 Subordination of Other Obligations 78        7.8
Continuing Guaranty 78        7.9 Authority of the Guarantors or the Borrowers
78        7.10 Financial Condition of the Borrowers 78        7.11 Bankruptcy,
etc 79        7.12 Notice of Events 79        7.13 Discharge of Guaranty Upon
Sale of Guarantor 79  



iv

TABLE OF CONTENTS
(continued)

  Page



SECTION 8.      EVENTS OF DEFAULT 80        8.1 Events of Default 80   SECTION
9.      ADMINISTRATIVE AGENT 83        9.1 Appointment of the Administrative
Agent 83        9.2 Powers and Duties 83        9.3 General Immunity 84  
     9.4 Lenders’ Representations, Warranties and Acknowledgment 85        9.5
Right to Indemnity 85        9.6 Successor Administrative Agent 85        9.7
Collateral Documents and Guaranty 86   SECTION 10.      MISCELLANEOUS 86  
     10.1 Notices 87        10.2 Expenses 87        10.3 Indemnity 87  
     10.4 Set-Off 88        10.5 Amendments and Waivers 89        10.6
Successors and Assigns; Participations 90        10.7 Independence of Covenants
93        10.8 Survival of Representations, Warranties and Agreements 93  
     10.9 No Waiver; Remedies Cumulative 94        10.10 Marshalling; Payments
Set Aside 94        10.11 Severability 94        10.12 Entire Agreement 94  
     10.13 Obligations Several; Independent Nature of Lenders’ Rights 94  
     10.14 Headings 95        10.15 APPLICABLE LAW 95  



v

TABLE OF CONTENTS
(continued)

  Page



     10.16 CONSENT TO JURISDICTION 95        10.17 WAIVER OF JURY TRIAL 96  
     10.18 Confidentiality 96        10.19 Usury Savings Clause 97        10.20
Counterparts; Effectiveness 97        10.21 Continuing Security Interest; No
Novation 97  








vi

EXHIBITS

Exhibit A – Assignment Agreement
Exhibit B – Certificate re: Non-Bank Status
Exhibit C – Compliance Certificate
Exhibit D – Conversion/Continuation Notice
Exhibit E – Counterpart Agreement
Exhibit F – Funding Notice
Exhibit G – Landlord Personal Property Collateral Access Agreement
Exhibit H – Pledge and Security Agreement
Exhibit I – Preferred Note
Exhibit J – Tax Sharing Agreement
Exhibit K – Tranche A Term Loan Note
Exhibit L – Trance B Term Loan Note
Exhibit M – Form of Bryan Cave LLP Legal Opinion
Exhibit N – Form of Summary Market Information
Exhibit O – Form of Quarterly Report
Exhibit P – Form of Series A Preferred Stock Purchase Agreement with GE Capital
Exhibit Q – Updated Financial Plan


APPENDICES

Appendix A – Lender Information
Appendix B – Principal Offices of Lenders


SCHEDULES

Schedule 1.1 – Pre-Approved Borrower Markets
Schedule 3.1 – List of Real Property Interests at which more than $1,000,000 of
Collateral is Kept
Schedule 4.1 – Credit Party Jurisdictions List
Schedule 4.2 – Capital Stock and Ownership of Credit Parties
Schedule 4.5 – Governmental Consents
Schedule 4.13 – Real Estate Assets; Material Leases
Schedule 4.14 – Defaults
Schedule 4.16(a) –Material Contracts
Schedule 4.16(b) –Material Intellectual Property
Schedule 5.5 – Insurance
Schedule 6.1 - Indebtedness
Schedule 6.5 – Investments
Schedule 6.12 – Transactions with Shareholders, Affiliates and Unrestricted
Subsidiaries
Schedule 6.17 – Unrestricted Subsidiaries